As filed with the SEC on April 20, 2012. Registration No. 2-89558 Registration No. 811-3971 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 FOR REGISTRATION UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 43 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 50 PRUCO LIFE VARIABLE APPRECIABLE ACCOUNT (Exact Name of Registrant) PRUCO LIFE INSURANCE COMPANY (Name of Depositor) 213 Washington Street Newark, New Jersey 07102 (800) 778-2255 (Address and telephone number of principal executive offices) Sun-Jin Moon Vice President and Assistant Secretary Pruco Life Insurance Company 213 Washington Street Newark, New Jersey 07102 (Name and address of agent for service) Copy to: Christopher E. Palmer, Esq. Goodwin Procter LLP 901 New York Avenue, N.W. Washington, D.C. 20001 It is proposed that this filing will become effective (check appropriate space): □ immediately upon filing pursuant to paragraph (b) of Rule 485 ■ on May 1, 2012 pursuant to paragraph (b) of Rule 485 (date) □ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 □ on pursuant to paragraph (a)(1) of Rule 485 (date) ■ This Post-Effective Amendment designates a new effective date for a previously filed Post-Effective Amendment. PART A: INFORMATION REQUIRED IN THE PROSPECTUS PROSPECTUS May 1, 2012 PRUCO LIFE INSURANCE COMPANY VARIABLE APPRECIABLE ACCOUNT Variable APPRECIABLE LIFE® INSURANCE CONTRACTS As of May 1, 1992, Pruco Life no longer offered these Contracts for sale. This prospectus describes two forms of an individual variable life insurance contract (the “Contract”) offered by Pruco Life Insurance Company (“Pruco Life”, “us”, “we”, or “our”) under the name Variable Appreciable Life®Insurance. You may choose to invest your Contract’s premiums and its earnings in one or more of the following ways: · Invest your Contract’s premiums and its earnings in one or more of the available Variable Investment Options of the Pruco Life Variable Appreciable Account (the “Account”), each of which invests in a corresponding Portfolio of The Prudential Series Fund (the “Series Fund”): ·Conservative Balanced ·Diversified Bond ·Equity ·Flexible Managed ·Global ·Government Income ·High Yield Bond ·Jennison ·Money Market ·Natural Resources ·Small Capitalization Stock ·Stock Index ·Value · Invest in the Fixed Rate Option, which pays a guaranteed interest rate. · Invest in the Pruco Life Variable Contract Real Property Account (the “Real Property Account”). Please Read this Prospectus.Please read this prospectus and keep it for future reference.A current prospectus for theReal Property Account accompanies this prospectus.These prospectuses contain important information about the available Variable Investment Options.Please read these prospectuses and keep them for future reference. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of these securities or determined that this Contract is a good investment, nor has the SEC determined that this prospectus is complete or accurate.It is a criminal offense to state otherwise. The Contract may have been purchased through registered representatives located in banks and other financial institutions. Investment in a variable life insurance contract is subject to risk, including the possible loss of your money.An investment in Pruco Life Variable Appreciable Life® is not a bank deposit and is not insured by the Federal Deposit Insurance Corporation (“FDIC”) or any other governmental agency. Pruco Life Insurance Company 213 Washington Street Newark, New Jersey 07102 Telephone: (800) 778-2255 Appreciable Life is a registered mark of Prudential. TABLE OF CONTENTS PagePage SUMMARY OF CHARGES AND EXPENSES 1 Expenses other than Portfolio Expenses 1 Portfolio Expenses 4 SUMMARY OF THE CONTRACT AND CONTRACT BENEFITS 4 Brief Description of the Contract 4 Types of Death Benefit Available Under the Contract 4 Death Benefit Guarantee 4 The Contract Fund 5 Tabular Contract Fund 5 Premium Payments 5 Allocation of Premium Payments 5 Investment Choices 6 Transfers Among Investment Options 6 Increasing or Decreasing the Face Amount 6 Access to Contract Values 7 Contract Loans 7 Canceling the Contract 7 SUMMARY OF CONTRACT RISKS 7 Contract Values are not Guaranteed 7 Limitation of Benefits on Certain Riders for Claims Due to War or Service in the Armed Forces 7 Increase in Charges 7 Contract Lapse 8 Risks of Using the Contract as a Short-Term Savings Vehicle 8 Risks of Taking Withdrawals 8 Limitations on Transfers 8 Charges on Surrender of the Contract 9 Risks of Taking a Contract Loan 9 Potential Tax Consequences 9 Replacement of the Contract 10 SUMMARY OF RISKS ASSOCIATED WITH THE VARIABLE INVESTMENT OPTIONS 10 Risks Associated with the Variable Investment Options 10 Learn More about the Variable Investment Options 11 GENERAL DESCRIPTIONS OF PRUCO LIFE INSURANCE COMPANY, THE REGISTRANT, AND THESERIES FUND 11 Pruco Life Insurance Company 11 The Pruco Life Variable Appreciable Account 11 The Prudential Series Fund 11 Investment Manager 12 Investment Subadvisers 13 Service Fees Payable to Pruco Life 13 Voting Rights 13 Substitution of Variable Investment Options 14 The Fixed Rate Option 14 The Pruco Life Variable Contract Real Property Account 14 CHARGES AND EXPENSES 15 Deduction from Premiums 15 Taxes Attributable to Premiums 15 Sales Load Charges 15 Cost of Insurance 17 Monthly Deductions from the Contract Fund 17 Daily Deduction from the Variable Investment Options 17 Surrender Charges 17 Transaction Charges 18 Portfolio Charges 18 Rider Charges 18 PERSONS HAVING RIGHTS UNDER THE CONTRACT 18 Contract Owner 18 Beneficiary 18 OTHER GENERAL CONTRACT PROVISIONS 18 Assignment 18 Incontestability 19 Misstatement of Age or Sex 19 Settlement Options 19 Suicide Exclusion 19 RIDERS 19 REQUIREMENTS FOR ISSUANCE OF A CONTRACT 20 PREMIUMS 20 Allocation of Premiums 22 When a Contract Becomes Paid-Up 23 Transfers/Restrictions on Transfers 23 Dollar Cost Averaging 24 DEATH BENEFITS 25 Contract Date 25 When Proceeds Are Paid 25 Death Claim Settlement Options 25 Types of Death Benefit 25 How a Contract's Death Benefit Will Vary 26 Increases in the Face Amount 27 Decreases in the Face Amount 29 CONTRACT VALUES 29 Surrender of a Contract 29 How a Contract’s Cash Surrender Value Will Vary 29 Loans 30 Withdrawals 31 LAPSE AND REINSTATEMENT 32 Options on Lapse 32 TAXES 33 Tax Treatment of Contract Benefits 33 Tax-Qualified Pension Plans 35 DISTRIBUTION AND COMPENSATION 35 LEGAL PROCEEDINGS 36 FINANCIAL STATEMENTS 37 ADDITIONAL INFORMATION 38 DEFINITIONS OF SPECIAL TERMS USED IN THIS PROSPECTUS 39 TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION 40 The Prudential Series Fund Appendix 1 PSF Conservative Balanced Portfolio PSF Diversified Bond Portfolio PSF Equity Portfolio PSF Flexible Managed Portfolio PSF Global Portfolio PSF Government Income Portfolio PSF High Yield Bond Portfolio PSF Jennison PSF Money Market Portfolio PSF Natural Resources Portfolio PSF Small Capitalization Stock Portfolio PSF Stock Index Portfolio PSF Value Portfolio The Pruco Life Variable Contract Real Property Account Appendix 2 SUMMARY OF CHARGES AND EXPENSES Capitalized terms used in this prospectus are defined where first used or in the DEFINITIONS OF SPECIAL TERMS USED IN THIS PROSPECTUS, which is located at the end of this prospectus. Expenses other than Portfolio Expenses The following tables describe the maximum fees and expenses that you could pay when buying, owning, and surrendering the Contract.Generally, our current fees and expenses are lower than the maximum fees and expenses reflected in the following tables.For more information about fees and expenses, see CHARGES AND EXPENSES. The first table describes maximum fees and expenses that we deduct from each premium payment, and maximum fees we charge for sales of the Contract and transactions. Transaction and Optional Rider Fees Charge When Charge is Deducted Amount Deducted Maximum Sales Charge on Premiums (Load)(2) (Charge is a percentage of premium payments.) Deducted from premium payments. 5% Administrative fee Deducted from premium payments. $2 Taxes Attributable to Premiums(1) (Charge is a percentage of premium payments.) Deducted from premium payments. 2.5% Maximum Deferred Sales Charge (Load)(2) (Charge is a percentage of one scheduled annual premium.) Upon lapse, surrender, or decrease in the Face Amount. 45% Surrender fee per $1,000 of Coverage Amount(2) Upon lapse, surrender, or decrease in the Face Amount. $5 Withdrawal fee (Charge is based on the withdrawal amount.) Upon withdrawal. The lesser of $15 and 2% Face Amount Change fee When there is a change in the Face Amount. Living Needs Benefit Rider fee When the benefit is paid. For these purposes, “taxes attributable to premiums” shall include any federal, state or local income, premium, excise, business, or any other type of tax (or component thereof) measured by or based upon the amount of premium received by Pruco Life. Duration of charge is limited.See CHARGES AND EXPENSES. The second table describes the maximum Contract fees and expenses that you will pay periodically during the time you own the Contract, not including the Portfolio fees and expenses. 1 Periodic Contract and Optional Rider Charges Other Than The Series Fund's Operating Expenses Charge When Charge is Deducted Amount Deducted Cost of Insurance (“COI”) for theFace Amount.(1)(2) Minimum and Maximum Charges per $1,000 of the net amount at risk. Initial COI for a representative Contract Owner, male age 30 in the Preferred underwriting class, no riders. (Charge per $1,000 of the net amount at risk.) Monthly From $0.06 to $83.34 Mortality and Expense Risk fee. (Effective annual rate calculated as a percentage of assets in the Variable Investment Options.) Daily 0.60%(4) Additional Mortality fee for risk associated with certain occupation, avocation, or aviation risks. Monthly From $0.10 to $2.08(5) Fee for the Face Amount. (A charge per $1,000 of Face Amount plus a flat fee.) Monthly $0.02 plus $2.50 Fee for an increase to the Face Amount. (Charge per $1,000 of increase in Face Amount.) Monthly Net interest on loans.(6) Annually 1.5% Guaranteed Death Benefit fee for the Face Amount or an increase to the Face Amount. (Charge per $1,000 of the Face Amount or increase in the Face Amount.) Monthly Level Premium Term Rider.(1) Minimum and Maximum Charges per $1,000 of rider coverage. Level Premium Term Rider fee for a representative Contract Owner, male age 30 in the Preferred underwriting class. (Charge per $1,000 of rider coverage.) Monthly From $0.16 to $7.91 Child Level Premium TermRider.(5)(7) (Charge per $1,000 of rider coverage.) Monthly 2 Accidental Death Benefit Rider. Minimum and Maximum Charges per $1,000 of coverage. Accidental Death Benefit fee for a representative Contract Owner, male age 30 in the Preferred underwriting class. (Charge per $1,000 of coverage.) Monthly From $0.04 to $0.64 Option to Purchase Additional Insurance Rider.(1) Minimum and Maximum Charges per $1,000 of additional insurance amount. Option to Purchase Additional Insurance Rider fee for a representative Contract Owner, male age 30 in the Preferred underwriting class. (Charge per $1,000 of additional insurance amount.) Monthly From $0.06 to $0.47 Waiver of Premium Rider. Minimum and Maximum Charges per $1,000 of coverage. Waiver of Premium Rider fee for a representative Contract Owner, male age 30 in the Preferred underwriting class. (Charge per $1,000 of coverage.) Monthly From $0.008 to $0.21 Applicant Waiver of Premium Rider. Minimum and Maximum Charges (Charge is a percentage of the Contract's applicable premium, and capped at $0.15 per $1,000 of coverage.) Applicant Waiver of Premium Rider fee for a representative Contract Owner, male age 30 in the Preferred underwriting class. (Charge is a percentage of the Contract's applicable premium.) Monthly From 0.40% to 3.14% 0.7%(3) The charge varies based on the individual characteristics of the insured, including such characteristics as: age, sex, and underwriting class. For example, the highest COI rate is for an insured who is a male/female age 99. You may obtain more information about the particular COI charges that apply to you by contacting your Pruco Life representative. The daily charge is based on the effective annual rate shown. Both the charge and the duration of the charge will vary based on individual circumstances including Issue Age, type of risk, and the frequency of exposure to the risk, and is charged per $1,000 of Face Amount. The maximum loan rate reflects the net difference between a loan with an effective annual interest rate of 5.5% and an effective annual interest credited equal to 4%.A loan with a variable loan interest rate may be charged a lower effective annual interest rate.See Loans. Duration of charge is limited.See CHARGES AND EXPENSES. 3 Portfolio Expenses This table shows the minimum and maximum total operating expenses charged by the Series Fund that you will pay periodically during the time you own the Contract.More detail concerning Portfolio fees and expenses is contained in the prospectus for the Series Fund. Total Annual Fund Operating Expenses (1) Minimum Maximum (Expenses that are deducted from the Fund’s assets, including management fees, any distribution [and/or service] (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements.) 0.38% 0.84% (1) Total Annual operating expense for Real Property Partnership is 8.38%. SUMMARY OF THE CONTRACT AND CONTRACT BENEFITS Brief Description of the Contract The Contract is a form of variable universal life insurance.Our variable appreciable life insurance policy is a flexible form of variable universal life insurance.It has a Death Benefit and a Contract Fund, the value of which changes every day according to the investment performance of the investment options to which you have allocated your net premiums. You may invest premiums in one or more of the available Variable Investment Options that invest in Portfolios of The Prudential Series Fund, in the Fixed Rate Option, or in the Real Property Account.Although the value of your Contract Fund may increase if there is favorable investment performance in the Portfolios you select, investment returns in the Portfolios are NOT guaranteed.There is a risk that investment performance will be unfavorable and that the value of your Contract Fund will decrease.The risk will be different, depending upon which investment options you choose.You bear the risk of any decrease.Within certain limits, the Contract will provide you with some flexibility in determining the amount and timing of your premium payments. The Contract has a Tabular Contract Fund that is designed to encourage the payment of premiums and the accumulation of cash value.Some features and/or riders described in this prospectus may not be available through all brokers or in all states.Your Contract's form number is located in the lower left hand corner of the first page of your Contract. Types of Death Benefit Available Under the Contract The Death Benefit is an important feature of the Contract.You may choose one of the following two forms of the Contract.They each have a different Death Benefit amount. Contract FormA, level Death Benefit: The Death Benefit will generally be equal to the Face Amount of insurance.It can never be less than this amount.The Death Benefit remains fixed in amount (unless the Contract becomes paid-up) and only the Cash Surrender Value will vary with investment experience.Under a newer version, sold in most jurisdictions beginning in September 1986, the Death Benefit may be increased to ensure that the Contract continues to satisfy the Internal Revenue Code's definition of life insurance. Contract FormB, variable Death Benefit: The Death Benefit will increase and decrease as the amount of the Contract Fund varies with the investment performance of the selected options.However, the Death Benefit under FormB, as is true under FormA, will never be less than the initial Face Amount and it may also be increased to satisfy Internal Revenue Code requirements. Throughout this prospectus the word “Contract” refers to both FormA and B unless specifically stated otherwise.Under both FormA and B Contracts there is no guaranteed minimum Cash Surrender Value. Death Benefit Guarantee The Pruco Life Variable Appreciable Life Insurance Contract is a form of life insurance that provides much of the flexibility of variable universal life, however, with two important distinctions: 4 · We guarantee that if the Scheduled Premiums are paid when due, or received within 61 days after the Scheduled Premiums are due (or missed premiums are paid later with interest), the Contract will not lapse because of unfavorable investment performance, and the least amount we will pay upon the death of the insured is the Face Amount of insurance. · If all premiums are not paid when due (or not made up later with interest), the Contract will still not lapse as long as the Contract Fund is higher than a stated amount set forth in the Contract.This amount is called the “Tabular Contract Fund”, and it increases each month.In later years it becomes quite high.The Contract lapses when the Contract Fund falls below this stated amount, rather than when it drops to zero.This means that when a Variable Appreciable Life Contract lapses, it may still have considerable value and you may have a substantial incentive to reinstate it.If you choose otherwise, you may take, in one form or another, the Cash Surrender Value.See LAPSE AND REINSTATEMENT. The Contract Fund Your Contract Fund value changes daily, reflecting:(1) increases or decreases in the value of your Variable Investment Options; (2) interest credited on any amounts allocated to the Fixed Rate Option; (3) interest credited on any loan; and (4) the daily asset charge for mortality and expense risks assessed against the Variable Investment Options.The Contract Fund value also changes to reflect the receipt of premium payments and the monthly deductions described under CHARGES AND EXPENSES. Tabular Contract Fund The Tabular Contract Fund is designed to encourage the payment of premiums and the accumulation of cash value.Even if a Scheduled Premium is not paid, the Contract will remain in-force as long as the Contract Fund on any Monthly Date is equal to or greater than the Tabular Contract Fund Value on the next Monthly Date. The Tabular Contract Fund is a guideline representing the amount that would be in the Contract Fund if all Scheduled Premiums are paid on their due dates, there are no unscheduled premiums paid, there are no withdrawals, the investment options you have chosen earn exactly a uniform rate of return of 4% per year, and we have deducted the maximum mortality, sales load and expense charges. Premium Payments Your Contract sets forth a Scheduled Premium which is payable annually, semi-annually, quarterly or monthly. We guarantee that, if the Scheduled Premiums are paid when due (or if missed premiums are paid later, with interest) and there are no withdrawals, the Contract will not lapse because of unfavorable investment experience.Your Contract may terminate if the Contract Debt exceeds what the Cash Surrender Value would be if there was no Contract Debt.We will notify you before the Contract is terminated and you may then repay all or enough of the loan to keep the Contract in-force.See Loans. Your Scheduled Premium consists of two amounts: · The initial amount is payable from the time you purchase your Contract until the Contract Anniversary immediately following your 65th birthday or the Contract's tenth anniversary, whichever is later (the “Premium Change Date”); · The guaranteed maximum amount payable after the Premium Change Date.See PREMIUMS. The payment of premiums in excess of Scheduled Premiums may cause the Contract to become a Modified Endowment Contract for federal income tax purposes.See PREMIUMS and Tax Treatment of Contract Benefits.Pruco Life will generally accept any premium payment of at least $25. You may be flexible with your premium payments depending on your Contract’s performance. If the performance of the Contract is less favorable and the Contract Fund is less than the Tabular Contract Fund Value the Contract would go into default. Allocation of Premium Payments When you apply for the Contract, you tell us how to allocate your premiums.You may change the way in which subsequent premiums are allocated by giving written notice to a Service Office, by our website, provided you are enrolled to use Prudential Online® Account Access, or by telephoning a Service Office, provided you are enrolled to use the Telephone Transfer System.See The Pruco Life Variable Appreciable Account and the Allocation of Premiums sections. On the Contract Date, we deduct a $2 administrative charge, a deduction of up to 5% for sales charges, and 2.5% for taxes attributable to premiums from the initial premium.Then the first monthly charges are deducted.The remainder 5 of the initial premium will be allocated among the Variable Investment Options, the Fixed Rate Option, or the Real Property Account according to the allocations you specified in the application form.The invested portion of any part of the initial premium in excess of the Scheduled Premium is generally placed in the selected investment options on the date of receipt in Good Order at the Payment Office, but not earlier than the Contract Date. After the Contract Date, we deduct a $2 administrative charge, a deduction of up to 5% for sales charges, and 2.5% for taxes attributable to premiums from each subsequent premium payment.After the deductions from premiums and the monthly charges are made, the remainder of each subsequent premium payment will be invested as of the end of the Valuation Period in which it is received in Good Order at the Payment Office, in accordance with the allocation you previously designated. Investment Choices You may choose to invest your Contract’s premiums and its earnings in one or more of the available Variable Investment Options that invest in Portfolios of The Prudential Series Fund.You may also invest in the Fixed Rate Option and the Real Property Account.See The Prudential Series Fund, The Fixed Rate Option, and The Pruco Life Variable Contract Real Property Account. Subsequent net premiums are applied to your Contract as of the date of receipt at the Payment Office. We may add additional Variable Investment Options in the future. Transfers Among Investment Options If the Contract is not in default, you may, up to four times each Contract Year, transfer amounts among the Variable Investment Options, to the Fixed Rate Option, or to the Real Property Account.Additional transfers may be made only with our consent.Currently, we allow you to make additional transfers.There is no charge.For the first 20 transfers in a calendar year, you may transfer amounts by proper written notice to a Service Office, by our website, provided you are enrolled to use Prudential Online® Account Access, or by telephone, provided you are enrolled to use the Telephone Transfer System. After you have submitted 20 transfers in a calendar year, we will accept subsequent transfer requests only if they are in a form that meets our needs, bear an original signature in ink, and are sent to us by U.S. regular mail. Multiple transfers that occur during the same day, but prior to the end of the Valuation Period for that day, will be counted as a single transfer. Certain restrictions may apply to transfers from the Fixed Rate Option and the Real Property Account. We reserve the right to prohibit transfer requests determined to be disruptive to the investment option or to the disadvantage of other Contract Owners. Transfer restrictions will be applied in a uniform manner and will not be waived. In addition, you may use our dollar cost averaging feature.See Transfers/Restrictions on Transfers, Dollar Cost Averaging. Increasing or Decreasing the Face Amount Subject to our underwriting requirements determined by us, after the first Contract Anniversary you may increase the amount of insurance by increasing the Face Amount of the Contract.An increase in the Face Amount is similar to the purchase of a second Contract and must be at least $25,000.Other conditions must be met before we approve of an increase in the Face Amount.See Increases in the Face Amount. You also have the additional option of decreasing the Face Amount of your Contract, without withdrawing any surrender value.The minimum permissible decrease is $10,000 and will not be permitted if it causes the Face Amount of the Contract to drop below the minimum Face Amount applicable to the Contract. We may decline a reduction if we determine it would cause the Contract to fail to qualify as "life insurance" for purposes of Section 7702 of the Internal Revenue Code.In addition, if the Face Amount is decreased or a significant premium is paid in conjunction with an increase, there is a possibility that the Contract will be classified as a Modified Endowment Contract.See Tax Treatment of Contract Benefits. 6 Access to Contract Values A Contract may be surrendered for its Cash Surrender Value (the Contract Fund minus any Contract Debt and minus any applicable surrender charges) while the insured is living.To surrender a Contract, we may require you to deliver or mail the Contract with a written request in a form that meets our needs, to a Service Office.The Cash Surrender Value of a surrendered Contract will be determined as of the end of the Valuation Period in which such a request is received in a Service Office.Surrender of a Contract may have tax consequences.See Surrender of a Contract, and Tax Treatment of Contract Benefits. Under certain circumstances, you may withdraw a part of the Contract's Cash Surrender Value without surrendering the Contract.The amount withdrawn must be at least $2,000 under a Form A Contract and at least $500 under a Form B Contract.There is an administrative processing fee for each withdrawal which is the lesser of: (a) $15 and; (b) 2% of the withdrawal amount.Withdrawal of the Cash Surrender Value may have tax consequences.See Withdrawals, and Tax Treatment of Contract Benefits. Contract Loans You may borrow money from us using your Contract as security for the loan.The maximum loan amount is equal to the sum of (1) 90% of the portion of the cash value attributable to the Variable Investment Options and (2) the balance of the cash value.The cash value is equal to the Contract Fund less any surrender charge.The minimum loan amount you may borrow at any one time is generally $500, unless the loan proceeds are used to pay premiums on your Contract.The minimum loan amount may be lower in some states.See Loans. Canceling the Contract Generally, you may return the Contract for a refund within 10 days after you receive it.Some states allow a longer period of time during which a Contract may be returned for a refund.In general, you will receive a refund of all premium payments made, less any applicable federal and/or state income tax withholding.However, if applicable law does not require a refund of all premium payments made, you will receive the greater of(1) the Contract Fund plus the amount of any charges that have been deducted or (2) all premium payments made, less any applicable federal and/or state income tax withholding.A Contract returned according to this provision shall be deemed void from the beginning. SUMMARY OF CONTRACT RISKS Contract Values are not Guaranteed Your benefits (including life insurance) are not guaranteed, and may be entirely dependent on the investment performance of the Variable Investment Options you select.The value of your Contract Fund rises and falls with the performance of the investment options you choose and the charges that we deduct.Poor investment performance or loans could cause your Contract to lapse and you could lose your insurance coverage.However, we guarantee that if Scheduled Premiums are paid when due and there are no withdrawals, the Contract will not lapse because of unfavorable investment experience. The Variable Investment Options you choose may not perform to your expectations.Investing in the Contract involves risks including the possible loss of your entire investment.Only the Fixed Rate Option provides a guaranteed rate of return.See Risks Associated with the Variable Investment Options and The Fixed Rate Option. Limitation of Benefits on Certain Riders for Claims Due to War or Service in the Armed Forces We will not pay a benefit on any Accidental Death Benefit type rider or make payments for any disability type rider if the death or injury is caused or contributed to by war or act of war, declared or undeclared, including resistance to armed aggression.This restriction includes service in the armed forces of any country at war. Increase in Charges In several instances we will use the terms “maximum charge” and “current charge.”The “maximum charge,” in each instance, is the highest charge that we may make under the Contract.The “current charge,” in each instance, is the amount that we now charge, which may be lower than the maximum charge.If circumstances change, we reserve the right to increase each current charge, up to the maximum charge, without giving any advance notice. 7 Contract Lapse If Scheduled Premiums are paid on or before each due date, or received within 61 days after the Scheduled Premiums are due, and there are no withdrawals or outstanding loans, a Contract will remain in-force even if the investment results of that Contract's Variable Investment Option[s] have been so unfavorable that the Contract Fund has decreased to zero or less. In addition, even if a Scheduled Premium is not paid, the Contract will remain in-force as long as the Contract Fund on any Monthly Date is equal to or greater than the Tabular Contract Fund Value on the following Monthly Date.However, if a Scheduled Premium is not paid, and the Contract Fund is insufficient to keep the Contract in-force, the Contract will go into default.Should this happen, we will notify you of the required payment to prevent your Contract from lapsing.Your payment must be received at the Payment Office within the 61-day grace period after the notice of default is mailed or the Contract will lapse.If your Contract does lapse, it will still provide some benefits.See LAPSE AND REINSTATEMENT.If you have an outstanding loan when your Contract lapses, you may have taxable income as a result.See Tax Treatment of Contract Benefits - Pre-Death Distributions. Risks of Using the Contract as a Short-Term Savings Vehicle The Contract is designed to provide benefits on a long-term basis. Consequently, you should not use the Contract as a short-term investment or savings vehicle.Because of the long-term nature of the Contract, you should consider whether purchasing the Contract is consistent with the purpose for which it is being considered. Because the Contract provides for an accumulation of a Contract Fund as well as a Death Benefit, you may wish to use it for various insurance planning purposes.Purchasing the Contract for such purposes may involve certain risks. For example, a life insurance policy could play an important role in helping you to meet the future costs of a child’s education.The Contract’s Death Benefit could be used to provide for education costs should something happen to you, and its investment features could help you accumulate savings.However, if the Variable Investment Options you choose perform poorly, or if you do not pay sufficient premiums, your Contract may lapse or you may not accumulate the funds you need.Accessing the values in your Contract through withdrawals and Contract loans may significantly affect current and future Contract values or Death Benefit proceeds and may increase the chance that your Contract will lapse.If you have an outstanding loan when your Contract lapses, you may have taxable income as a result.See Tax Treatment of Contract Benefits - Pre-Death Distributions. Risks of Taking Withdrawals We may limit you to no more than four withdrawals in a Contract Year.The amount withdrawn must be at least $2,000 under a Form A Contract and at least $500 under a Form B Contract.You may make a withdrawal only to the extent that the Cash Surrender Value plus any Contract loan exceeds the applicable tabular cash value.There is an administrative processing fee for each withdrawal which is the lesser of: (a) $15 and; (b) 2% of the withdrawal amount. Withdrawal of the Cash Surrender Value may have tax consequences.See Tax Treatment of Contract Benefits. Whenever a withdrawal is made, the Death Benefit will immediately be reduced by at least the amount of the withdrawal. Withdrawals under Form B (variable) Contracts, will not change the Face Amount of insurance.However, under a Type A (fixed) Contract, the withdrawal will cause a reduction in the Face Amount of insurance by no more than the amount of the withdrawal.A surrender charge may be deducted.See CHARGES AND EXPENSES. It is important to note that, if the Face Amount of insurance is decreased, there is a possibility that the Contract might be classified as a Modified Endowment Contract.Before making any withdrawal that causes a decrease in the Face Amount of insurance, you should consult with your tax adviser and your Pruco Life representative. See Withdrawals and Tax Treatment of Contract Benefits. Limitations on Transfers All or a portion of the amount credited to a Variable Investment Option may be transferred to another Variable Investment Option, the Fixed Rate Option, or the Real Property Account. If the Contract is not in default, you may, up to four times each Contract Year, transfer amounts among the Variable Investment Options, to the Fixed Rate Option, or to the Real Property Account.Additional transfers may be made only with our consent.Currently, we allow you to make additional transfers.There is no charge.For the first 20 transfers in a calendar year, you may transfer amounts by proper written notice to a Service Office, by our website, provided you are enrolled to use Prudential Online® Account Access, or by telephone, provided you are enrolled to use the Telephone Transfer System.We use reasonable procedures to confirm that instructions given by telephone are genuine.However, we are not liable for following telephone instructions that we reasonably believe to be genuine.In 8 addition, we cannot guarantee that you will be able to get through to complete a telephone transfer during peak periods such as periods of drastic economic or market change. After you have submitted 20 transfers in a calendar year, we will accept subsequent transfer requests only if they are in a form that meets our needs, bear an original signature in ink, and are sent to us by U.S. regular mail.After you have submitted 20 transfers in a calendar year, a subsequent transfer request by telephone, fax or electronic means will be rejected, even in the event that it is inadvertently processed. Currently, certain transfers effected systematically under the dollar cost averaging program described in this prospectus do not count towards the limit of 20 transfers.In the future, we may count such transfers towards the limit. Multiple transfers that occur during the same day, but prior to the end of the Valuation Period for that day, will be counted as a single transfer. Generally, only one transfer from the Fixed Rate Option is permitted during each Contract Year and only during the 31-day period beginning on the Contract Anniversary.The maximum amount you may transfer out of the Fixed Rate Option each year is the greater of:(a) 25% of the amount in the Fixed Rate Option; and (b) $2,000. Transfers from the Real Property Account to the other investment options available under the Contract are currently permitted only during the 31-day period beginning on the Contract Anniversary.The maximum amount that may be transferred out of the Real Property Account each year is the greater of: (a) 50% of the amount invested in the Real Property Account; and (b) $10,000.See the attached Real Property Account Prospectus. We may modify your right to make transfers by restricting the number, timing and/or amount of transfers we find to be disruptive to the investment option or to the disadvantage of other Contract Owners.We also reserve the right to prohibit transfer requests made by an individual acting under a power of attorney on behalf of more than one Contract Owner.We will immediately notify you at the time of a transfer request if we exercise this right. Transfer restrictions will be applied uniformly and will not be waived. See Transfers/Restrictions on Transfers. Charges on Surrender of the Contract You may surrender your Contract at any time for its Cash Surrender Value while the insured is living.We deduct a surrender charge from the surrender proceeds. We will assess a surrender charge if, during the first 10 Contract Years (or 10 years from an increase in the Face Amount of insurance), the Contract lapses, is surrendered, or the Face Amount of insurance is decreased (including as a result of a withdrawal).The surrender charge is determined by the primary annual premium amount.It is calculated as described in Surrender Charges.While the amount of the surrender charge decreases over time, it may be a substantial portion or even equal to your Contract Fund.In addition, the surrender of your Contract may have tax consequences. See Tax Treatment of Contract Benefits. Risks of Taking a Contract Loan Accessing the values in your Contract through Contract loans may significantly affect current and future Contract values or Death Benefit proceeds and may increase the chance that your Contract will lapse.Your Contract will be in default if at any time the Contract Fund (which includes the loan) less any applicable surrender charges is less than the Tabular Contract Fund.If the Contract lapses or is surrendered, the amount of unpaid Contract Debt will be treated as a distribution and will be immediately taxable to the extent of the gain in the Contract.In addition, if your Contract is a Modified Endowment Contract for tax purposes, taking a Contract loan may have tax consequences.See Tax Treatment of Contract Benefits. If your Contract Fund is less than your Contract Debt your Contract will terminate 61 days after we notify you. Potential Tax Consequences Your Contract is structured to meet the definition of life insurance under Section 7702 of the Internal Revenue Code. Consequently, we reserve the right to refuse to accept a premium payment that would, in our opinion, cause this Contract to fail to qualify as life insurance.We also have the right to refuse to accept any payment that increases the Death Benefit by more than it increases the Contract Fund.Although we believe that the Contract should qualify as life insurance for tax purposes, there are some uncertainties, particularly because the Secretary of Treasury has not yet issued permanent regulations that bear on this question. Accordingly, we reserve the right to make changes which will be applied uniformly to all Contract Owners after advance written notice that we deem necessary to insure that the Contract will qualify as life insurance. 9 Current federal tax law generally excludes all Death Benefits from the gross income of the beneficiary of a life insurance contract.However, your Death Benefit could be subject to estate tax.In addition, you generally are not subject to taxation on any increase in the Contract value until it is withdrawn.Generally, you are taxed on surrender proceeds and the proceeds of any partial withdrawals only if those amounts, when added to all previous distributions, exceed the total premiums paid.Amounts received upon surrender or withdrawal (including any outstanding Contract loans) in excess of premiums paid are treated as ordinary income. Special rules govern the tax treatment of life insurance policies that meet the federal definition of a Modified Endowment Contract.The Contract could be classified as a Modified Endowment Contract if premiums in amounts that are too large are paid or a decrease in the Face Amount of insurance is made (or a rider removed).The addition of a rider or an increase in the Face Amount of insurance may also cause the Contract to be classified as a Modified Endowment Contract if a significant premium is paid in conjunction with an increase or the addition of a rider.We will notify you if a premium or a reduction in the Face Amount would cause the Contract to become a Modified Endowment Contract, and advise you of your options. Under current tax law, Death Benefit payments under Modified Endowment Contracts, like Death Benefit payments under other life insurance contracts, generally are excluded from the gross income of the beneficiary.However, amounts you receive under the Contract before the insured's death, including loans and withdrawals, are included in income to the extent that the Contract Fund before surrender charges exceeds the premiums paid for the Contract increased by the amount of any loans previously included in income and reduced by any untaxed amounts previously received other than the amount of any loans excludible from income.An assignment of a Modified Endowment Contract is taxable in the same way.These rules also apply to pre-death distributions, including loans and assignments, made during the two-year period before the time that the Contract became a Modified Endowment Contract. All Modified Endowment Contracts issued by us to you during the same calendar year are treated as a single Contract for purposes of applying these rules.See Tax Treatment of Contract Benefits. Any taxable income on pre-death distributions (including full surrenders) is subject to a penalty of 10% unless the amount is received on or after age 59½, on account of your becoming disabled or as a life annuity.It is presently unclear how the penalty tax provisions apply to Contracts owned by businesses. Replacement of the Contract The replacement of life insurance is generally not in your best interest.In most cases, if you require additional life insurance coverage, the benefits of your existing contract can be protected by increasing the insurance amount of your existing contract, or by purchasing an additional contract.If you are considering replacing a contract, you should compare the benefits and costs of supplementing your existing contract with the benefits and costs of purchasing a new contract and you should consult with a tax adviser. SUMMARY OF RISKS ASSOCIATED WITH THE VARIABLE INVESTMENT OPTIONS You may choose to invest your Contract’s premiums and its earnings in one or more of the available Variable Investment Options.You may also invest in the Fixed Rate Option or the Real Property Account.The Fixed Rate Option is the only investment option that offers a guaranteed rate of return.See The Prudential Series Fund, The Fixed Rate Option and The Pruco Life Variable Contract Real Property Account. Risks Associated with the Variable Investment Options The Separate Account invests in the shares of one or more open-end management investment companies registered under the Investment Company Act of 1940 other than the Real Property Account, which invests in a Real Property Partnership.See the accompanying prospectus for the Pruco Life Real Property Account.Each Variable Investment Option has its own investment objective and associated risks, which are described in the accompanying Series Fund prospectus.The income, gains, and losses of one Variable Investment Option have no effect on the investment performance of any other Variable Investment Option. We do not promise that the Variable Investment Options will meet their investment objectives.Amounts you allocate to the Variable Investment Options may grow in value, decline in value or grow less than you expect, depending on the investment performance of the Variable Investment Options you choose.You bear the investment risk that the Variable Investment Options may not meet their investment objectives.It is possible to lose your entire investment in the Variable Investment Options.Although the Series Fund Money Market Portfolio is designed to be a stable investment option, it is possible to lose money in that Portfolio.For example, when prevailing short-term interest rates are very 10 low, the yield on the Money Market Portfolio may be so low that, when Separate Account and Contract charges are deducted, you experience a negative return.See The Prudential Series Fund. Learn More about the Variable Investment Options Before allocating amounts to the Variable Investment Options, you should read the current Series Fund prospectus for detailed information concerning their investment objectives, strategies, and investment risks. GENERAL DESCRIPTIONS OF PRUCO LIFE INSURANCE COMPANY, THE REGISTRANT, AND THE SERIES FUND Pruco Life Insurance Company Pruco Life Insurance Company ("Pruco Life", “us”, “we”, or “our”) is a stock life insurance company, organized on December 23, 1971 under the laws of the state of Arizona.It is licensed to sell life insurance and annuities in the District of Columbia, Guam, and in all states except New York.Pruco Life’s principal Executive Office is located at 213 Washington Street, Newark, New Jersey 07102. The Pruco Life Variable Appreciable Account Pruco Life has established a Separate Account, the Pruco Life Variable Appreciable Account (the "Account" or the "Registrant") to hold the assets that are associated with the Contracts.The Account was established on January 13, 1984 under Arizona law and is registered with the Securities and Exchange Commission (“SEC”) under the Investment Company Act of 1940 as a unit investment trust, which is a type of investment company.The Account meets the definition of a "Separate Account" under the federal securities laws.The Account holds assets that are segregated from all of Pruco Life's other assets. Pruco Life is the legal owner of the assets in the Account.Pruco Life will maintain assets in the Account with a total market value at least equal to the reserve and other liabilities relating to the variable benefits attributable to the Contracts.In addition to these assets, the Account's assets may include funds contributed by Pruco Life to commence operation of the Account and may include accumulations of the charges we make against the Account.From time to time Pruco Life will transfer capital contributions and earned fees and charges to its general account. Pruco Life will consider any possible adverse impact the transfer might have on the Account before making any such transfer. Income, gains and losses credited to, or charged against, the Account reflect the Account’s own investment experience and not the investment experience of Pruco Life’s other assets. The assets of the Account may not be charged with liabilities that arise from any other business Pruco Life conducts. We are obligated to pay all amounts promised to Contract Owners under the Contract.The obligations to Contract Owners and beneficiaries arising under the Contracts are general corporate obligations of Pruco Life. You may invest in one or a combination of the available Variable Investment Options.When you choose a Variable Investment Option, we purchase shares of a Fund or a separate investment series of a Fund which are held as an investment for that option.We hold these shares in the Account.We may remove or add additional Variable Investment Options in the future. The Prudential Series Fund The Prudential Series Fund (the “Series Fund”) is registered under the Investment Company Act of 1940 as an open-end diversified management investment company.Its shares are currently sold only to Separate Accounts of Prudential and certain other insurers that offer variable life insurance and variable annuity Contracts.On October 31, 1986, the Pruco Life Series Fund, Inc, an open-end diversified management investment company, which sold its shares only to Separate Accounts of Pruco Life and Pruco Life Insurance Company of New Jersey (“Pruco Life of New Jersey”), was merged into the Prudential Series Fund.Prior to that date, the Account invested only in shares of Pruco Life Series Fund, Inc. The Account will purchase and redeem shares from the Series Fund at net asset value.Shares will be redeemed to the extent necessary for us to provide benefits under the Contract and to transfer assets from one Variable Investment Option to another, as requested by Contract Owners.Any dividend or capital gain distribution received from a Portfolio of the Series Fund will be reinvested immediately at net asset value in shares of that Portfolio and retained as assets of the corresponding Variable Investment Option. 11 The Series Fund has a separate prospectus that is provided with this prospectus.You should read the Series Fund prospectus before you decide to allocate assets to the Portfolios.There is no assurance that the investment objectives of the Portfolios will be met.There may be Portfolios described in the accompanying Fund prospectus that are not available on this product.Please refer to the list below to see which Portfolios you may choose as your Variable Investment Options. Investment Manager Prudential Investments LLC ("PI") serves as the investment manager for The Prudential Series Fund. The investment management agreements for The Prudential Series Fund provide that the investment manager or co-investment managers (the “Investment Managers”) will furnish each applicable Fund with investment advice and administrative services subject to the supervision of the Board of Trustees and in conformity with the stated policies of the applicable Fund. The Investment Managers must also provide, or obtain and supervise, the executive, administrative, accounting, custody, transfer agent and shareholder servicing services that are deemed advisable by the Board. The chart below reflects the Portfolios in which the Account invests, their investment objectives, and each Portfolio’s investment subadvisers.The full names of the investment subadvisers are listed immediately following the chart.For Portfolios with multiple subadvisers, each subadviser manages a portion of the assets for that Portfolio. The Prudential Series Fund - Class 1 Shares Portfolios Objectives Subadvisers Conservative Balanced Total investment return consistent with a conservatively managed diversified portfolio. PIM QMA Diversified Bond High level of income over a longer term while providing reasonable safety of capital. PIM Equity Long-term growth of capital. Jennison Flexible Managed Total return consistent with an aggressively managed diversified portfolio. PIM QMA Global Long-term growth of capital. QMA LSV MCM T. Rowe Price William Blair Government Income High level of income over the long term consistent with the preservation of capital. PIM High Yield Bond High total return. PIM Jennison Long-term growth of capital. Jennison Money Market Maximum current income consistent with the stability of capital and the maintenance of liquidity. PIM Natural Resources Long-term growth of capital. Jennison Small Capitalization Stock Long-term growth of capital. QMA Stock Index Investment results that generally correspond to the performance of publicly-traded common stocks. QMA Value Capital appreciation. Jennison 12 Investment Subadvisers · Jennison Associates LLC (“Jennison”) · Prudential Investment Management, Inc. (“PIM”) · Quantitative Management Associates LLC (“QMA”) · LSV Asset Management (“LSV”) · Marsico Capital Management, LLC (“MCM”) · T. Rowe Price Associates, Inc. (“T. Rowe Price”) · William Blair & Company LLC (“William Blair”) As an investment adviser, PI charges the Series Fund a daily investment management fee as compensation for its services.PI pays each subadviser out of the fee that PI receives from the Series Fund. More detailed information is available in the attached Series Fund prospectus. In the future, it may become disadvantageous for Separate Accounts of variable life insurance and variable annuity contracts to invest in the same underlying Funds.Neither the companies that invest in the Series Fund nor the Series Fund currently foresee any such disadvantage.The Series Fund's Board of Directors intends to monitor events in order to identify any material conflict between variable life insurance and variable annuity Contract Owners and to determine what action, if any, should be taken.Material conflicts could result from such things as: changes in state insurance law; changes in federal income tax law; changes in the investment management of any Variable Investment Option; or differences between voting instructions given by variable life insurance and variable annuity Contract Owners. A Portfolio may have a similar name, investment objective, or investment policy resembling those of a mutual fund managed by the same investment adviser or subadviser that is sold directly to the public.Despite such similarities, there can be no assurance that the investment performance of any such Portfolio will resemble that of the publicly available mutual fund. Service Fees Payable to Pruco Life Pruco Life has entered into an agreement with the Prudential Series Fund (the "Series Fund").Under the terms of the agreement, Pruco Life provides administrative and support services to the Portfolios of the Series Fund for which it receives an annual fee from the investment adviser, distributor and/or the Portfolio based on the average assets allocated to the Portfolio.The agreement, including the fees paid and services provided, can vary for each Portfolio. Pruco Life and/or our affiliates may receive substantial and varying administrative service payments from the Series Fund or related parties.These types of payments and fees are sometimes referred to as “revenue sharing” payments. Administrative service payments partially compensate for providing administrative services with respect to Contract Owners invested indirectly in the Series Fund, which include duties such as recordkeeping, shareholder services, and the mailing of periodic reports.The administrative service fees we receive originate from the assets of the Series Fund itself and/or the assets of the Series Fund’s investment adviser.In either case, the existence of administrative service fees may tend to increase the overall cost of investing in the Series Fund.In addition, because these fees are paid to us, allocations you make to the Portfolios may benefit us financially if these fees exceed the costs of the administrative support services. We collect these payments and fees under agreements between us and the Series Fund’s principal underwriter, transfer agent, investment adviser and/or other entities related to the Series Fund.As of May 1, 2012, the administrative service fee we receive is 0.05% of the average assets allocated to the Series Fund. In addition to the payments that we receive from the Series Fund and/or their affiliates, the Series Fund and/or their affiliates may make payments to us and/or other insurers within the Prudential Financial group related to the offering of investment options within variable annuities or life insurance offered by different Prudential business units. Voting Rights We are the legal owner of the shares of the Series Fund associated with the Variable Investment Options.However, we vote the shares of the Series Fund according to voting instructions we receive from Contract Owners.We will mail you a proxy, which is a form you need to complete and return to us to tell us how you wish us to vote.When we receive those instructions, we will vote all of the shares we own on your behalf in accordance with those instructions.We vote shares for which we do not receive instructions, and any other shares that we own in our own right, in the same proportion as the shares for which instructions are received.We may change the way your voting instructions 13 are calculated if it is required by federal or state regulation.We may also elect to vote shares that we own in our own right if the applicable federal securities laws or regulations, or their current interpretation, change so as to permit us to do so. We may, if required by state insurance regulations, disregard voting instructions if they would require shares to be voted so as to cause a change in the sub-classification or investment objectives of one or more Variable Investment Options or to approve or disapprove an investment advisory contract for the Fund.In addition, we may disregard voting instructions that would require changes in the investment policy or investment adviser of one or more of theavailable Variable Investment Options, provided that we reasonably disapprove such changes in accordance with applicable federal or state regulations.If we disregard Contract Owner voting instructions, we will advise Contract Owners of our action and the reasons for such action in the next available annual or semi-annual report. Substitution of Variable Investment Options We may substitute one or more of the Variable Investment Options.We may also cease to allow investments in any existing Variable Investment Option.We do this only if events such as investment policy changes or tax law changes make a Variable Investment Option unsuitable.We would not do this without any necessary SEC and/or state approval.You will be given specific notice in advance of any substitution we intend to make. The Fixed Rate Option You may choose to invest, initially or by transfer, all or part of your Contract Fund to the Fixed Rate Option.This amount becomes part of Pruco Life’s general account.The general account consists of all assets owned by Pruco Life other than those in the Account and in other Separate Accounts that have been or may be established by Pruco Life.Subject to applicable law, Pruco Life has sole discretion over the investment of the general account assets, andContract Owners do not share in the investment experience of those assets.Instead, Pruco Life guarantees that the part of the Contract Fund allocated to the Fixed Rate Option will accrue interest daily at an effective annual rate that Pruco Life declares periodically, but not less than an effective annual rate of 4%.Pruco Life is not obligated to credit interest at a rate higher than an effective annual rate of 4%, although we may do so. Transfers out of the Fixed Rate Option are subject to strict limits.See Transfers/Restrictions on Transfers.The payment of any Cash Surrender Value attributable to the Fixed Rate Option may be delayed up to six months.See When Proceeds Are Paid. Because of exemptive and exclusionary provisions, interests in the Fixed Rate Option under the Contract have not been registered under the Securities Act of 1933 and the general account has not been registered as an investment company under the Investment Company Act of 1940.Accordingly, interests in the Fixed Rate Option are not subject to the provisions of these Acts, and Pruco Life has been advised that the staff of the SEC has not reviewed the disclosure in this prospectus relating to the Fixed Rate Option.Any inaccurate or misleading disclosure regarding the Fixed Rate Option may, however, be subject to certain generally applicable provisions of federal securities laws. The Pruco Life Variable Contract Real Property Account The Pruco Life Variable Contract Real Property Account (the "Real Property Account") is a separate account of Pruco Life.The Real Property Account, through a general partnership formed by Prudential and two of its wholly-owned subsidiaries, Pruco Life Insurance Company and Pruco Life Insurance Company of New Jersey, invests primarily in income-producing real property such as office buildings, shopping centers, agricultural land, hotels, apartments or industrial properties.It also invests in mortgage loans and other real estate-related investments, including sale-leaseback transactions.It is not registered as an investment company under the Investment Company Act of 1940 and is therefore not subject to the same regulation as the Series Fund.The objectives of the Real Property Account and the Partnership are to preserve and protect capital, provide for compounding of income as a result of reinvestment of cash flow from investments, and provide for increases over time in the amount of such income through appreciation in asset value. The Partnership has entered into an investment management agreement with Prudential Investment Management, Inc. (“PIM”), under which PIM selects the properties and other investments held by the Partnership.Prudential charges the Partnership a daily fee for investment management, which amounts to 1.25% per year of the average daily gross assets of the Partnership. A full description of the Real Property Account, its management, policies, restrictions, charges and expenses, investment risks, the Partnership’s investment objectives, and all other aspects of the Real Property Account's and the Partnership's operations is contained in the attached prospectus for the Real Property Account.It should be read together with this prospectus by any Contract Owner considering the real estate investment option. There is no assurance that the investment objectives of the Real Property Account will be met. 14 CHARGES AND EXPENSES This section provides a more detailed description of each charge that is described briefly in the SUMMARY OF CHARGES AND EXPENSES, beginning on page 1 of this prospectus.There are charges and other expenses associated with the Contract that reduce the return on your investment. These charges and expenses are described below. The total amount invested in the Contract Fund, at any time, consists of the sum of the amount credited to the Variable Investment Options, the amount allocated to the Fixed Rate Option, plus any interest credited on amounts allocated to the Fixed Rate Option, the amount allocated to the Real Property Account, and the principal amount of any Contract loan plus the amount of interest credited to the Contract upon that loan.See Loans.Most charges, although not all, are made by reducing the Contract Fund. In several instances we use the terms "maximum charge" and "current charge."The "maximum charge", in each instance, is the highest charge that we may make under the Contract.The "current charge", in each instance, is the amount that we now charge, which may be lower than maximum charges.If circumstances change, we reserve the right to increase each current charge, up to the maximum charge, without giving any advance notice. Current charges deducted from premium payments and the Contract Fund may change from time to time, subject to maximum charges. In deciding whether to change any of these current charges, we will periodically consider factors such as mortality, persistency, expenses, taxes and interest and/or investment experience to see if a change in our assumptions is needed.Charges for taxes attributable to premiums will be set at one rate for all Contracts like this one. Changes in other charges will be by class.We will not recoup prior losses or distribute prior gains by means of these changes. The charges under the Contract are designed to cover, in the aggregate, our direct and indirect costs of selling, administering and providing benefits under the Contract. They are also designed, in the aggregate, to compensate us for the risks of loss we assume pursuant to the Contract. If, as we expect, the charges that we collect from the Contract exceed our total costs in connection with the Contract, we will earn a profit. Otherwise, we will incur a loss. The rates of certain of our charges have been set with reference to estimates of the amount of specific types of expenses or risks that we will incur. In most cases, this prospectus identifies such expenses or risks in the name of the charge; however, the fact that any charge bears the name of, or is designed primarily to defray a particular expense or risk does not mean that the amount we collect from that charge will never be more than the amount of such expense or risk. Nor does it mean that we may not also be compensated for such expense or risk out of any other charges we are permitted to deduct by the terms of the Contract. We may reduce stated fees under particular contracts as to which, due to economies of scale and other factors, our administrative costs are reduced. Deduction from Premiums We deduct a charge of $2 from each premium payment to cover the cost of collecting and processing premiums. Thus, if you pay premiums annually, this charge will be $2 per year.If you pay premiums monthly, the charge will be $24 peryear.If you pay premiums more frequently, for example under a payroll deduction plan with your employer, the charge may be more than $24 per year. Taxes Attributable to Premiums We deduct a charge of 2.5% for taxes attributable to premiums from each premium payment we receive.The premium tax charge is our estimate of the average burden of state taxes generally.Tax rates vary from jurisdiction to jurisdiction and generally range from 0% to 5% (but may exceed 5% in some instances).The rate applies uniformly to all Contract Owners without regard to location of residence.We may collect more for this charge than we actually pay for state and local premium taxes. Under current law, we may incur state and local taxes (in addition to premium taxes) in several states.Currently, these taxes are not significant and they are not charged against the Account.If there is a material change in the applicable state or local tax laws, we may impose a corresponding charge against the Account. Sales Load Charges We may charge up to 5% of premiums received in all Contract Years.This charge, often called a “sales load”, is deducted to compensate us for the costs of selling the Contracts, including commissions, advertising, and the printing and distribution of prospectuses and sales literature.We will deduct part of this sales load from each premium received whether scheduled or unscheduled in an amount up to 5% of the portion of the premium remaining after the $2 administrative charge has been deducted.See Deduction from Premiums. 15 We will deduct the remainder of the sales load only if the Contract is surrendered or stays in default past its days of grace.This second part is called the deferred sales charge.However, we will not deduct the deferred sales charge for Contracts that lapse or are surrendered on or after the Contract's 10th anniversary.The deferred sales charge will be reduced for Contracts that lapse or are surrendered sometime between the eighth month of the sixth year and the 10th anniversary.No deferred sales charge is applicable to the Death Benefit, no matter when that becomes payable. For Contracts under which premiums are payable annually, we charge the maximum deferred sales charge if the Contract lapses or is surrendered, until the seventh month of the sixth Contract Year, or if there is an increase in the Face Amount of insurance.Thereafter, the sales charge will be the maximum charge reduced uniformly until it becomes zero at the end of the 10th Contract Year.More precisely, the deferred sales charge will be the maximum charge reduced by a factor equal to the number of complete months that have elapsed between the end of the sixth month in the Contract's sixth year and the date of surrender or lapse, divided by 54 (since there are 54 months between that date and the Contract's 10th anniversary).The following table shows illustrative deferred sales load charges that will be made when such Contracts are surrendered or lapse. Maximum Deferred Sales Load Percentages For Contracts Surrendered During The Deferred Sales Charge Will be the Following Percentage of One Scheduled Annual Premium Which is Equal to the Following Percentage of the Scheduled Premiums Due to Date of Surrender Entire Year 1 Entire Year 2 Entire Year 3 Entire Year 4 Entire Year 5 First 7 Months of Year 6 First Month of Year 7 First Month of Year 8 First Month of Year 9 First Month of Year 10 First Month of Year 11 and Thereafter 25% 30% 35% 40% 45% 45% 40% 30% 20% 10% 0% 25.00% 15.00% 11.67% 10.00% 9.00% 7.50% 5.71% 3.75% 2.22% 1.00% 0.00% For Contracts under which premiums are payable more frequently than annually, the deferred sales charge will be 25% of the first year's Scheduled Premiums due on or before the date of surrender or lapse and 5% of the Scheduled Premiums for the second through fifth Contract Years due on or before the date of surrender or lapse.Thus, for such Contracts the maximum deferred sales charge will also be equal to 9% of the total Scheduled Premiums for the first five Contract Years.This amount will be higher in dollar amount than it would have been had premiums been paid annually because the total of the Scheduled Premiums is higher.See PREMIUMS.To compensate for this, the reduction in the deferred sales charge will start slightly earlier for Contracts under which premiums are paid semi-annually, still earlier if premiums are paid quarterly and even earlier if premiums are paid monthly.The reductions are graded smoothly so that the dollar amount of the deferred sales charge for two persons of the same age, sex, Contract size, and Contract Date, will be identical beginning in the seventh month of the sixth Contract Year without regard to the frequency at which premiums were paid. For purposes of determining the deferred sales charge, the Scheduled Premium is the premium payable for an insured in the Preferred rating class, even if the insured is in a higher rated risk class.Moreover, if premiums have been paid in excess of the Scheduled Premiums, the charge is based upon the Scheduled Premiums.If a Contract is surrendered when less than the aggregate amount of the Scheduled Premiums due on or before the date of surrender has been paid, the deferred sales charge percentages will be applied to the premium payments due on or before the fifth anniversary date that were actually paid, whether timely or not, before surrender. We waive the portion of the sales load deducted from each premium (5% of the portion of the premium remaining after the $2 processing charge has been deducted) for premiums paid beyond five years of Scheduled Premiums on an annual basis.Thus, with respect to a premium paid after that total is reached, only the 2.5% premium tax charge and the $2 processing charge is deducted before the premium is allocated to the investment option[s] you choose.We may, on a uniform and non-Contractual basis, withdraw or modify this concession, although we do not currently intend to do so.If you elect to increase the Face Amount of your Contract, the rules governing the non-guaranteed waiver of the 5% front-end sales load will apply separately to the base Contract and the increase. See Increases in the Face Amount. 16 Cost of Insurance We deduct a monthly cost of insurance ("COI") charge proportionately from the dollar amounts held in each of the chosen investment options.The purpose of this charge is to provide insurance coverage.When an insured dies, the amount payable to the beneficiary (assuming there is no Contract Debt) is larger than the Contract Fund - significantly larger if the insured dies in the early years of a Contract.The COI charges collected from all Contract Owners enables us to pay this larger Death Benefit.The maximum COI charge is determined by multiplying the amount by which the Contract’s Death Benefit exceeds the Contract Fund ("net amount at risk") under a Contract by maximum COI rates. The net amount at risk is affected by factors such as: investment performance, premium payments, and charges.The maximum COI rates are based upon the 1980 Commissioners Standard Ordinary ("CSO") Mortality Tables and an insured's current Attained Age, sex (except where unisex rates apply), smoker/nonsmoker status, and extra rating class, if any.At most ages, our current COI rates are lower than the maximum rates.Current COI charges range from $0.06 to $83.34 per $1,000 of net amount at risk. Monthly Deductions from the Contract Fund We deduct the following monthly charges proportionately from the dollar amounts held in each of the chosen investment option[s]. (a) We deduct an administrative charge based on the Face Amount of insurance.This charge is intended to compensate us for things like processing claims, keeping records and communicating with Contract Owners.We deduct $2.50 per Contract and up to $0.02 per $1,000 of the Face Amount of insurance.This charge also applies to increases in the Face Amount of insurance, except for the automatic increase under Contracts issued on insureds of 14 years of age or less.Currently, the charge of $0.02 per $1,000 of the Face Amount will not exceed $2 per month and is waived for Contracts issued on a Pru-Matic Premium Plan after June 1, 1987.Thus, we will deduct $44.40 per year for a Contract with the minimum Face Amount of $60,000, not issued on a Pru-Matic Premium Plan basis.We will not make this charge if your Contract becomes paid-up or has been continued in-force, after lapse, as variable reduced paid-up insurance. (b) We also deduct a charge of $0.01 per $1,000 of the Face Amount of insurance (excluding the automatic increase under Contracts issued on insureds of 14 years of age or less).We deduct this charge for the risk we assume by guaranteeing that, no matter how unfavorable investment experience may be, the Death Benefit will never be less than the guaranteed minimum Death Benefit, so long as Scheduled Premiums are paid on or before the due date or during the grace period.We do not make this charge if your Contract becomes paid-up or has been continued in-force, after lapse, as variable reduced paid-up insurance. (c) You may add one or more riders to the Contract.Some riders are charged for separately.If you add such a rider to the basic Contract, additional charges will be deducted.See Riders. (d) If an insured is in a substandard risk classification (for example, a person with a health condition), additional charges will be deducted and the Scheduled Premium will be increased. The earnings of the Account are taxed as part of the operations of Pruco Life.Currently, no charge is being made to the Account for Pruco Life’s federal income taxes.We periodically review the question of a charge to the Account for Pruco Life’s federal income taxes.We may charge such a fee in the future for any federal income taxes that would be attributable to the Contracts. Daily Deduction from the Variable Investment Options Each day we deduct a charge from the assets of each of the Variable Investment Options in an amount equivalent to an effective annual rate of 0.60%.This charge is intended to compensate us for assuming mortality and expense risks under the Contract.The mortality risk we assume is that insureds may live for shorter periods of time than we estimated when mortality charges were determined. The expense risk we assume is that expenses incurred in issuing and administering the Contract will be greater than we estimated in fixing our administrative charges.This charge is not assessed against amounts allocated to the Fixed Rate Option. Surrender Charges We assess a surrender charge if the Contract is surrendered or lapses when it is in default past its days of grace.This charge is made to compensate us for costs associated with the Contracts, such as: processing applications, conducting examinations, determining insurability and the insured's rating class, and establishing records.We deduct $5 per $1,000 of the Face Amount of insurance (excluding the automatic increase for Contracts issued on insureds aged 14 or less) if the Contract is surrendered or lapses, unless it stays in-force until the end of the 10th Contract Year (later if 17 additional insurance is added after issue).However, we reduce this charge for Contracts that lapse or are surrendered after the 5th Contract Anniversary.For each full additional month that the Contract stays in-force on a premium paying basis, we will reduce the surrender charge by $0.0833 per $1,000 of the initial Face Amount of insurance until it reaches zero at the end of the 10th Contract Year.We do not deduct a surrender charge from the Death Benefit if the insured dies during the first 10 Contract Years or 10 years from an increase in the Face Amount of insurance. Transaction Charges (a) We charge a transaction fee equal to the lesser of $15 or 2% of the withdrawal amount in connection with each withdrawal. (b) We may charge a transaction fee of up to $15 for any change in the Face Amount of insurance. (c) We charge a transaction fee of up to $150 for Living Needs Benefit payments. Portfolio Charges We deduct charges from and pay expenses out of the Variable Investment Options as described in the Series Fund prospectus. Rider Charges Contract Owners may be able to obtain additional benefits, which may increase the Scheduled Premium.These optional insurance benefits are described in what is known as a “rider” to the Contract.We deduct a monthly charge from the Contract Fund if additional benefits cause an increase to your Scheduled Premium. PERSONS HAVING RIGHTS UNDER THE CONTRACT Contract Owner There are circumstances when the Contract Owner is not the insured.There may also be more than one Contract Owner.If the Contract Owner is not the insured or there is more than one Contract Owner, they will be named in an endorsement to the Contract.This ownership arrangement will remain in effect unless you ask us to change it. You may change the ownership of the Contract by sending us a request in a form that meets our needs.We may ask you to send us the Contract to be endorsed.If we receive your request in a form that meets our needs, and the Contract if we ask for it, we will file and record the change, and it will take effect as of the date the request is received in our Service Office. While the insured is living, the Contract Owner is entitled to any Contract benefit and value.Only the Contract Owner is entitled to exercise any right and privilege granted by the Contract or granted by us.For example, the Contract Owner is entitled to surrender the Contract, access Contract values through loans or withdrawals, assign the Contract, and to name or change the beneficiary. Beneficiary The beneficiary is entitled to receive any benefit payable on the death of the insured.You may designate or change a beneficiary by sending us a request in a form that meets our needs.We may ask you to send us the Contract to be endorsed.If we receive your request in a form that meets our needs, and the Contract if we ask for it, we will file and record the change and it will take effect as of the date you sign the request.However, if we make any payment(s) before we receive the request, we will not have to make the payment(s) again.When we are made aware of an assignment, we will recognize the assignee’s rights before any claim payments are made to the beneficiary.When a beneficiary is designated, any relationship shown is to the insured, unless otherwise stated. OTHER GENERAL CONTRACT PROVISIONS Assignment This Contract may not be assigned if the assignment would violate any federal, state or local law or regulation prohibiting sex distinct rates for insurance.Generally, the Contract may not be assigned to an employee benefit plan or program without our consent.We assume no responsibility for the validity or sufficiency of any assignment.We will not be obligated to comply with any assignment unless we receive a copy at a Service Office. 18 Incontestability We will not contest the Contract after it has been in-force during the insured’s lifetime for two years from the issue date, the reinstatement date, or the effective date of any change made to the Contract that requires our approval and would increase our liability. Misstatement of Age or Sex If the insured's stated age or sex or both are incorrect in the Contract, we will adjust the Death Benefit payable and any amount to be paid, as required by law, to reflect the correct age and sex.If we learn of the inaccuracy after the insured’s death, any such benefit will be based on what the most recent deductions from the Contract Fund would have provided at the insured's correct age and sex.If we learn of the inaccuracy before the insured’s death, the Face Amount will be adjusted to what the current scheduled premium would have purchased at the correct age and sex. Settlement Options The Contract grants to most Contract Owners, or to the beneficiary, a variety of optional ways of receiving Contract proceeds.Under the Contract, the Death Benefit may be paid in a single sum or under one of the optional modes of settlement.Any Pruco Life representative can explain these options upon request. Suicide Exclusion Generally, if the insured, whether sane or insane, dies by suicide within two years from the Contract Date, the Contract will end and we will return the premiums paid, less any Contract Debt, and less any withdrawals.Generally, if the insured, whether sane or insane, dies by suicide after two years from the issue date, but within two years of the effective date of an increase in the Face Amount, we will pay, as to the increase in amount, no more than the sum of the premiums paid on and after the effective date of an increase. RIDERS Contract Owners may be able to obtain additional benefits, which may increase the Scheduled Premium.If they do cause an increase in the Scheduled Premium, the charge for the additional benefits will be paid by making monthly deductions from the Contract Fund.These optional insurance benefits will be described in what is known as a “rider” to the Contract. One rider pays certain premiums into the Contract if the insured dies in an accident.Others waive certain premiums if the insured is disabled within the meaning of the provision (or, in the case of a Contract issued on an insured under the age of 15, if the applicant dies or becomes disabled within the meaning of the provision).Others pay certain premiums into the Contract if the insured dies within a stated number of years after issue; similar term insurance riders may be available for the insured's spouse or child.The amounts of these benefits are fully guaranteed at issue and do not depend on the performance of the Account.Certain restrictions may apply; they are clearly described in the applicable rider. Under one form of rider, which provides monthly renewable term life insurance, the amount payable upon the death of the insured may be substantially increased.If this rider is purchased, even the original Contract will not become paid-up, although, if the Contract Fund becomes sufficiently large, a time may come when Pruco Life will have the right to refuse to accept further premiums.See When a Contract Becomes Paid-Up. Under another form of rider that is purchased for a single premium, businesses that own a Contract covering certain employees may be able to change the insured person from one key employee to another if certain requirements are met.Any Pruco Life representative can explain these extra benefits further.Samples of the provisions are available from Pruco Life upon written request. We will not pay a benefit on any Accidental Death Benefit type rider or make payments for any disability type rider if the death or injury is caused or contributed to by war or act of war, declared or undeclared, including resistance to armed aggression.This restriction includes service in the armed forces of any country at war. Any Pruco Life representative can explain these extra benefits further. Samples of the provisions are available from Pruco Life upon written request. Living Needs Benefit Rider - The Living Needs BenefitSM Rider may be available on your Contract.The benefit may vary by state.There is no charge for adding the benefit to a Contract.However, when a claim is paid under this rider, a reduction for early payment is applied and a processing fee of up to $150 per Contract will be deducted. 19 Subject to state regulatory approval, the Living Needs Benefit allows you to elect to receive an accelerated payment of all or part of the Contract's Death Benefit, adjusted to reflect current value, at a time when certain special needs exist.The adjusted Death Benefit will always be less than the Death Benefit, but will never be lower than the Contract's Cash Surrender Value.One or both of the following options may be available.You should consult with a Pruco Life representative about whether additional options may be available. The Terminal Illness Option is available on the Living Needs Benefit Rider when a licensed physician certifies the insured as terminally ill with a life expectancy of sixmonths or less.When that evidence is provided and confirmed by us, we will provide an accelerated payment of the portion of the Death Benefit selected by the Contract Owner as a Living Needs Benefit.The Contract Owner may (1) elect to receive the benefit in a single sum or (2) receive equal monthly payments for six months.If the insured dies before all the payments have been made, the present value of the remaining payments will be paid to the beneficiary designated in the Living Needs Benefit claim form. The Nursing Home Option is available on the Living Needs Benefit Rider after the insured has been confined to an eligible nursing home for sixmonths or more.When a licensed physician certifies that the insured is expected to remain in an eligible nursing home until death, and that is confirmed by us, we will provide an accelerated payment of the portion of the Death Benefit selected by the Contract Owner as a Living Needs Benefit.The Contract Owner may (1)elect to receive the benefit in a single sum or (2)receive equal monthly payments for a specified number of years (not more than 10 nor less than two), depending upon the age of the insured.If the insured dies before all of the payments have been made, the present value of the remaining payments will be paid to the beneficiary designated in the Living Needs Benefit claim form in a single sum. Subject to state approval, all or part of the Contract's Death Benefit may be accelerated under the Living Needs Benefit.If the benefit is only partially accelerated, a Death Benefit of at least $25,000 must remain under the Contract. The minimum amount that may be accelerated for a Living Needs Benefit claim is $50,000.However, we currently have an administrative practice to allow a reduced minimum of $25,000.We reserve the right to discontinue this administrative practice in a non-discriminatory manner. No benefit will be payable if you are required to elect it in order to meet the claims of creditors or to obtain a government benefit.We can furnish details about the amount of Living Needs Benefit that is available to an eligible Contract Owner, and the effect on the Contract if less than the entire Death Benefit is accelerated. You should consider whether adding this settlement option is appropriate in your given situation.Adding the Living Needs Benefit to the Contract has no adverse consequences; however, electing to use it could.With the exception of certain business-related Contracts, the Living Needs Benefit is excluded from incomeif the insured is terminally ill or chronically ill as defined in any applicable tax law (although the exclusion in the latter case may be limited).You should consult a tax adviser before electing to receive this benefit.Receipt of a Living Needs Benefit payment may also affect your eligibility for certain government benefits or entitlements. REQUIREMENTS FOR ISSUANCE OF A CONTRACT As of May1, 1992, Pruco Life no longer offered these Contracts for sale.Generally, the minimum initial guaranteed Death Benefit was $60,000.However, higher minimums are applied to insureds over the age of 75.Insureds 14 years of age or less may have applied for a minimum initial guaranteed Death Benefit of $40,000.The Contract was generally issued on insureds below the age of 81.Before issuing any Contract, Pruco Life required evidence of insurability, which may have included a medical examination.Nonsmokers who met Preferred underwriting requirements were offered the most favorable premium rate.A higher premium is charged if an extra mortality risk is involved.Certain classes of Contracts, for example a Contract issued in connection with a tax-qualified pension plan, may have been issued on a "guaranteed issue" basis and may have a lower minimum initial Death Benefit than a Contract that was individually underwritten.These are the current underwriting requirements.We reserve the right to change them on a non-discriminatory basis. PREMIUMS Scheduled Premiums on the Contract are payable during the insured's lifetime on an annual, semi-annual, quarterly or monthly basis on due dates set forth in the Contract.If you pay premiums more often than annually, the aggregate annual premium will be higher to compensate us both for the additional processing costs (see CHARGES AND EXPENSES) and for the loss of interest (computed generally at an annual rate of 8%) incurred because premiums are paid throughout rather than at the beginning of each Contract Year.The premium amount depends on the Contract's initial Death Benefit and the insured's age at issue, sex (except where unisex rates apply), and risk classification.If you pay premiums other than on a monthly basis, you will receive a notice that a premium is due about three weeks before each due date.If you pay premiums monthly, we will send to you each year a book with 12 coupons that will serve as a reminder.You may change the frequency of premium payments with our consent. 20 You may elect to have monthly premiums paid automatically under the “Pru-Matic Premium Plan” by pre-authorized transfers from a bank checking account.Currently, Contract Owners selecting the Pru-Matic Premium Plan on Contracts issued after June 1, 1987 will have reduced current monthly expense charges.See CHARGES AND EXPENSES.You may also be eligible to have monthly premiums paid by pre-authorized deductions from an employer's payroll. A significant feature of this Contract is that it permits you to pay greater than Scheduled Premiums.You may make unscheduled premium payments occasionally or on a periodic basis.If you wish, you may select a higher contemplated premium than the Scheduled Premium.Pruco Life will then bill you for the chosen premium.In general, the regular payment of higher premiums will result in higher Cash Surrender Values and, at least under Form B, in higher Death Benefits.Conversely, a Scheduled Premium does not need to be made if the Contract Fund is large enough to enable the charges due under the Contract to be made without causing the Contract to lapse.See LAPSE AND REINSTATEMENT.The payment of premiums in excess of Scheduled Premiums may cause the Contract to become a Modified Endowment Contract for federal income tax purposes.If this happens, loans and other distributions, which would otherwise not be taxable events, may be subject to federal income taxation.See Tax Treatment of Contract Benefits. Pruco Life will generally accept any premium payment of at least $25.Pruco Life reserves the right to limit unscheduled premiums to a total of $10,000 in any Contract Year, and to refuse to accept premiums that would immediately result in more than a dollar-for-dollar increase in the Death Benefit.The flexibility of premium payments provides Contract Owners with different opportunities under the two Forms of the Contract.Greater than scheduled payments under a FormA Contract increase the Contract Fund. Greater than scheduled payments under a FormB Contract increase both the Contract Fund and the Death Benefit. Generally, any future increases in the Contract Fund will be less than under a Form A Contract because the monthly mortality charges under the FormB Contract will be higher to compensate for the higher amount of insurance. For all Contracts, the privilege of making large or additional premium payments offers a way of investing amounts, which accumulate without current income taxation. Each Contract sets forth two premium amounts.The initial premium amount is payable on the Contract Date (the date the Contract was issued, as noted in each individual Contract) and on each subsequent due date until the Contract's anniversary immediately following the insured's 65th birthday (or until the Contract's tenth anniversary, if that is later). The second and higher premium amount set forth in the Contract is payable on and after that anniversary (the “premium change date”).However, if the amount invested under the Contract, net of any excess premiums, is higher than it would have been had only Scheduled Premiums been paid, had maximum Contractual charges been deducted, and had only an average net rate of return of 4% been earned, then the second premium amount will be lower than the maximum amount stated in the Contract.We will tell you what the amount of your second premium will be.Under the original version of the Contracts, if investment experience has been favorable enough, the Contract may become paid-up before or by the premium change date.We reserve the right not to accept any further premium payments on a paid-up Contract. The Contracts include a premium change date, with Scheduled Premiums potentially increasing after that date to a second premium amount.Thus, you are provided with both the flexibility to pay lower initial Scheduled Premiums and a guarantee of lifetime insurance coverage, if all Scheduled Premiums are paid. The following table shows, for two Face Amounts, representative initial Preferred rating and Standard rating annual premium amounts under either Form A or Form B Contracts issued on insureds who are not substandard risks: $60,000 Face Amount $100,000 Face Amount Preferred Standard Preferred Standard Male, age 35 at issue Female, age 45 at issue Male, age 55 at issue The following table compares annual and monthly premiums for insureds who are in the Preferred rating class.Note that in these examples the sum of 12 monthly premiums for a particular Contract is approximately 105% to 109% of the annual premium for that Contract. 21 $60,000 Face Amount $100,000 Face Amount Monthly Annual Monthly Annual Male, age 35 at issue Female, age 45 at issue Male, age 55 at issue You may select a higher contemplated premium than the Scheduled Premium. We will bill you for the chosen premium. In general, the regular payment of higher premiums will result in higher Cash Surrender Values and, at least under Form B, in higher Death Benefits.Under the original version of the Contracts, such payments may also provide a means of obtaining a paid-up Contract earlier than if only Scheduled Premiums are paid. In some cases the payment of greater than Scheduled Premiums or favorable investment experience may result in the Contract becoming paid-up so that no further premium payments will be necessary.If this happens, Pruco Life may refuse to accept any further premium payments.If a Contract becomes paid-up, the Death Benefit then in-force becomes the guaranteed minimum Death Benefit; apart from this guarantee, the Death Benefit and the Cash Surrender Value of the paid-up Contract will thereafter vary daily to reflect the investment experience of amounts invested under the Contract.Contracts sold beginning in September 1986 in jurisdictions where all necessary approvals have been obtained will no longer become paid-up.Instead, the Death Benefit will be increased so that it is always at least as great as the Contract Fund divided by the net single premium for the insured's Attained Age at such time.See How a Contract's Death Benefit Will Vary.The term “Contract Fund” refers generally to the total amount invested under the Contract and is defined under CHARGES AND EXPENSES.The term “net single premium,” the factor which determines how much the Death Benefit will increase for a given increase in the Contract Fund, is defined and illustrated under item 2 of How a Contract's Death Benefit Will Vary.Whenever the Death Benefit is determined in this way, Pruco Life reserves the right to refuse to accept further premium payments, although in practice the payment of the lesser of two years' Scheduled Premiums or the average of all premiums paid over the last five years will generally be allowed. The payment of premiums substantially in excess of Scheduled Premiums may cause the Contract to be classified as a Modified Endowment Contract.If this happens, loans and other distributions which otherwise would not be taxable events may be subject to federal income taxation.See Tax Treatment of Contract Benefits. Allocation of Premiums On the Contract Date, we deduct a $2 administrative charge, a deduction of up to 5% for sales charges, and 2.5% for taxes attributable to premiums from the initial premium. Then the first monthly charges are deducted.The remainder of the initial premium will be allocated among the Variable Investment Options, the Fixed Rate Option, or the Real Property Account according to the allocations you specified in the application form.The invested portion of any part of the initial premium in excess of the Scheduled Premium is generally placed in the selected investment options on the date of receipt in Good Order at the Payment Office, but not earlier than the Contract Date. After the Contract Date, we deduct a $2 administrative charge, a deduction of up to 5% for sales charges, and 2.5% for taxes attributable to premiums from each subsequent premium payment.After the deductions from premiums and the monthly charges are made, the remainder of each subsequent premium payment will be invested as of the end of the Valuation Period in which it is received in Good Order at the Payment Office in accordance with the allocation you previously designated.The “Valuation Period” means the period of time from one determination of the value of the amount invested in a Variable Investment Option to the next.Such determinations are made when the net asset values of the Portfolios of the Series Fund are calculated, which is as of the close of regular trading on the New York Stock Exchange (generally 4:00 p.m. Eastern time.) You may change the way in which subsequent premiums are allocated by giving written notice to a Service Office, by our website, provided you are enrolled to use Prudential Online® Account Access, or by telephoning a Service Office, provided the Contract is not in default and you are enrolled to use the Telephone Transfer System.There is no charge for reallocating future premiums among the investment options.If any portion of a premium is allocated to a particular Variable Investment Option, to the Fixed Rate Option or to the Real Property Account, that portion must be at least 10% on the date the allocation takes effect.All percentage allocations must be in whole numbers. For example, 33% can be selected but 33⅓% cannot.Of course, the total allocation to all selected investment options must equal 100%. 22 When a Contract Becomes Paid-Up Under the original Contracts, it is possible that favorable investment experience, either alone or with greater than Scheduled Premium payments, will cause the Contract Fund to increase.The Contract Fund may increase to the point where no further premium payments are necessary to provide for the then existing Death Benefit for the remaining life of the insured.If this should occur, Pruco Life will notify the Contract Owner that no further premium payments are needed.We reserve the right to refuse to accept further premiums after the Contract becomes paid-up. The purchase of an additional fixed benefit rider may, in some cases, affect the point at which the Contract becomes paid-up.See RIDERS. The revised Contracts will not become paid-up. We guarantee that the Death Benefit of a paid-up Contract then in-force will not be reduced by the investment experience of the investment options in which the Contract participates.The Cash Surrender Value of a paid-up Contract continues to vary daily to reflect investment experience and monthly to reflect continuing mortality charges, but the other monthly deductions (see items 4 and 5 under CHARGES AND EXPENSES) will not be made. The Death Benefit of a paid-up Contract on any day (whether the Contract originally was Form A or Form B) will be equal to the amount of paid-up insurance that can be purchased with the Contract Fund on that day, but never less than the guaranteed minimum amount. Contracts issued on insureds of 14 years of age or less include a special provision under which the Face Amount of insurance increases automatically to 150% of the initial Face Amount on the Contract Anniversary after the insured reaches the age of 21.If a Contract becomes paid-up prior to that anniversary, Pruco Life will, instead of declaring the Contract to be paid-up, increase the Death Benefit by the amount necessary to keep the Contract in-force as a premium paying Contract.If this should occur, the increase in the Death Benefit on the Contract Anniversary after the insured reaches the age of 21 will be smaller in dollar amount, than the increase in the Face Amount of insurance. Transfers/Restrictions on Transfers If the Contract is not in default, you may, up to four times each Contract Year, transfer amounts from one Variable Investment Option to another Variable Investment Option, to the Fixed Rate Option, or to the Real Property Account, without charge.Additional transfers may be made with our consent.Currently, we will allow you to make additional transfers.For the first 20 transfers in a calendar year, you may transfer amounts by proper written notice to a Service Office, by our website, provided you are enrolled to use Prudential Online® Account Access, or by telephone, provided you are enrolled to use the Telephone Transfer System.You will automatically be enrolled to use the Telephone Transfer System unless the Contract is jointly owned or you elect not to have this privilege. Telephone transfers may not be available on Contracts that are assigned, depending on the terms of the assignment.See Assignment. After you have submitted 20 transfers in a calendar year, we will accept subsequent transfer requests only if they are in a form that meets our needs, bear an original signature in ink, and are sent to us by U.S. regular mail.After you have submitted 20 transfers in a calendar year, a subsequent transfer request by telephone, fax or electronic means will be rejected, even in the event that it is inadvertently processed. Multiple transfers that occur during the same day, but prior to the end of the Valuation Period for that day, will be counted as a single transfer. Currently, certain transfers effected systematically under the dollar cost averaging program do not count towards the limit of four transfers per Contract Year or the limit of 20 transfers per calendar year.In the future, we may count such transfers towards the limit. Transfers among investment options will take effect as of the end of the Valuation Period in which a transfer request is received in Good Order at a Service Office.The request may be in terms of dollars, such as a request to transfer $5,000 from one investment option to another, or may be in terms of a percentage reallocation among investment options.In the latter case, as with premium reallocations, the percentages must be in whole numbers. We will use reasonable procedures, such as asking you to provide certain personal information provided on your application for insurance, to confirm that instructions given by telephone are genuine.We will not be held liable for following telephone instructions that we reasonably believe to be genuine.We cannot guarantee that you will be able to get through to complete a telephone transfer during peak periods such as periods of drastic economic or market change. Only one transfer from the Fixed Rate Option will be permitted during each Contract Year and only within 31 days following each Contract Anniversary.The maximum amount that may be transferred out of the Fixed Rate Option each year is currently the greater of: (a) 25% of the amount in the Fixed Rate Option; and (b) $2,000.Such transfer requests received prior to the Contract Anniversary will take effect on the Contract Anniversary.Transfer requests received within the 31-day period beginning on the Contract Anniversary will take effect as of the end of the Valuation Period in 23 which a transfer request is received in Good Order at a Service Office.We may change these limits in the future or waive these restrictions for limited periods of time in a non-discriminatory way, (e.g., when interest rates are declining). Transfers to and from the Real Property Account are subject to restrictions described in the attached prospectus for the Real Property Account. The Contract was not designed for professional market timing organizations, other organizations, or individuals using programmed, large, or frequent transfers.Large or frequent transfers among Variable Investment Options in response to short-term fluctuations in markets, sometimes called “market timing”, can make it very difficult for Fund advisers/sub-advisers to manage the Variable Investment Options.Large or frequent transfers may cause the Fund to hold more cash than otherwise necessary, disrupt management strategies, increase transaction costs, or affect performance to the disadvantage of other Contract Owners.If we (in our own discretion) believe that a pattern of transfers or a specific transfer request, or group of transfer requests, may have a detrimental effect on the performance of the Variable Investment Options, or we are informed by a Fund (e.g., by the Fund’s adviser/sub-adviser) that the purchase or redemption of shares in the Variable Investment Option must be restricted because the Fund believes the transfer activity to which such purchase or redemption relates would have a detrimental effect on performance of the affected Variable Investment Option, we may modify your right to make transfers by restricting the number, timing, and amount of transfers.We reserve the right to prohibit transfer requests made by an individual acting under a power of attorney on behalf of more than one Contract Owner.We will immediately notify you at the time of a transfer request if we exercise this right. Any restrictions on transfers will be applied in a uniform manner to all persons who own Contracts like this one, and will not be waived, except as described above with respect to transfers from the Fixed Rate Option.However, due to the discretion involved in any decision to exercise our right to restrict transfers, it is possible that some Contract Owners may be able to effect transactions that could affect Fund performance to the disadvantage of other Contract Owners. In addition, Contract Owners who own variable life insurance or variable annuity Contracts that do not impose the transfer restrictions described above, might make more numerous and frequent transfers than Contract Owners who are subject to such limitations.Contract Owners who are not subject to the same transfer restrictions may have the same underlying Variable Investment Options available to them, and unfavorable consequences associated with such frequent trading within the underlying Variable Investment Option (e.g., greater Portfolio turnover, higher transaction costs, or performance or tax issues) may affect all Contract Owners. The Series Fund has adopted their own policies and procedures with respect to excessive trading of their respective shares, and we reserve the right to enforce these policies and procedures.The prospectus for the Series Fund describes any such policies and procedures, which may be more or less restrictive than the policies and procedures we have adopted.Under SEC rules, we are required to: (1) enter into a written agreement with each Portfolio or its principal underwriter that obligates us to provide to the Fund promptly upon request certain information about the trading activity of individual Contract Owners, and (2) execute instructions from the Fund to restrict or prohibit further purchases or transfers by specific Contract Owners who violate the excessive trading policies established by the Fund.In addition, you should be aware that the Series Fund may receive “omnibus” purchase and redemption orders from other insurance companies or intermediaries such as retirement plans.The omnibus orders reflect the aggregation and netting of multiple orders from individual owners of variable insurance contracts and/or individual retirement plan participants.The omnibus nature of these orders may limit the Series Fund in their ability to apply their excessive trading policies and procedures.In addition, the other insurance companies and/or retirement plans may have different policies and procedures or may not have any such policies and procedures because of contractual limitations.For these reasons, we cannot guarantee that the Series Fund (and thus Contract Owners) will not be harmed by transfer activity relating to other insurance companies and/or retirement plans that may invest in the Series Fund. The Series Fund may assess a short term trading fee in connection with a transfer out of any available Variable Investment Option if the transfer occurs within a certain number of days following the date of allocation to the Variable Investment Option.The Series Fund determines the amount of the short term trading fee and when the fee is imposed. The fee is retained by or paid to the Series Fund and is not retained by us.The fee will be deducted from your Contract Value to the extent allowed by law.At present, the Series Fund has not adopted a short-term trading fee. Although our transfer restrictions are designed to prevent excessive transfers, they are not capable of preventing every potential occurrence of excessive transfer activity. Dollar Cost Averaging We offer a feature called Dollar Cost Averaging (“DCA”).Upon your request, premiums will be allocated to the portion of the Money Market Subaccount used for this feature (the “DCA account”).Designated dollar amounts will be transferred monthly from the DCA account to other investment options available under the Contract, excluding the Money Market Subaccount and the Fixed Rate Option, but including the Real Property Account.Automatic monthly transfers must be at least 3% of the amount allocated to the DCA account (that is, if you designate $5,000, the 24 minimum monthly transfer is $150), with a minimum of $20 transferred into any one investment option.These amounts are subject to change at our discretion.The minimum transfer amount will only be recalculated if the amount designated for transfer is increased. When you establish DCA at issue, you must allocate to the DCA account the greater of $2,000 or 10% of the initial premium payment.When you establish DCA after issue, you must allocate to the DCA account at least $2,000. These minimums are subject to change at our discretion. After DCA has been established and as long as the DCA account has a positive balance, you may allocate or transfer amounts to the DCA account, generally subject to the limitations on premium payments and transfers.In addition, if you pay premiums on an annual or semi-annual basis, and you have already established DCA, your premium allocation instructions may include an allocation of all or a portion of all your premium payments to the DCA account. Each automatic monthly transfer will take effect as of the end of the Valuation Period on the Monthly Date, provided the New York Stock Exchange (“NYSE”) is open on that date.If the NYSE is not open on the Monthly Date, the transfer will take effect as of the end of the Valuation Period on the next day that the NYSE is open.If the Monthly Date does not occur in a particular month (e.g., February 30), the transfer will take effect as of the end of the Valuation Period on the last day of the month that the NYSE is open.Automatic monthly transfers will continue until the balance in the DCA account reaches zero, or until the Contract Owner gives notification of a change in allocation or cancellation of the feature.If you have an outstanding premium allocation to the DCA account, but your DCA option has previously been canceled, premiums allocated to the DCA account will be allocated to the Money Market Subaccount.Currently there is no charge for using the DCA feature. DEATH BENEFITS Contract Date There is no insurance under this Contract until the minimum initial premium is paid.If a medical examination is required, the Contract Date will ordinarily be the date the examination is completed.Under certain circumstances, we may allow the Contract to be backdated up to six months for the purpose of lowering the insured's Issue Age, but only to a date not earlier than six months prior to the application date.This may be advantageous for some Contract Owners as a lower Issue Age may result in lower current charges. When Proceeds Are Paid Generally, we will pay any Death Benefit, Cash Surrender Value, loan proceeds or partial withdrawal within seven days after all the documents required for such a payment are received at the Payment Office.Other than the Death Benefit, which is determined as of the date of death, the amount will be determined as of the end of the Valuation Period in which the necessary documents are received at a Service Office.However, we may delay payment of proceeds from the Variable Investment Option[s] and the variable portion of the Death Benefit due under the Contract if the disposal or valuation of the Account's assets is not reasonably practicable because the New York Stock Exchange is closed for other than a regular holiday or weekend, trading is restricted by the SEC, or the SEC declares that an emergency exists. We have the right to delay payment of the Cash Surrender Value attributable to: (1) the Fixed Rate Option; and (2) Contracts in-force as extended term insurance, for up to six months (or a shorter period if required by applicable law).We will pay interest of at least 3% per year if such a payment is delayed for more than 30 days (or a shorter period if required by applicable law). Death Claim Settlement Options The beneficiary may choose to receive death claim proceeds by any of the settlement options described in the Contract or by payment of a lump sum check.In addition to the settlement options described in your Contract, currently, in certain circumstances, the beneficiary may choose the payment of death claim proceeds by way of Prudential's Alliance Account settlement option (the "Alliance Account").If the Alliance Account is selected, Prudential will provide a kit to the beneficiary, which includes: (1) an account confirmation describing the death claim proceeds, the current interest rate, and the terms of the Alliance Account; and (2) a guide that explains how the Alliance Account works.Amounts inan Alliance Account may be withdrawn by the beneficiary at any time.Any Pruco Life representative authorized to sell this Contract can explain this option upon request. Types of Death Benefit You may have selected from two types of Death Benefit at issue.A Contract with a Form A Death Benefit has a Death Benefit, which will generally equal the initial Face Amount.Favorable investment results and additional premium 25 payments will generally increase the Cash Surrender Value and decrease the net amount at risk and result in lower charges. This type of Death Benefit does not vary with the investment performance of the investment options you selected, unless the Contract becomes paid-up or, under a revised version of the Contract, except when the premiums you pay or favorable investment performance causes the Contract Fund to grow to the point where we may increase the Death Benefit to ensure that the Contract will satisfy the Internal Revenue Code’s definition of life insurance.The Scheduled Premium shown in the Contract will be the same for a given insured, regardless of what Contract Form you chose.See How a Contract's Cash Surrender Value Will Vary. A Contract with a Form B Death Benefit has a Death Benefit, which will generally equal the Face Amount plus, if any, excess Contract Fund over the Tabular Contract Fund Value.Favorable investment performance and additional premium payments will generally increase your Contract's Death Benefit and Cash Surrender Value.However, the increase in the Cash Surrender Value for Form B Contract may be less than the increase in Cash Surrender Value for a Form A Contract because a Form B Contract has a greater cost of insurance charge due to a greater net amount at risk. As long as the Contract is not in default, there have been no withdrawals, and there is no Contract Debt, the Death Benefit may not fall below the Face Amount stated in the Contract, plus the amount, if any, by which the Contract Fund exceeds the Tabular Contract Fund Value. Both Form A and Form B Contracts covering insureds of 14 years of age or less contain a special provision providing that the Face Amount of insurance will automatically be increased, on the Contract Anniversary after the insured's 21st birthday, to 150% of the initial Face Amount, so long as the Contract is not then in default.This new Face Amount becomes the new guaranteed minimum Death Benefit. The Death Benefit will also usually increase, at the same time, by the same dollar amount.In certain circumstances, however, it may increase by a smaller amount.See When a Contract Becomes Paid-Up.This increase in Death Benefit will also generally increase the net amount at risk under the Contract, thus increasing the mortality charge deducted each month from amounts invested under the Contract.See CHARGES AND EXPENSES.The automatic increase in the Face Amount of insurance may affect the level of future premium payments you can make without causing the Contract to be classified as a Modified Endowment Contract.See Tax Treatment of Contract Benefits. Contract Owners of a Form A Contract should note that any withdrawal may result in a reduction of the Face Amount and the deduction of any applicable surrender charges.We will not allow you to make a withdrawal that will decrease the Face Amount below the minimum Face Amount.For Form B Contracts, withdrawals will not change the Face Amount, will not incur a surrender charge for a withdrawal, and are not restricted if a minimum size Contract was purchased.See Withdrawals. Under the original versions of these Contracts, there are other distinctions between the Contract Forms.Contract Form A will become paid-up more rapidly than a comparable Form B Contract.But Contract Owners of Form A Contracts should be aware that since premium payments and favorable investment experience do not increase the Death Benefit, unless the Contract has become paid-up, the beneficiary will not benefit from the possibility that the Contract will have a large Cash Surrender Value at the time of the insured's death. Under a revised version of the Contract that was made available beginning in September 1986, in jurisdictions where it is approved, the Contract will never become paid-up.Instead, the Death Benefit under these revised Contracts is always at least as great as the Contract Fund divided by the net single premium.Thus, instead of becoming paid-up, we will increase the Contract's Death Benefit so it will always be large enough to meet the Internal Revenue Code's definition of life insurance.Whenever the Death Benefit is determined in this way, we reserve the right to refuse to accept further premium payments, although in practice the payment of at least Scheduled Premiums will be allowed. How a Contract's Death Benefit Will Vary There are two forms of the Contract, Form A and Form B.Moreover, in September 1986 we began issuing revised versions of both Form A and Form B Contracts.The primary difference between the original Contract and the revised Contract is that the original Contract may become paid-up, while the Death Benefit under the revised Contract operates differently and will not become paid-up. 1. Original Contracts: (A) If a Form A Contract is chosen, the Death Benefit will not vary (except for Contracts issued on insureds of age 14 or less) regardless of the payment of additional premiums or the investment results of the selected investment options, unless the Contract becomes paid-up. See When a Contract Becomes Paid-Up.The Death Benefit does reflect a deduction for the amount of any Contract Debt.See Loans. (B) If a Form B Contract is chosen, the Death Benefit will vary with investment experience and premium payments. Assuming no Contract Debt, the Death Benefit under a Form B Contract will, on any day, be equal to the Face Amount of insurance plus the amount (if any) by which the Contract Fund value exceeds the applicable “Tabular Contract Fund Value” for the Contract.The “Tabular Contract Fund Value” for each Contract Year is an amount that is slightly less than the Contract Fund value that would result as of the end of such year if: 26 you paid only Scheduled Premiums; you paid Scheduled Premiums when due; your selected investment options earned a net return at a uniform rate of 4% per year; we deducted full mortality charges based upon the 1able; we deducted maximum sales load and expense charges; and there were no withdrawals. Each Contract contains a table that sets forth the Tabular Contract Fund Value as of the end of each of the first 20 years of the Contract.Tabular Contract Fund Values between Contract anniversaries are determined by interpolation. Thus, under a Form B Contract with no Contract Debt, the Death Benefit will equal the Face Amount if the Contract Fund equals the Tabular Contract Fund Value.If, due to investment results greater than a net return of 4%, or to greater than Scheduled Premiums, or to lesser than maximum charges, the Contract Fund value is a given amount greater than the Tabular Contract Fund Value, the Death Benefit will be the Face Amount plus that excess amount.If, due to investment results less favorable than a net return of 4%, the Contract Fund value is less than the Tabular Contract Fund Value, and the Contract remains in-force because Scheduled Premiums have been paid, the Death Benefit will not fall below the initial Face Amount stated in the Contract.The Death Benefit will also reflect a deduction for the amount of any Contract Debt.See Loans.Any unfavorable investment experience must subsequently be offset before favorable investment results or greater than Scheduled Premiums will increase the Death Benefit. 2. Revised Contracts: Under the revised Contracts issued since September 1986 in approved jurisdictions, the Death Benefit will be calculated as follows: (A) Under a Form A Contract, the Death Benefit will be the greater of (1) the Face Amount; or (2) the Contract Fund divided by the net single premium per $1 of Death Benefit at the insured's Attained Age on that date.In other words, the second alternative ensures that the Death Benefit will not be less than the amount of life insurance that could be provided for an invested single premium amount equal to the amount of the Contract Fund. (B) Under a Form B Contract, the Death Benefit will be the greater of (1) the Face Amount plus the excess, if any, of the Contract Fund over the Tabular Contract Fund Value; or (2) the Contract Fund divided by the net single premium per $1 of Death Benefit at the insured's Attained Age on that date.Thus, under the revised Contracts, the Death Benefit may be increased based on the size of the Contract Fund and the insured's Attained Age and sex.This ensures that the Contract will satisfy the Internal Revenue Code's definition of life insurance.The net single premium is used only in the calculation of the Death Benefit, not for premium payment purposes.The following is a table of illustrative net single premiums for $1 of Death Benefit. Male Attained Age Net Single Premium Increase in Insurance Amount Per $1 Increase in Contract Fund Female Attained Age Net Single Premium Increase in Insurance Amount Per $1 Increase in Contract Fund 5 25 35 55 65 5 25 35 55 65 Generally, whenever the Death Benefit is determined in this way, we will continue to accept the average of all premiums paid over the last five years; however, we reserve the right to refuse to accept any further premium payments. You may increase or decrease the Face Amount of your Contract, subject to certain conditions, regardless of the form type or the issue date of your Contract.See Increases in the Face Amount and Decreases in the Face Amount. Increases in the Face Amount After your first Contract Anniversary, you may increase your amount of insurance by increasing the Face Amount of the Contract (which is also the guaranteed minimum Death Benefit).The increase will be subject to state approval and the underwriting requirements we determine. 27 The following conditions must be met: you must ask for the change in a form that meets our needs; the amount of the increase in the Face Amountmust be at least $25,000; you must prove to us that the insured is insurable for any increase; the Contract must not be in default; you must pay an appropriate premium at the time of the increase; we must not be paying premiums into the Contract as a result of the insured’s total disability; and if we ask you to do so, you must send us the Contract to be endorsed. If we approve the change, we will send you new Contract Data pages showing the amount and effective date of the change and the re-calculated charges, values and limitations.If the insured is not living on the effective date, the change will not take effect.Currently, no transaction charge is being made in connection with an increase in the Face Amount.However, we reserve the right to deny the increase if we change any of the bases on which benefits and charges are calculated for newly issued Contracts between the Contract Date and the date of your requested increase. An increase in the Face Amount resulting in a total Face Amount under the Contract of at least $100,000 may, subject to strict underwriting requirements, render the Contract eligible for a Select Rating for a nonsmoker, which provides lower current cost of insurance rates. Upon an increase in the Face Amount, we will re-calculate the Contract's Scheduled Premiums, deferred sales and transaction charges, tabular values, and monthly deductions from the Contract Fund.Requests for increases received within six months after the most recent Contract Anniversary will be effective on your choice of the prior or the next Contract Anniversary and is limited only by applicable state law.Requests for increases received more than six months after the most recent Contract Anniversary will be effective on the following anniversary.A payment will be required on the date of increase, which will depend, in part, on the Contract Anniversary you select for the re-calculation.We will tell you the amount of the required payment.You should also note that an increase in the Face Amount may cause the Contract to be classified as a Modified Endowment Contract.See Tax Treatment of Contract Benefits.Therefore, before increasing the Face Amount, you should consult your own tax adviser and Pruco Life representative. If the increase is approved, the new insurance will take effect once we receive the proper forms, any medical evidence necessary to underwrite the additional insurance, and any additional premium amount needed for the increase. We will assess, upon lapse or surrender, following an increase in the Face Amount, the sum of (a) the deferred sales and transaction charges that would have been assessed if the initial base Contract had not been amended and had lapsed or been surrendered; and (b) the deferred sales and transaction charges that would have been assessed if the increase in Death Benefit had been achieved by the issuance of a new Contract, and that Contract had lapsed or been surrendered.All premiums paid after the increase will, for purposes of determining the deferred sales charge applicable in the event of surrender or lapse, be deemed to have been made partially under the base Contract, and partially in payment of the increase, in the same proportion as that of the original Scheduled Premium and the increase in Scheduled Premiums.An increase in the Face Amount triggers new contingent deferred sales and transaction charges, therefore, you should not elect to increase the Face Amount of your Contract if you are contemplating a total or partial surrender or a decrease in the Face Amount of insurance. An increase in the Face Amount will be treated comparably to the issuance of a new Contract for purposes of the non-guaranteed waiver of the 5% front-end sales load.See CHARGES AND EXPENSES.Thus, premiums paid after the increase will, for purposes of determining whether the 5% front-end sales load will be waived, be allocated to the base Contract and to the increase based on the proportional premium allocation rule as described.The waiver will apply to the premiums paid after the increase only after the premiums so allocated exceed five scheduled annual premiums for the increase.Thus, a Contract Owner considering an increase in the Face Amount should be aware that such an increase will incur charges comparable to the purchase of a new Contract. If you elect to increase the Face Amount of your Contract, you will receive a “free-look” right and a right to convert to a fixed benefit Contract, which applies only to the increase in the Face Amount, not the entire Contract.The “free-look” right is comparable to the right afforded to the purchaser of a new Contract.You may exercise the “free-look” right within 45 days after execution of the application for the increase or within 10 days after you receive your Contract with the increase, whichever is later. Some states allow a longer period of time during which a Contract may be returned for a refund.See Canceling the Contract.Charges deducted after the increase will be re-calculated as though no increase had been applied. You may transfer the total amount attributable to the increase in the Face Amount from the Variable Investment Options or the Real Property Account to the Fixed Rate Option at any time within two years after an increase in the Face Amount. 28 The right to convert the increase in the Face Amount to a fixed benefit policy will exist for 24 months after the increase is issued and the form of exchange right will be the same as that available under the base Contract purchased.There may be a cash payment required upon the exchange. Decreases in the Face Amount You have the option of decreasing the Face Amount of insurance of the Contract without withdrawing any Cash Surrender Value.If a change in circumstances causes you to determine that your amount of insurance is greater than needed, a decrease will reduce your insurance protection and the monthly deductions for the cost of insurance. The following conditions must be met: the amount of the decrease must be at least $10,000; the Face Amount of insurance after the decrease must be at least equal to the minimum Face Amount of insurance applicable to your Contract; and if we ask you to do so, you must send us the Contract to be endorsed. If we approve the decrease, we will send you new Contract Data pages showing the new Face Amount, tabular values, Scheduled Premiums, charges, values, and limitations.A Contract is no longer eligible for the Select Rating if the Face Amount is reduced below $100,000.Currently, a $15 transaction fee is deducted from the Contract Fund in connection with a decrease in the Face Amount of insurance.We will also reduce your Contract Fund value by deducting a proportionate part of the contingent deferred sales and surrender charges, if any. We may decline a decrease in the Face Amount if we determine it would cause the Contract to fail to qualify as "life insurance" for purposes of Section7702 of the Internal Revenue Code.See Tax Treatment of Contract Benefits. It is important to note, however, that if the Face Amount is decreased there is a possibility that the Contract will be classified as a Modified Endowment Contract.See Tax Treatment of Contract Benefits.You should consult with your tax adviser and your Pruco Life representative before requesting any decrease in the Face Amount. CONTRACT VALUES Surrender of a Contract You may surrender your Contract, in whole or in part, for its Cash Surrender Value while the insured is living.A partial surrender involves splitting the Contract into two Contracts.One Contract is surrendered for its Cash Surrender Value; the other is continued in-force on the same terms as the original Contract except that premiums and Cash Surrender Values will be based on the new Face Amount.You will be given a new Contract document.The Cash Surrender Value and the guaranteed minimum Death Benefit of the new Contract will be proportionately reduced.The reduction is based upon the Face Amount of insurance.The Face Amount of insurance must be at least equal to the minimum Face Amount applicable to the insured's Contract.See REQUIREMENTS FOR ISSUANCE OF A CONTRACT.For reduced paid-up Contracts, both the Death Benefit and the guaranteed minimum Death Benefit will be reduced. To surrender your Contract, we may require you to deliver or mail the following items, in Good Order, to a Service Office: the Contract, a signed request for surrender, and any tax withholding information required under federal or state law.Generally, we will pay your Contract’s Cash Surrender Value within seven days after all the documents required for such a payment are received in Good Order at a Service Office.Surrender of all or part of a Contract may have tax consequences.See Tax Treatment of Contract Benefits. Additional requirements exist if you are exchanging your Contract for a new one at another insurance company.Specifically, we require a properly signed assignment to change ownership of your Contract to the new insurer and a request for surrender, signed by an authorized officer of the new insurer.The new insurer should submit these documents directly to Pruco Life by sending them in Good Order to our Service Office.Generally, we will pay your Contract’s cash surrender value to the new insurer within seven days after all the documents required for such a payment are received in Good Order at our Service Office. How a Contract’s Cash Surrender Value Will Vary The Cash Surrender Value (taking into account the deferred sales and transaction charges, if any) will be determined as of the end of the Valuation Period in which a surrender request is received in Good Order at the Customer Value Service Center.The Contract’s Cash Surrender Value on any date will be the Contract Fund less any deferred sales and transaction charges, if any, and less any Contract Debt.The Contract Fund value changes daily, reflecting: 29 increases or decreases in the value of the Variable Investment Option[s]; increases or decreases in the value of the Real Property Account, if that option has been selected; interest credited on any amounts allocated to the Fixed Rate Option; and the daily asset charge for mortality and expense risks assessed against the Variable Investment Options. The Contract Fund value also changes to reflect the receipt of premium payments after any charges are deducted and the monthly deductions described under CHARGES AND EXPENSES.Upon request, we will tell you the Cash Surrender Value of your Contract.It is possible that the Cash Surrender Value of a Contract could decline to zero because of unfavorable investment performance or outstanding Contract Debt, even if you continue to pay Scheduled Premiums when due. Loans You may borrow an amount up to the “loan value” of your Contract, using the Contract as the only security for the loan. The loan value is equal to (1) 90% of an amount equal to the portion of the cash value attributable to the Variable Investment Options; plus (2) 100% of an amount equal to the portion of the cash value attributable to the Fixed Rate Option and to prior loan[s] supported by the Fixed Rate Option, minus the portion of any charges attributable to the Fixed Rate Option.The minimum loan amount you may borrow at any one time is generally $500, unless the proceeds are used to pay premiums on your Contract.The minimum loan amount may be lower in some states. If you request a loan you may choose one of two interest rates.You may elect to have interest charges accrued daily at a fixed effective annual rate of 5.5%.Alternatively, you may elect a variable interest rate that changes from time to time. You may switch from the fixed to variable interest loan provision, or vice-versa, with our consent. If you elect the variable loan interest rate provision, interest charged on any loan will accrue daily at an annual rate we determine at the start of each Contract Year (instead of at the fixed 5.5% rate).This interest rate will not exceed the greatest of: (1)the “Published Monthly Average” for the calendar month ending twomonths before the calendar month of the Contract Anniversary; (2)5%; or (3)the rate permitted by law in the state of issue of the Contract. The “Published Monthly Average” means Moody's Corporate Bond Yield Average - Monthly Average Corporate, as published by Moody's Investors Service, Inc. or any successor to that service, or if that average is no longer published, a substantially similar average established by the insurance regulator where the Contract is issued.For example, the Published Monthly Average in 2011 ranged from 4.39% to 5.66%. Interest payments on any loan are due at the end of each Contract Year.If interest is not paid when due, it is added to the principal amount of the loan.The Contract Debt is the principal amount of all outstanding loans plus any interest accrued to date.If at any time your Contract Debt exceeds the Contract Fund, we will notify you of its intent to terminate the Contract in 61 days, within which time you may pay enough to keep the Contract in-force. If you send us a payment during the grace period and we receive it after a Monthly Date has occurred, we will credit interest to the Contract Fund from the date your Contract went into default to the date we received your payment, and then return to crediting interest on subsequent Monthly Dates. If the policy is terminated for excess Contract Debt, it cannot be reinstated. When a loan is made, an amount equal to the loan proceeds is transferred out of the applicable investment options. The reduction is generally made in the same proportions as the value that each investment option bears to the total value of the Contract. · While a fixed rate loan is outstanding, the amount that was transferred will continue to be treated as part of the Contract Fund, but it will be credited with the assumed rate of return of 4% rather than with the actual rate of return of the applicable investment options. · While a variable rate loan is outstanding, the amount that was transferred will continue to be treated as part of the Contract Fund, but it will be credited with a rate which is less than the variable loan interest rate for the Contract Year by no more than 1%, rather than with the actual rate of return of the applicable investment options.Currently, we credit such amounts at a rate that is 1% less than the loan interest rate for the Contract Year.If a loan remains outstanding at a time when we fixed a new rate, the new interest rate applies as of the next Contract Anniversary. A loan will not affect the amount of the premiums due.If the Death Benefit becomes payable while a loan is outstanding, or should the Contract be surrendered, any Contract Debt will be deducted from the Death Benefit or the Cash Surrender Value otherwise payable. A loan will have a permanent effect on a Contract's Cash Surrender Value and may have a permanent effect on the Death Benefit, even if the loan is fully repaid, because the investment results of the selected investment options will apply only to the amount remaining in those investment options.The longer the loan is outstanding, the greater the 30 effect is likely to be. The effect could be favorable or unfavorable.If investment results are greater than the rate being credited upon the amount of the loan balance while the loan is outstanding, the Contract values will not increase as rapidly as they would have if no loan had been made.If investment results are below that rate, Contract values will be higher than they would have been had no loan been made. Loan repayments are applied to reduce the total outstanding Contract Debt, which is equal to the principal plus accrued interest.Interest accrues daily on the total outstanding Contract Debt, and making a loan repayment will reduce the amount of interest accruing.If your repayment is received within 21 days of the Contract Anniversary, it will be applied first to the accrued interest, then to capitalized interest, with any remainder applied to the original loan principal.Most repayments received prior to this time period will be applied first to capitalized interest, then to accrued interest, then to the original loan principal. The amount of a loan repayment that is applied to the principal loan amount is first allocated based on the same proportion in which it was taken from the Fixed Rate Option and Variable Investment Options, including the Real Property Account.The variable portion is then applied proportionately to the applicable Variable Investment Options, based on the balances in those options, at the time of the loan repayment. If you fail to keep the Contract in-force, the amount of unpaid Contract Debt will be treated as a distribution and will be immediately taxable to the extent of gain in the Contract.Reinstatement of the Contract after lapse will not eliminate the taxable income, which we are required to report to the Internal Revenue Service. See LAPSE AND REINSTATEMENT and Tax Treatment of Contract Benefits - Pre-Death Distributions. Loans you take against the Contract are ordinarily treated as debt and are not considered distributions subject to tax. However, you should know that the Internal Revenue Service may take the position that the variable rate loan should be treated as a distribution for tax purposes because of the relatively low differential between the loan interest rate and the Contract’s crediting rate.Distributions are subject to income tax.Were the Internal Revenue Service to take this position, we would take reasonable steps to attempt to avoid this result, including modifying the Contract’s loan provisions, but cannot guarantee that such efforts would be successful. Loans from Modified Endowment Contracts may be treated for tax purposes as distributions of income.See Tax Treatment of Contract Benefits. Withdrawals You may withdraw a portion of the Contract's Cash Surrender Value without surrendering the Contract, subject to the following restrictions: (a) We must receive a request for the withdrawal in a form that meets our needs. (b) The Contract Fund after the withdrawal must not be less than the Tabular Contract Fund Value for the new Face Amount.(A Table of Tabular Contract Fund Values is included in the Contract; the values increase with each year the Contract remains in-force.) (c) The amount withdrawn may not be larger than an amount sufficient to reduce the Cash Surrender Value to zero. (d) The withdrawal amount must be at least $2,000 under a FormA Contract and at least $500 under a FormB Contract. (e) The Face Amount after withdrawals must be at least equal to the minimum Face Amount shown in the Contract. (f) You may make no more than four withdrawals in each Contract Year. There is a transaction fee for each withdrawal which is the lesser of: (a) $15 and; (b) 2% of the withdrawal amount.An amount withdrawn may not be repaid except as a scheduled or unscheduled premium subject to the applicable charges. Upon request, we will tell you how much you may withdraw. Under a Form A Contract, the Face Amount of insurance is reduced by no more than the withdrawal amount.We will not permit a withdrawal if it will result in a new Face Amount of less than the minimum Face Amount shown under List of Contract Minimums in your Contract Data pages.A withdrawal under a Form A Contract may also result in a reduction in the Contract Fund by the withdrawal amount and by a proportionate amount of any applicable withdrawal charges, based upon the percentage reduction in the Face Amount.Form A Contract Owners who make a withdrawal will be sent replacement Contract pages showing the new Face Amount, Scheduled Premiums, maximum surrender charges, Tabular values, and monthly deductions. It is important to note that if the Face Amount is decreased, there is a possibility that the Contract might be classified as a Modified Endowment Contract.Before making any withdrawal that causes a decrease in the Face Amount, you should consult with your tax adviser and your Pruco Life representative.See Tax Treatment of Contract Benefits. 31 Under a FormB Contract, the Cash Surrender Value and the Contract Fund value are reduced by the amount of the withdrawal, and the Death Benefit is reduced accordingly.Neither the Face Amount of insurance nor the amount of Scheduled Premiums will change due to a withdrawal of excess Cash Surrender Value under a FormB Contract.No surrender charges will be assessed for a withdrawal under a FormB Contract.Withdrawal of any portion of the Cash Surrender Value increases the risk that the Contract Fund may be insufficient to provide Contract benefits.If such a withdrawal is followed by unfavorable investment experience, the Contract may go into default, even if Scheduled Premiums continue to be paid when due.Withdrawal of part of the Cash Surrender Value may have tax consequences.See Tax Treatment of Contract Benefits. Generally, we will pay any withdrawal amount within seven days after all the documents required for such a payment are received in Good Order at a Service Office.See When Proceeds Are Paid. A Contract returned during the “free-look” period shall be deemed void from the beginning, and not considered a surrender or withdrawal. LAPSE AND REINSTATEMENT If Scheduled Premiums are paid on or before each due date or received within 61 days after the Scheduled Premiums are due, (or missed premiums are paid later with interest) and there are no withdrawals, a Contract will remain in-force even if the investment results of that Contract's Variable Investment Option[s] have been so unfavorable that the Contract Fund has decreased to zero or less. In addition, even if a Scheduled Premium is not paid, the Contract will remain in-force as long as the Contract Fund on any Monthly Date is equal to or greater than the Tabular Contract Fund Value on the next Monthly Date. (A Table of Tabular Contract Fund Values is included in the Contract; the values increase with each year the Contract remains in-force.)This could occur because of such factors as favorable investment experience, deduction of less than the maximum permissible charges, or the previous payment of greater than Scheduled Premiums. However, if a Scheduled Premium is not paid, and the Contract Fund is insufficient to keep the Contract in-force, the Contract will go into default.Should this happen, we will send the Contract Owner a notice of default setting forth the payment necessary to keep the Contract in-force on a premium paying basis.This payment must be received at the Payment Office within the 61 day grace period after the notice of default is mailed or the Contract will lapse.A Contract that lapses with an outstanding Contract loan may have tax consequences.See Tax Treatment of Contract Benefits.We reserve the right to change the requirements to reinstate a lapsed Contract. A Contract that has lapsed may be reinstated within three years from the date of default unless the Contract has been surrendered for its Cash Surrender Value.To reinstate a lapsed Contract, we require a written request for reinstatement, renewed evidence of insurability, submission of certain payments due under the Contract, and that the Insured is living on the date the Contract is reinstated. If a Contract does lapse, it may still provide some benefits.Those benefits are described under Options on Lapse, below. Options on Lapse If your Contract does lapse, it will still provide some benefits.You can receive the Cash Surrender Value by making a request of Pruco Life prior to the end of the 61 day grace period.You may also choose one of the two options described below for which no further premiums are payable. 1. Fixed Extended Term Insurance.With two exceptions explained below, if you do not communicate at all with Pruco Life, life insurance coverage will continue for a length of time that depends on the Cash Surrender Value on the date of default (which reflects the deduction of the deferred sales load, administrative charges, and Contract Debt, if any), the amount of insurance, and the age and sex (except where unisex rates apply) of the insured.The insurance amount will be what it would have been on the date of default taking into account any Contract Debt on that date.The amount will not change while the insurance stays in-force.This benefit is known as extended term insurance.If you request, we will tell you in writing how long the insurance will be in effect.Extended term insurance has a Cash Surrender Value, but no loan value. Contracts issued on the lives of certain insureds in high risk rating classes and Contracts issued in connection with tax qualified pension plans will include a statement that extended term insurance will not be provided.In those cases, variable reduced paid-up insurance will be the automatic benefit provided on lapse. 32 2. Variable Reduced Paid-Up Insurance.Variable reduced paid-up insurance provides insurance coverage for the lifetime of the insured.The initial insurance amount will depend upon the Cash Surrender Value on the date of default (which reflects the deduction of the deferred sales load, administrative charges, and Contract Debt, if any), and the age and sex of the insured.This will be a new guaranteed minimum Death Benefit.Aside from this guarantee, the Cash Surrender Value and the amount of insurance will vary with investment performance in the same manner as the paid-up Contract described earlier.See When a Contract Becomes Paid-Up. Variable reduced paid-up insurance has a loan privilege identical to that available on premium paying Contracts. See Loans.Acquisition of reduced paid-up insurance may result in your Contract becoming a Modified Endowment Contract.See Tax Treatment of Contract Benefits. As explained above, variable reduced paid-up insurance is the automatic benefit on lapse for Contracts issued on certain insureds.Owners of other Contracts who want variable reduced paid-up insurance must ask for it in writing, in a form that meets Pruco Life's needs, within three months of the date of default; it will be available to such Contract Owners only if the initial amount of variable reduced paid-up insurance would be at least $5,000. This minimum is not applicable to Contracts for which variable reduced paid-up insurance is the automatic benefit upon lapse. TAXES Tax Treatment of Contract Benefits This summary provides general information on the federal income tax treatment of the Contract.It is not a complete statement of what the federal income taxes will be in all circumstances.It is based on current law and interpretations, which may change.It does not cover state taxes or other taxes.It is not intended as tax advice.You should consult your own tax adviser for complete information and advice. Treatment as Life Insurance.The Contract must meet certain requirements to qualify as life insurance for tax purposes.These requirements include certain definitional tests and rules for diversification of the Contract’s investments.For further information on the diversification requirements, see Taxation of the Fund in the statement of additional information for the Series Fund. We believe we have taken adequate steps to insure that the Contract qualifies as life insurance for tax purposes. Generally speaking, this means that: · you will not be taxed on the growth of the funds in the Contract, unless you receive a distribution from the Contract, or if the Contract lapses or is surrendered, and · the Contract's Death Benefit will generally be income tax free to your beneficiary. However, your Death Benefit may be subject to estate taxes. Although we believe that the Contract should qualify as life insurance for tax purposes, there are some uncertainties, particularly because the Secretary of Treasury has not yet issued permanent regulations that bear on this question. Accordingly, we reserve the right to make changes which will be applied uniformly to all Contract Owners after advance written notice that we deem necessary to insure that the Contract will qualify as life insurance. Pre-Death Distributions.The tax treatment of any distribution you receive before the insured’s death depends on whether the Contract is classified as a Modified Endowment Contract. Contracts Not Classified as Modified Endowment Contracts · If you surrender the Contract or allow it to lapse, you will be taxed on the amount you receive in excess of the premiums you paid less the untaxed portion of any prior withdrawals.For this purpose, you will be treated as receiving any portion of the Cash Surrender Value used to repay Contract Debt.In other words, you will immediately have taxable income to the extent of gain in the Contract.Reinstatement of the Contract after lapse will not eliminate the taxable income, which we are required to report to the Internal Revenue Service.The tax consequences of a surrender may differ if you take the proceeds under an income payment settlement option. · Generally, you will be taxed on a withdrawal to the extent the amount you receive exceeds the premiums you paid for the Contract less the untaxed portion of any prior withdrawals.However, under some limited circumstances, in the first 15 Contract Years, all or a portion of a withdrawal may be taxed if the Contract Fund exceeds the total premiums paid less the untaxed portions of any prior withdrawals, even if total withdrawals do not exceed total premiums paid. 33 · Extra premiums for optional benefits and riders generally do not count in computing the premiums paid for the Contract for the purposes of determining whether a withdrawal is taxable. · Loans you take against the Contract are ordinarily treated as debt and are not considered distributions subject to tax. Modified Endowment Contracts · The rules change if the Contract is classified as a Modified Endowment Contract.The Contract could be classified as a Modified Endowment Contract if premiums substantially in excess of Scheduled Premiums are paid or a decrease in the Face Amount of insurance is made (or a rider removed).The addition of a rider or an increase in the Face Amount of insurance may also cause the Contract to be classified as a Modified Endowment Contract if a significant premium is paid in conjunction with an increase or the addition of a rider.We will notify you if a premium or a change in the Face Amount would cause the Contract to become a Modified Endowment Contract, and advise you of your options.You should first consult a tax adviser and your Pruco Life representative if you are contemplating any of these steps. · If the Contract is classified as a Modified Endowment Contract, then amounts you receive under the Contract before the insured’s death, including loans and withdrawals, are included in income to the extent that the Contract Fund before surrender charges exceeds the premiums paid for the Contract increased by the amount of any loans previously included in income and reduced by any untaxed amounts previously received other than the amount of any loans excludible from income.An assignment of a Modified Endowment Contract is taxable in the same way.These rules also apply to pre-death distributions, including loans and assignments, made during the two-year period before the time that the Contract became a Modified Endowment Contract. · Any taxable income on pre-death distributions (including full surrenders) is subject to a penalty of 10 percent unless the amount is received on or after age 59½, on account of your becoming disabled or as a life annuity. It is presently unclear how the penalty tax provisions apply to Contracts owned by businesses. · All Modified Endowment Contracts issued by us to you during the same calendar year are treated as a single Contract for purposes of applying these rules. Investor Control. Treasury Department regulations do not provide specific guidance concerning the extent to which you may direct your investment in the particular Variable Investment Options without causing you, instead of Pruco Life, to be considered the owner of the underlying assets.Because of this uncertainty, we reserve the right to make such changes as we deem necessary to assure that the Contract qualifies as life insurance for tax purposes.Any such changes will apply uniformly to affected Contract Owners and will be made with such notice to affected Contract Owners as is feasible under the circumstances. Withholding.You must affirmatively elect that no taxes be withheld from a pre-death distribution.Otherwise, the taxable portion of any amounts you receive will be subject to withholding.You are not permitted to elect out of withholding if you do not provide a social security number or other taxpayer identification number.You may be subject to penalties under the estimated tax payment rules if your withholding and estimated tax payments are insufficient to cover the tax due. Other Tax Considerations.If you transfer or assign the Contract to someone else, there may be gift, estate and/or income tax consequences.If you transfer the Contract to a person two or more generations younger than you (or designate such a younger person as a beneficiary), there may be Generation Skipping Transfer tax consequences. Deductions for interest paid or accrued on Contract Debt or on other loans that are incurred or continued to purchase or carry the Contract may be denied.Your individual situation or that of your beneficiary will determine the federal estate taxes and the state and local estate, inheritance and other taxes due if you or the insured dies. Business-Owned Life Insurance.If a business, rather than an individual, is the owner of the Contract, there are some additional rules.Business Contract Owners generally cannot deduct premium payments.Business Contract Owners generally cannot take tax deductions for interest on Contract Debt paid or accrued after October 13, 1995.An exception permits the deduction of interest on policy loans on Contracts for up to 20 key persons.The interest deduction for Contract Debt on these loans is limited to a prescribed interest rate and a maximum aggregate loan amount of $50,000 per key insured person.The corporate alternative minimum tax also applies to business-owned life insurance.This is an indirect tax on additions to the Contract Fund or Death Benefits received under business-owned life insurance policies. For business-owned life insurance coverage issued after August 17, 2006, Death Benefits will generally be taxable as ordinary income to the extent it exceeds cost basis.Life insurance Death Benefits will continue to be generally income tax free if, prior to policy issuance, the employer provided a prescribed notice to the proposed insured/employee, obtained theemployee's consent to the life insurance, and one of the following requirements is met: (a) the 34 insured was an employee at any time during the 12-month period prior to his or her death; (b) the insured was a director or highly compensated employee or individual (as defined in the Code) at the time the policy was issued; or (c) the Death Benefits are paid to the insured's heirsor his or her designated beneficiaries (other than the employer), either directly as a Death Benefit or received from the purchase of an equity (or capital or profits) interest in the applicable policyholder.Annual reporting and record keeping requirements will apply to employers maintaining such business-owned life insurance. Tax-Qualified Pension Plans You may have acquired the Contract to fund a pension plan that qualifies for tax favored treatment under the Internal Revenue Code.We issued such Contracts with a minimum Face Amount of $10,000, and with increases and decreases in the Face Amount in minimum increments of $10,000.The monthly charge for anticipated mortality costs and the Scheduled Premiums is the same for male and female insureds of a particular age and underwriting classification, as required for insurance and annuity Contracts sold to tax-qualified pension plans.We provided you with illustrations showing premiums and charges if you wished to fund a tax-qualified pension plan.Only certain riders are available for a Contract issued in connection with a tax-qualified pension plan.Variable reduced paid-up insurance and payment of the Cash Surrender Value are the only options on lapse available for Contracts issued in connection with a tax-qualified pension plan. See LAPSE AND REINSTATEMENT.Finally, a Contract issued in connection with a tax-qualified pension plan may not invest in the Real Property Account. You should consult a qualified tax advisor before purchasing a Contract in connection with a tax-qualified pension plan to confirm, among other things, the suitability of the Contract for your particular plan. DISTRIBUTION AND COMPENSATION Pruco Securities, LLC (“Prusec”), an indirect wholly-owned subsidiary of Prudential Financial, acts as the principal underwriter of the Contract.Prusec, organized on September 22, 2003 under New Jersey law, is registered as a broker and dealer under the Securities Exchange Act of 1934 and is a registered member of the Financial Industry Regulatory Authority, Inc. (“FINRA”). (Prusec is a successor company to Pruco Securities Corporation, established on February 22, 1971.)Prusec’s principal business address is 751 Broad Street, Newark, New Jersey 07102.Prusec serves as principal underwriter of the individual variable insurance Contracts issued by Pruco Life.The Contract was sold by registered representatives of Prusec who are also our appointed insurance agents under state insurance law.The Contract may have also been sold through other broker-dealers authorized by Prusec and applicable law to do so. Prusec received gross distribution revenue for its variable life insurance products of $60,952,205 in 2011, $61,514,049 in 2010, and $67,749,409 in 2009.Prusec passes through the gross distribution revenue it receives to broker-dealers for their sales and does not retain any portion of it in return for its services as distributor for the Contracts.However, Prusec does retain a portion of compensation it receives with respect to sales by its representatives.Prusec retained compensation of $2,477,021 in 2011, $2,379,140 in 2010, and $8,360,812 in 2009.Prusec offers the Contract on a continuous basis. Compensation (commissions, overrides, and any expense reimbursement allowance) is paid to broker-dealers that are registered under the Exchange Act and/or entities that are exempt from such registration (“firms”) according to one or more schedules.The individual representative will receive all or a portion of the compensation, depending on the practice of the firm.Compensation is based on the scheduled premium.The scheduled Premium will vary by Issue Age, sex, smoker/non smoker, substandard rating class, and any riders selected by the Contract Owner. Broker-dealers will receive compensation of up to 99% of premiums received in the first 12 months following the Contract Date on total premiums received since issue up to the first Scheduled Premium, and up to 8% on premiums received up to the next nine Scheduled Premiums.Moreover, broker-dealers will receive compensation of up to 6% on premiums received to the extent that premiums exceed the first 10 Scheduled Premiums in years two through five, up to 4.5% on premiums received in years six through 10, and up to 3% beyond 10 years. If the Face Amount is increased, broker-dealers will receive compensation of up to 99% on premiums received up to the first Scheduled Premium for the increase received in the first 12 months following the effective date of the increase and up to 8% of premiums received up to the next nine Scheduled Premiums for the increase.Moreover, broker-dealers will receive compensation of up to 6% on premiums received following the effective date of the increase to the extent that premiums exceed the first 10 Scheduled Premiums in years two through five, up to 4.5% on premiums received in years six through 10, and up to 3% beyond 10 years. Prusec registered representatives who sell the Contract are also our life insurance agents, and may be eligible for various cash bonuses and insurance benefits and non-cash compensation programs that we or our affiliates offer such as conferences, trips, prizes and awards, subject to applicable regulatory requirements.In some circumstances and to the extent permitted by applicable regulatory requirements, we may also reimburse certain sales and marketing expenses. 35 In addition, in an effort to promote the sale of our variable products (which may include the placement of our Contracts on a preferred or recommended company or product list and/or access to a broker-dealer’s registered representatives), we or Prusec may enter into compensation arrangements with certain broker-dealer firms authorized by Prusec to sell the Contract, or branches of such firms, with respect to certain or all registered representatives of such firms under which such firms may receive separate compensation or reimbursement for, among other things, training of sales personnel, marketing and/or administrative and/or other services they provide to us or our affiliates. To the extent permitted by applicable rules, laws, and regulations, Prusec may pay or allow other promotional incentives or payments in the form of cash or non-cash compensation.These arrangements may not be offered to all firms, and the terms of such arrangements may differ between firms.You should note that firms and individual registered representatives and branch managers within some firms participating in one of these compensation arrangements might receive greater compensation for selling the Contract than for selling a different Contract that is not eligible for these compensation arrangements. A list of the names of the firms (or their affiliated broker/dealers) that we are aware of (as of December 31, 2011) that received payment or accrued a payment amount with respect to variable product business during 2011 may be found in the Statement of Additional Information.The least amount paid or accrued and the greatest amount paid or accrued during 2011 were $1.02 to $1,788,193, respectively. While compensation is generally taken into account as an expense in considering the charges applicable to a variable life insurance product, any such compensation will be paid by us, and will not result in any additional charge to you or to the Separate Account.Your registered representative can provide you with more information about the compensation arrangements that apply upon the sale of the Contract. In addition, we or our affiliates may provide such compensation, payments and/or incentives to firms arising out of the marketing, sale and/or servicing of variable annuities or life insurance offered by different Prudential business units. LEGAL PROCEEDINGS We are subject to legal and regulatory actions in the ordinary course of our business. Our pending legal and regulatory actions may include proceedings specific to us and proceedings generally applicable to business practices in the industry in which we operate. We are subject to class action lawsuits and individual lawsuits involving a variety of issues, including sales practices, underwriting practices, claims payment and procedures, additional premium charges for premiums paid on a periodic basis, denial or delay of benefits, return of premiums or excessive premium charges and breaching fiduciary duties to customers. We are subject to litigation involving commercial disputes with counterparties or partners and class action lawsuits and other litigation alleging, among other things, that we made improper or inadequate disclosures in connection with the sale of assets and annuity and investment products or charged excessive or impermissible fees on these products, recommended unsuitable products to customers, mishandled customer accounts or breached fiduciary duties to customers. We may be a defendant in, or be contractually responsible to third parties for, class action lawsuits and individual litigation arising from our operations, including claims for breach of contract. We are also subject to litigation arising out of our general business activities, such as our investments, contracts, leases and labor and employment relationships, including claims of discrimination and harassment and could be exposed to claims or litigation concerning certain business or process patents. Regulatory authorities from time to time make inquiries and conduct investigations and examinations relating particularly to us and our products. In addition, we, along with other participants in the businesses in which we engage, may be subject from time to time to investigations, examinations and inquiries, in some cases industry-wide, concerning issues or matters upon which such regulators have determined to focus. In some of our pending legal and regulatory actions, parties may seek large and/or indeterminate amounts, including punitive or exemplary damages. The outcome of a litigation or regulatory matter, and the amount or range of potential loss at any particular time, is often inherently uncertain. In December 2010, a purported state-wide class action complaint, Phillips v. Prudential Financial, Inc., was filed in the Circuit Court of the First Judicial Circuit, Williamson County, Illinois.The complaint makes claims of breach of contract, breaches of fiduciary duty, and violation of Illinois law on behalf of a class of Illinois residents whose death benefits were settled by retained assets accounts and seeks damages and disgorgement of profits.In January 2011, the case was removed to the United States District Court for the Southern District of Illinois.In March 2011, the complaint was amended to drop Prudential Financial as a defendant and add Pruco Life as a defendant. The matter is now captioned Phillips v. Prudential Insurance and Pruco Life Insurance Company.In April 2011, a motion to dismiss the amended complaint was filed.In November 2011, the complaint was dismissed and the dismissal appealed in December 2011. In July 2010, Pruco Life, along with other life insurance industry participants, received a formal request for information from the State of New York Attorney General’s Office in connection with its investigation into industry practices 36 relating to the use of retained asset accounts.In August 2010, Pruco Life received a similar request for information from the State of Connecticut Attorney General’s Office.Pruco Life is cooperating with these investigations.Pruco Life has also been contacted by state insurance regulators and other governmental entities, including the U.S. Department of Veterans Affairs and Congressional committees regarding retained asset accounts.These matters may result in additional investigations, information requests, claims, hearings, litigation, adverse publicity and potential changes to business practices. In January 2012, a qui tam action on behalf of the State of Illinois, Total Asset Recovery Services v. Met Life Inc, et al., Prudential Financial, Inc., The Prudential Insurance Company of America, and Prudential Holdings, LLC, filed in the Circuit Court of Cook County, Illinois, was served on Pruco Life.The complaint alleges that Pruco Life failed to escheat life insurance proceeds to the State of Illinois in violation of the Illinois False Claims Whistleblower Reward and Protection Act and seeks injunctive relief, compensatory damages, civil penalties, treble damages, prejudgment interest, attorneys’ fees and costs.In March 2012, a qui tam action on behalf of the State of Minnesota, Total Asset Recovery v. MetLife Inc., et al., Prudential Financial Inc., The Prudential Insurance Company of America and Prudential Holdings, Inc., filed in the Fourth Judicial District, Hennepin County, in the State of Minnesota was served on Pruco Life.The complaint alleges that Pruco Life failed to escheat life insurance proceeds to the State of Minnesota in violation of the Minnesota False Claims Act and seeks injunctive relief, compensatory damages, civil penalties, treble damages, prejudgment interest, attorneys’ fees and costs. In January 2012, a Global Resolution Agreement entered into by Pruco Life and a third party auditor became effective upon its acceptance by the unclaimed property departments of 20 states and jurisdictions.Under the terms of the Global Resolution Agreement, the third party auditor acting on behalf of the signatory states will compare expanded matching criteria to the Social Security Master Death File (“SSMDF”) to identify deceased insureds and contract holders where a valid claim has not been made.In February 2012, a Regulatory Settlement Agreement entered into by Pruco Life to resolve a multi-state market conduct examination regarding its adherence to state claim settlement practices became effective upon its acceptance by the insurance departments of 20 states and jurisdictions. The Regulatory Settlement Agreement applies prospectively and requires Pruco Life to adopt and implement additional procedures comparing its records to the SSMDF to identify unclaimed death benefits and prescribes procedures for identifying and locating beneficiaries once deaths are identified.Other jurisdictions that are not signatories to the Regulatory Settlement Agreement are considering proposals that would apply prospectively and require life insurance companies to take additional steps to identify unreported deceased policy and contract holders. These prospective changes and any escheatable property identified as a result of the audits and inquiries could result in: (1)additional payments of previously unclaimed death benefits; (2)the payment of abandoned funds to U.S. jurisdictions; and (3)changes in Pruco Life’s practices and procedures for the identification of escheatable funds and beneficiaries, which would impact claim payments and reserves, among other consequences. Pruco Life is one of several companies subpoenaed by the New York Attorney General regarding its unclaimed property procedures. Additionally, the New York Department of Insurance (“NYDOI”) has requested that 172 life insurers (including Pruco Life) provide data to the NYDOI regarding use of the SSMDF. The New York Office of Unclaimed Funds recently notified Pruco Life that it intends to conduct an audit of Pruco Life’s compliance with New York’s unclaimed property laws.The Minnesota Attorney General has also requested information regarding Pruco Life’s use of the SSMDF and its claim handling procedures and Pruco Life is one of several companies subpoenaed by the Minnesota Department of Commerce, Insurance Division. In February 2012, the Massachusetts Office of the Attorney General requested information regarding Pruco Life’s unclaimed property procedures. Pruco Life’s litigation and regulatory matters are subject to many uncertainties, and given their complexity and scope, their outcome cannot be predicted.It is possible that Pruco Life’s results of operations or cash flow in a particular quarterly or annual period could be materially affected by an ultimate unfavorable resolution of pending litigation and regulatory matters depending, in part, upon the results of operations or cash flow for such period. In light of the unpredictability of Pruco Life’s litigation and regulatory matters, it is also possible that in certain cases an ultimate unfavorable resolution of one or more pending litigation or regulatory matters could have a material adverse effect on Pruco Life’s financial position.Management believes, however, that, based on information currently known to it, the ultimate outcome of all pending litigation and regulatory matters, after consideration of applicable reserves and rights to indemnification, is not likely to have a material adverse effect on Pruco Life’s financial position. FINANCIAL STATEMENTS Pruco Life's audited consolidated financial statements are shown in the Statement of Additional Information and should be considered only as bearing upon Pruco Life's ability to meet its obligations under the Contract.The Account’s audited financial statements are available in the Statement of Additional Information to this prospectus. 37 ADDITIONAL INFORMATION Pruco Life has filed a registration statement with the SEC under the Securities Act of 1933, relating to the offering described in this prospectus.This prospectus does not include all the information set forth in the registration statement. Certain portions have been omitted pursuant to the rules and regulations of the SEC.The omitted information may, however, be obtained from the SEC's Public Reference Room at treet, N.E., Washington, D.C. 20549, or by telephoning (202) 551-8090, upon payment of a prescribed fee. To reduce costs, we now generally send only a single copy of prospectuses and shareholder reports to each household ("householding"), in lieu of sending a copy to each Contract Owner that resides in the household.You should be aware that you can revoke or "opt out" of householding at any time by calling 1-877-778-5008. You may contact us for further information at the address and telephone number inside the front cover of this prospectus.For service or questions about your Contract, please contact our Service Office at the phone number on the back cover, or at P.O. Box 7390, Philadelphia, Pennsylvania 19176. 38 DEFINITIONS OF SPECIAL TERMS USED IN THIS PROSPECTUS Attained Age - The insured’s age on the Contract Date plus the number of Contract Years since then. Cash Surrender Value -The amount payable to the Contract Owner upon surrender of the Contract.It is equal to the Contract Fund minus any Contract Debt and minus any applicable surrender charges.Also referred to in the Contract as “Net Cash Value.” Contract - Theindividual variable life insurance Contract described in this prospectus. Contract Anniversary - The same date as the Contract Date in each later year. Contract Date - The date the Contract is issued, as specified in the Contract. Contract Debt - The principal amount of all outstanding loans plus any interest accrued thereon. Contract Fund - The total amount at any time credited to the Contract.On any date, it is equal to the sum of the amounts in all Variable Investment Options, the Real Property Account, the Fixed Rate Option, and the principal amount of any Contract Debt plus any interest earned thereon. Contract Owner - You.Unless a different owner is named in the application, the owner of the Contract is the insured. Contract Year -A year that starts on the Contract Date or on a Contract Anniversary. Death Benefit -The amount payable upon the death of the insured before the deduction of any outstanding Contract Debt. Face Amount -The amount[s] of life insurance as shown in the Contract's schedule of Face Amounts, including any applicable increases. Fixed Rate Option -An investment option under which interest is accrued daily at a rate that we declare periodically, but not less than an effective annual rate of 4%. Good Order -An instruction received at our Service Office utilizing such forms, signatures, and dating as we require, which is sufficiently clear and complete and for which we do not need to exercise any discretion to follow such instructions. Issue Age -The insured's age as of the Contract Date. Monthly Date -The Contract Date and the same date in each subsequent month. Payment Office -The address on your bill to which you are directed to send premium payments, loan payments, and payments to bring your Contract out of default. Portfolio/Variable Investment Options - These are terms that may be used interchangeably and represent the underlying investments held in the Separate Account which you may select for your Contract. Pruco Life Insurance Company - Pruco Life, us, we, our.The company offering the Contract. Scheduled Premiums -Your Contract sets forth a Scheduled Premium which is payable annually, semi-annually, quarterly or monthly. If you make this payment on time, it may prevent your policy from lapsing due to unfavorable investment experience. Separate Account - Amounts under the Contract that are allocated to the Funds held by us in a Separate Account called the Pruco Life Variable Appreciable Account (the "Account" or the "Registrant").The Separate Account is set apart from all of the general assets of Pruco Life Insurance Company. Service Office - The mailing address of our Service Office is: P.O. Box 7390, Philadelphia, Pennsylvania 19176. Subaccount -An investment division of the Account, the assets of which are invested in the shares of the corresponding Portfolio of the Series Fund. The Pruco Life Variable Contract Real Property Account - A separate account (the "Real Property Account") that consists of a portfolio of commercial and residential real properties. Valuation Period -The period of time from one determination of the value of the amount invested in a Variable Investment Option to the next.Such determinations are made when the net asset values of the Portfolios of the Series Fund are calculated, which would be as of the close of regular trading on the New York Stock Exchange (generally 4:00 p.m. Eastern time.) 39 To Learn More About Pruco Life Variable Appreciable Life® To learn more about the Pruco Life Variable Appreciable Life® Contract, you can request a copy of the Statement of Additional Information (“SAI”), dated May 1, 2012, or view it online at www.prudential.com.See the Table of Contents of the SAI below. TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION Page GENERAL INFORMATION AND HISTORY 1 Description of Pruco Life Insurance Company 1 Control of Pruco Life Insurance Company 1 State Regulation 1 Records 1 Services and Third Party Administration Agreements 1 INITIAL PREMIUM PROCESSING 2 ADDITIONAL INFORMATION ABOUT OPERATION OF CONTRACTS 3 Legal Considerations Relating to Sex-Distinct Premiums and Benefits 3 Sales to Persons 14 Years of Age or Younger 3 How a Type A and B Contract's Death Benefit Will Vary 3 Right to Exchange a Contract for a Fixed-Benefit Insurance Policy 4 Reports to Contract Owners 4 UNDERWRITING PROCEDURES 4 ADDITIONAL INFORMATION ABOUT CONTRACTS IN DEFAULT 5 DISTRIBUTION AND COMPENSATION 5 EXPERTS 7 PERFORMANCE DATA 7 Average Annual Total Return 7 Non-Standard Total Return 7 Money Market Subaccount Yield 8 FINANCIAL STATEMENTS 8 40 The SAI is legally a part of this prospectus, both of which are filed with the Securities and Exchange Commission (“SEC”) under the Securities Act of 1933, Registration No. 2-89558.The SAI contains additional information about the Pruco Life Variable Appreciable Account.All of these filings can be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information on the operation of the public reference room may be obtained by calling the Commission at (202) 551-8090.The SEC also maintains a Web site (http://www.sec.gov) that contains the Pruco Life Variable Appreciable Life®SAI, material incorporated by reference, and other information about Pruco Life.Copies of these materials can also be obtained, upon payment of duplicating fees, from the SEC’s Public Reference Room, treet, N.E., Washington, D.C. 20549. You can call us at 1-800-778-2255 to ask us questions, request information about the Contract, and obtain copies of the Statement of Additional Information, personalized illustrations, without charge, or other documents.You can also view the Statement of Additional Information located with the prospectus at www.prudential.com, or request a copy by writing to us at: Pruco Life Insurance Company 213 Washington Street Newark, New Jersey 07102 Investment Company Act of 1940, Registration No. 811-3971 41 PART B: INFORMATION REQUIRED IN THE STATEMENT OF ADDITIONAL INFORMATION STATEMENT OF ADDITIONAL INFORMATION Pruco Life Variable Appreciable Account Pruco Life Insurance Company Variable Appreciable Life ® Insurance Contracts This Statement of Additional Information is not a prospectus.Please review the Variable Appreciable Life® prospectus (the “prospectus”), which contains information concerning the Contracts described above.You may obtain a copy of the prospectus without charge by calling us at 1-800-778-2255. You can also view the Statement of Additional Information located with the prospectus at www.prudential.com, or request a copy by writing to us. The defined terms used in this Statement of Additional Information are as defined in the prospectus. Pruco Life Insurance Company 213 Washington Street Newark, New Jersey 07102 The Date of this Statement of Additional Information and of the related prospectus is May 1, 2012. TABLE OF CONTENTS Page GENERAL INFORMATION AND HISTORY 1 Description of Pruco Life Insurance Company 1 Control of Pruco Life Insurance Company 1 State Regulation 1 Records 1 Services and Third Party Administration Agreements 1 INITIAL PREMIUM PROCESSING 2 ADDITIONAL INFORMATION ABOUT OPERATION OF CONTRACTS 3 Legal Considerations Relating to Sex-Distinct Premiums and Benefits 3 Sales to Persons 14 Years of Age or Younger 3 How a Type A and B Contract's Death Benefit Will Vary 3 Right to Exchange a Contract for a Fixed-Benefit Insurance Policy 4 Reports to Contract Owners 4 UNDERWRITING PROCEDURES 4 ADDITIONAL INFORMATION ABOUT CONTRACTS IN DEFAULT 5 DISTRIBUTION AND COMPENSATION 5 EXPERTS 7 PERFORMANCE DATA 7 Average Annual Total Return 7 Non-Standard Total Return 7 Money Market Subaccount Yield 8 FINANCIAL STATEMENTS 8 GENERAL INFORMATION AND HISTORY Description of Pruco Life Insurance Company Pruco Life Insurance Company ("Pruco Life", “us”, “we”, or “our”) is a stock life insurance company, organized on December 23, 1971 under the laws of the State of Arizona.It is licensed to sell life insurance and annuities in the District of Columbia, Guam, and in all states except New York.Pruco Life’s principal Executive Office is located at 213 Washington Street, Newark, New Jersey 07102. Control of Pruco Life Insurance Company Pruco Life is a wholly-owned subsidiary of The Prudential Insurance Company of America ("Prudential"), a New Jersey stock life insurance company that has been doing business since October 13, 1875.Prudential is an indirect wholly-owned subsidiary of Prudential Financial, Inc. (“Prudential Financial”), a New Jersey insurance holding company for financial services businesses offering a wide range of insurance, investment management, and other financial products and services.The principal Executive Office each of Prudential and Prudential Financial is Prudential Plaza, 751 Broad Street, Newark, New Jersey 07102. As Pruco Life’s ultimate parent, Prudential Financial exercises significant influence over the operations and capital structure of Pruco Life and Prudential.However, neither Prudential Financial, Prudential, nor any other related company has any legal responsibility to pay amounts that Pruco Life may owe under the Contract. State Regulation Pruco Life is subject to regulation and supervision by the Department of Insurance of the State of Arizona, which periodically examines its operations and financial condition.It is also subject to the insurance laws and regulations of all jurisdictions in which it is authorized to do business. Pruco Life is required to submit annual statements of its operations, including financial statements, to the insurance departments of the various jurisdictions in which it does business to determine solvency and compliance with local insurance laws and regulations. In addition to the annual statements referred to above, Pruco Life is required to file with Arizona and other jurisdictions, a separate statement with respect to the operations of all of its variable contract accounts, in a form promulgated by the National Association of Insurance Commissioners. Records We maintain all records and accounts relating to the Account at our principal Executive Office.As presently required by the Investment Company Act of 1940, as amended, and regulations promulgated thereunder, reports containing such information as may be required under the Act or by any other applicable law or regulation will be sent to you semi-annually at your last address known to us. Services and Third Party Administration Agreements Pruco Life and Prudential have entered into a Service Agreement pursuant to which Prudential furnishes to Pruco Life various services, including preparation, maintenance, and filing of accounts, books, records, and other documents required under federal or state law, and various other accounting, administrative, and legal services, which are customarily performed by the officers and employees of Prudential.Pruco Life reimburses Prudential for its costs in providing such services.Under this Agreement, Pruco Life has reimbursed Prudential $34,382,740 in 2011, $23,382,978 in 2010, and $17,879,927 in 2009. Prudential furnishes Pruco Life the same administrative support services that it provides in the operation of its own business with regard to the payment of death claim proceeds by way of Prudential’s Alliance Account.As soon as the Pruco Life death claim is processed, the beneficiaries are furnished with an information kit that describes the settlement option and a check book on which they may write checks. Our individual life reinsurance treaties covering Pruco Life Variable Appreciable Life® Insurance provide for the reinsurance of the mortality risk on a Yearly Renewable Term basis.Reinsurance is on a first-dollar quota share basis, 1 with Pruco Life retaining 10% of the Face Amount, up to a limit of $100,000 per Contract, and the remainder is reinsured by Prudential. On June 30, 2011, Regulus Group, LLC ("Regulus"), a billing and payment services provider for Prudential, Pruco Life Insurance Company ("Pruco Life"), and Pruco Life Insurance Company of New Jersey ("Pruco Life of New Jersey"), was acquired by Columbus Acquisition Corporation which is a subsidiary of Cerberus Capital Management, L.P.In connection with this acquisition and subsequent rebranding initiative, Regulus is renamed as TransCentra, Inc. ("TransCentra") effective as of December 22, 2011.Regulus began performing administrative services for Prudential in 2009 under a temporary arrangement with Prudential and First Tennessee Bank National Association (“First Express”), which had been previously supplying such services.The services provided and the administrative Agreement between Prudential and Regulus, dated December 23, 2010, is unaffected by the Regulus acquisition.Regulus received $2,249,074 in 2011, $2,750,655 in 2010, and $223,178 in 2009 from Prudential for services rendered.TransCentra's principal business address is 4855 Peachtree Industrial Blvd, STE 245, Norcross, GA 30092. Under a previous Agreement, First Tennessee Bank National Association ("First Express") provided remittance processing services for Prudential, Pruco Life, and Pruco Life of New Jersey, and received $2,790,008 in 2009 for services rendered.First Express no longer provides the remittance processing services for Prudential, Pruco Life, and Pruco Life of New Jersey, or any of its affiliates. INITIAL PREMIUM PROCESSING In general, the invested portion of the minimum initial premium will be placed in the Contract Fund as of the later of the Contract Date and the date we receive the premium. Upon receipt of a request for life insurance from a prospective Contract Owner, we will follow certain insurance underwriting (i.e. evaluation of risk) procedures designed to determine whether the proposed insured is insurable.The process may involve such verification procedures as medical examinations and may require that further information be provided by the proposed insured before a determination can be made.A Contract cannot be issued until this underwriting procedure has been completed. These processing procedures are designed to provide temporary life insurance coverage to every prospective owner who pays the minimum initial premium at the time the request for coverage is submitted, subject to the terms of the Limited Insurance Agreement.Since a Contract cannot be issued until after the underwriting process has been completed, we will provide temporary life insurance coverage through use of the Limited Insurance Agreement.This coverage is for the total Death Benefit applied for, up to the maximum described by the Limited Insurance Agreement. The Contract Date is the date we determine the proposed insured’s Issue Age.It represents the first day of the Contract Year and the commencement of the suicide and contestable periods for purposes of the initial Face Amount of insurance. If the minimum initial premium is received on or before the Contract is issued, the premium will be applied as of the Contract Date.If an unusual delay is encountered in the underwriting procedure (for example, if a request for further information is not met promptly), the Contract Date will be 21 days prior to the date on which the Contract is physically issued.If a medical examination is required, the Contract Date will ordinarily be the date the examination is completed, subject to the same qualification as that noted above. If the initial premium paid is less than the minimum initial premium, the Contract Date will be determined as described above.Upon receipt of the balance of the minimum initial premium, the total premiums received will be applied as of the date that the minimum initial premium was satisfied. If the minimum initial premium is received after the Contract Date, it will be applied as of the date of receipt. There is one principal variation from the foregoing procedure.If permitted by the insurance laws of the state in which the Contract is issued, the Contract may be backdated up to six months. In situations where the Contract Date precedes the date that the minimum initial premium is received, charges due prior to the initial premium receipt date will be deducted from the initial premium. 2 ADDITIONAL INFORMATION ABOUT OPERATION OF CONTRACTS Legal Considerations Relating to Sex-Distinct Premiums and Benefits The Contract generally employs mortality tables that distinguish between males and females.Thus, premiums and benefits differ under Contracts issued on males and females of the same age.However, in those states that have adopted regulations prohibiting sex-distinct insurance rates, premiums and cost of insurance charges will be based on male rates, whether the insureds are male or female.In addition, employers and employee organizations considering purchase of a Contract should consult their legal advisers to determine whether purchase of a Contract based on sex-distinct actuarial tables is consistent with Title VII of the Civil Rights Act of 1964 or other applicable law. Sales to Persons 14 Years of Age or Younger Both FormA and FormB Contracts covering insureds of 14 years of age or less contain a special provision providing that the Face Amount of insurance will automatically be increased on the Contract Anniversary after the insured's 21st birthday to 150% of the initial Face Amount, so long as the Contract is not then in default.The Death Benefit will also usually increase, at the same time, by the same dollar amount.In certain circumstances, however, it may increase by a smaller amount.See How a Form A and B Contract’s Death Benefit Will Vary, below.This increase in Death Benefit will also generally increase the net amount at risk under the Contract, thus increasing the mortality charge deducted each month from amounts invested under the Contract.The automatic increase in the Face Amount of insurance may affect the level of future premium payments you can make without causing the Contract to be classified as a Modified Endowment Contract.A Contract Owner should consult with a Pruco Life representative before making unscheduled premium payments. How a Type A and B Contract's Death Benefit Will Vary There are two forms of the Contract, Form A and Form B.Moreover, in September 1986 Pruco Life began issuing revised versions of both Form A and Form B Contracts.The primary difference between the original Contract and the revised Contract is that the original Contract may become paid-up, while the Death Benefit under the revised Contract operates differently and will not become paid-up. 1. Original Contracts: (A) If a Form A Contract is chosen, the Death Benefit will not vary (except for Contracts issued on insureds of age 14 or less) regardless of the payment of additional premiums or the investment results of the selected investment options, unless the Contract becomes paid-up.The Death Benefit does reflect a deduction for the amount of any Contract Debt. (B) If a Form B Contract is chosen, the Death Benefit will vary with investment experience and premium payments. Assuming no Contract Debt, the Death Benefit under a Form B Contract will, on any day, be equal to the Face Amount of insurance plus the amount (if any) by which the Contract Fund value exceeds the applicable “Tabular Contract Fund Value” for the Contract.The “Tabular Contract Fund Value” for each Contract Year is an amount that is slightly less than the Contract Fund value that would result as of the end of such year if: (1)you paid only Scheduled Premiums; (2)you paid Scheduled Premiums when due; (3)your selected investment options earned a net return at a uniform rate of 4% per year; (4)we deducted full mortality charges based upon the 1able; (5)we deducted maximum sales load and expense charges; and (6)there was no Contract Debt. Each Contract contains a table that sets forth the Tabular Contract Fund Value as of the end of each of the first 20 years of the Contract.Tabular Contract Fund Values between Contract anniversaries are determined by interpolation. Thus, under a Form B Contract with no Contract Debt, the Death Benefit will equal the Face Amount if the Contract Fund equals the Tabular Contract Fund Value.If, due to investment results greater than a net return of 4%, or to greater than Scheduled Premiums, or to lesser than maximum charges, the Contract Fund value is a given amount greater than the Tabular Contract Fund Value, the Death Benefit will be the Face Amount plus that excess amount.If, due to investment results less favorable than a net return of 4%, the Contract Fund value is less than the Tabular Contract Fund Value, and the Contract nevertheless remains in-force because Scheduled Premiums have been paid, the 3 Death Benefit will not fall below the initial Face Amount stated in the Contract.The Death Benefit will also reflect a deduction for the amount of any Contract Debt. Any unfavorable investment experience must subsequently be offset before favorable investment results or greater than Scheduled Premiums will increase the Death Benefit. You may also increase or decrease the Face Amount of your Contract, subject to certain conditions. 2. Revised Contracts: Under the revised Contracts issued since September 1986 in approved jurisdictions, the Death Benefit will be calculated as follows: (A) Under a Form A Contract, the Death Benefit will be the greater of (1) the Face Amount; or (2) the Contract Fund divided by the net single premium per $1 of Death Benefit at the insured's Attained Age on that date.In other words, the second alternative ensures that the Death Benefit will not be less than the amount of life insurance that could be provided for an invested single premium amount equal to the amount of the Contract Fund. (B) Under a Form B Contract, the Death Benefit will be the greater of (1) the Face Amount plus the excess, if any, of the Contract Fund over the Tabular Contract Fund Value; or (2) the Contract Fund divided by the net single premium per $1 of Death Benefit at the insured's Attained Age on that date.Thus, under the revised Contracts, the Death Benefit may be increased based on the size of the Contract Fund and the insured's Attained Age and sex.This ensures that the Contract will satisfy the Internal Revenue Code's definition of life insurance.The net single premium is used only in the calculation of the Death Benefit, not for premium payment purposes.The following is a table of illustrative net single premiums for $1 of Death Benefit. Male Attained Age Net Single Premium Increase in Insurance Amount Per $1 Increase in Contract Fund Female Attained Age Net Single Premium Increase inInsurance Amount Per $1 Increase inContract Fund 5 25 35 55 65 5 25 35 55 65 Whenever the Death Benefit is determined in this way, Pruco Life reserves the right to refuse to accept further premium payments, although in practice the payment of the average of all premiums paid over the last five years will generally be allowed. You may also increase or decrease the Face Amount of your Contract, subject to certain conditions. Right to Exchange a Contract for a Fixed-Benefit Insurance Policy The only right to exchange the Contract for a fixed-benefit contract is provided by allowing Contract Owners to transfer their entire Contract Fund to the Fixed Rate Option at any time within two years of any increase in Face Amount with respect to the amount of the increase.This is done without regard to the otherwise applicable limit of four transfers per year.This conversion right will also be provided if the Series Fund or one of its Portfolios has a material change in its investment policy. Reports to Contract Owners Once each year, we will send you a statement that provides certain information pertinent to your Contract.This statement will detail values, transactions made, and specific Contract data that apply only to your particular Contract. You will also be sent annual and semi-annual reports of the Funds showing the financial condition of the Portfolios and the investments held in each Portfolio. UNDERWRITING PROCEDURES When you express interest in obtaining insurance from us, you may apply for coverage in one of two ways, via a paper application or through our Worksheet process.When using the paper application, a registered representative completes a full application and submits it to our underwriting unit to commence the underwriting process.A 4 registered representative may be an agent/broker who is a representative of Pruco Securities, LLC (“Prusec”), a broker dealer affiliate of Prudential, or in some cases, a broker dealer not directly affiliated with Prudential. When using the Worksheet process, a registered representative typically collects enough applicant information to start the underwriting process.The representative will submit the information to our New Business Department to begin processing, which includes scheduling a direct call to the applicant to obtain medical information, and to confirm other data. Regardless of which of the two underwriting processes is followed, once we receive the necessary information, which may include doctors’ statements, medical examinations from physicians or paramedical vendors, test results, and other information, we will make a decision regarding our willingness to accept the risk, and the price at which we will accept the risk.We will issue the Contract when the risk has been accepted and priced. ADDITIONAL INFORMATION ABOUT CONTRACTS IN DEFAULT When your Contract is in default, no part of your Contract Fund is available to you.Consequently, you are not able to take any loans, partial withdrawals or surrenders, or make any transfers among the investment options.In addition, during any period in which your Contract is in default, you may not change the way in which subsequent premiums are allocated or increase the amount of your insurance by increasing the Face Amount of the Contract. DISTRIBUTION AND COMPENSATION In an effort to promote the sale of our variable products (which may include the placement of our Contracts on a preferred or recommended company or product list and/or access to a broker-dealer’s registered representatives), we or Prusec may enter into compensation arrangements with certain broker-dealer firms authorized by Prusec to sell the Contract, or branches of such firms, with respect to certain or all registered representatives of such firms under which such firms may receive separate compensation or reimbursement for, among other things, training of sales personnel, marketing and / or administrative and / or other services they provide to us or our affiliates. To the extent permitted by applicable rules, laws, and regulations, Prusec may pay or allow other promotional incentives or payments in the form of cash or non-cash compensation.These arrangements may not be offered to all firms, and the terms of such arrangements may differ between firms.You should note that firms and individual registered representatives and branch managers within some firms participating in one of these compensation arrangements might receive greater compensation for selling the Contract than for selling a different Contract that is not eligible for these compensation arrangements. Pruco Life makes these promotional payments directly to or in sponsorship of the firm (or its affiliated broker/dealers). Examples of arrangements under which such payments may be made currently include, but are not limited to, sponsorships, conferences (national, regional and top producer), speaker fees, promotional items and reimbursements to firms for marketing activities or services paid by the firms and/or their individual representatives.The amount of these payments varies widely because some payments may encompass only a single event, such as a conference, and others have a much broader scope. The list below provides the names of the firms (or their affiliated broker/dealers) that we are aware of (as of December 31, 2011) that received payment or accrued a payment amount with respect to variable product business during 2011.The least amount paid or accrued and the greatest amount paid or accrued during 2011 were $1.02 to $1,788,193, respectively. Name of Firms: 1 Financial Marketplace Securities LLC, 1717 Capital Management Company, 1st Global Capital Corp, 3 Mark Equities Inc, Ace Diversified Capital, Inc., AG Edwards & SonsLLC, Allied Beacon Partners, Inc., ALLSTATE FINANCIAL SERVICES LLC, American General Securities, Inc., American Independent Securities Group LLC, American Portfolios Financial Services Inc, Ameriprise Financial Services Inc, Ameritas Investment Corp, Amsouth Investment Services Inc, Aon Benfield Securities, Inc. Arlington Securities Inc, Askar Corporation, Associated Securities Corp, Aurum Securities Corp, Ausdal Financial Partners, Inc., AXA Advisors LLC, Bb&T Investments Services Inc , Bcg Securities Inc, Benefit Funding Services LLC, Berthel Fisher & Co Financial Services Inc, Bg Worldwide Securities Inc , Broker Dealer Financial Services Corp , Brokers International Financial Services, Brookstone Securities, Inc. , CadaretGrant & Co Inc , Cambridge Investment Research Inc, Cambridge Legacy Securities LLC, Capital Analysts Inc, Capital Financial Services Inc, Capital Select Investments Corporation, Capital Synergy Partners Inc., Catholic Financial Services 5 Corporation, Cbiz Financial Solutions Inc, Cco Investment Services, Corp., Centara Capital Securities, Inc, Centaurus Financial Inc, Cfd Investments Inc, Citigroup Global Markets Inc, Clark Securities Inc, Cms Investment Resources Inc, Comerica Securities Inc, Commonwealth Financial Network, Comprehensive Asset Management & Service Inc, Coordinated Capital Securities, Cornerstone Institutional Investors Inc , Country Capital Management Company , Cps Financial And Insurance Services Inc, Crown Capital Securities LP, Curtis Securities LLC, Cuso Financial Services LP, Cutter & Company Brokerage Inc, Dempsey Financial Network Inc, Dewaay Financial Network, LLC, Dolphin Securities Inc, Dunwoody Brokerage Services Inc. , Edward D Jones And Company L P, Elite Securities Inc, Empire Securities Corporation, Eplanning Securities Inc , Equitrust Marketing Services, LLC, Equity Services Inc, Essex Financial Services Inc, Executive Services Securities, LLC., Farmers Financial Solutions Inc, Fas Corporation, Fifth Third Securities Inc, Financial Network Investment Corp, Financial West Group, Fintegra Llc, First Allied Securities Inc, First Brokerage America, LLC., First Heartland Capital Inc, First State Financial Management, Inc., First Wall Street Corp, Foothill Securities Inc, Fortune Financial Services Inc, Fortune Securities Inc, Fpcm Securities, Llc., Fsc Securities Corporation, Ga Financial Inc, Geneos Wealth Management Inc, Genworth Financial Securities Corp., Girard Securities Inc, Globalink Securities, Inc., Great American Advisors Inc, Guardian Investors Services Corp, Gwn Securities Inc, H Beck Inc, H&R Block Financial Advisors Inc, Haas Financial Products Inc, Hancock Securities Group, Hantz Financial Services, Inc., Harbor Financial Services Llc, Harbour Investments Inc,Hd Vest Investment Securities Inc, Herndon Plant Oakley Limited, Horan Securities Inc, Hornor Townsend & Kent Inc, Huntleigh Securities Corporation, Ims Securities Inc,Independent Financial Group Inc, Ing Financial Partners Inc, Interlink Securities Corp, Intervest Int'l Equities Corp, Invest Financial Corporation, Investacorp Inc, Investment Centers Of America, Investment Professionals, Inc., Investors Capital Corporation, Investors Security Company Inc, Iron Street Securities Inc, J.J.B. Hilliard, W.L. Lyons, LLC., Janney Montgomery Scott LLC, Jw Cole Financial Inc, Kcd Financial Inc, Kcg Securities, LLC, Kms Financial Services, Inc., Kovack Securities Inc, Lasalle St. Securities LLC, Leaders Group Inc (The), Legacy Financial Services Inc, Legend Equities Corporation, Lifemark Securities Corporation, Lincoln Financial Advisors Corp, Lincoln Financial Securities Corporation, Lincoln Investment Planning Inc,Lm Kohn & Company, Loria Financial Group LLC, Lpl Financial Corporation, Lsy Inc. Dba American Investors Company, M Financial Securities Marketing, Inc., M Holdings Securities Inc, M&T Securities, Inc., Mafg Ria Services Inc, Medallion Investment Services, Meridien Financial Group Inc, Merrill Lynch Pierce Fenner & Smith Inc, Metlife Securities, Inc., Midamerica Financial Services Inc., Mmc Securities Corp., Mml Investors Services LLC, Money Concepts Capital Corp, Morgan Keegan & Company Inc , Morgan Stanley & Co Inc, Morgan Stanley Smith Barney LLC, Mtl Equity Products Inc, Multi Financial Securities Corporation, Mutual Service Corporation, Mutual Trust Co Of America Securities, Mwa Financial Services Inc, National Planning Corporation, New England Securities, Newport Group Securities Inc, Next Financial Group Inc, Nfp Securities Inc, Northeast Securities Inc, Northland Securities Inc, Northwestern Mutual Investment Services, Npb Financial Group, LLC, Nrp Financial, Inc.,Nylife Securities, Oberweis Securities, Ogilvie Security Advisors Corporation, Olde Economie Financial Consultants Ltd, Oneamerica Securities Inc, Oppenheimer & Co., Inc., Pacific West Securities Inc, Packerland Brokerage Services Inc, Pan American Financial Services Inc, Park Avenue Securities Llc, Pension Planners Securities Inc, Pj Robb Variable Corp, Primevest Financial Services Inc, Princor Financial Services, Private Client Services, LLC, Private Consulting Group Inc , Private Placement Insurance Products, LLC, Proequities Inc, Prospera Financial Services, Inc., Purshe Kaplan Sterling Investments Inc, Qa3 Financial Corporation, Quest Capital Strategies Inc, Questar Capital Corporation, Ra Bench, Rampart Financial Services Inc, Raymond James & Associates Inc, Rbc Capital Markets Corporation, Resource Horizons Group LLC , Retirement Capital Group Securities Inc, Rmin Securities Inc, Robert W Baird & Co. Incorporated, Royal Alliance Associates Inc, Rydex Distributors Inc, Sagepoint Financial, Inc., Sammons Securities Company LLC, Sanders Morris Harris, Inc., Scf Securities Inc, Securian Financial Services Inc, Securities America Inc, Securities Service Network Inc, Sigma Financial Corporation, Signal Securities Inc , Signator Investors Inc, Sii Investments Inc, Smith, Brown & Groover Inc, Sorrento Pacific Financial, LLC, Southern Financial Group Inc, Springboard Securities Inc, Ssi Equity Services Inc, Stanley Laman Group Securities LLC, Stephens Inc, Stifel Nicolaus & Co Inc, Stone & Youngberg LLC, Summit Brokerage Services, Inc., Summit Equities Inc, Sunset Financial Services Inc, Sws Financial Services Inc, Symetra Investments Services Inc, Syndicated Capital Inc, Synergy Investment Group LLC, Td Wealth Management Services, Inc.,Tfs Securities Inc, The Enterprise Securities Company, The Investment Center Inc, The New Penfacs, Inc., The On Equity Sales Company, The Strategic Financial Alliance Inc, Thoroughbred Financial Services LLC, Tower Square Securities Inc, Trading Services Group Inc, Transamerica Financial Advisors Inc, Triad Advisors Inc, Trustmont Financial Group, Inc., Ubs Financial Services Inc, Underwriters Equity Corporation, Unionbanc Investment Services, LLC, United Planners Financial Services, United Securities Alliance Inc, Univest Investments Inc, Usa Advanced Planners, Inc., Usa Financial Securities Corporation, Usallianz Securities Inc, Usi Securities Inc, Uvest Investment Services Inc, Uvest Investment Services Inc, Valmark Securities Inc, Vfic Securities Inc, Vsr Financial Services Inc, Wall Street Financial Group Inc, Walnut Street Securities, Waterstone Financial Group Inc, Wells Fargo Advisors LLC, Wells Fargo Brokerage Services LLC, Wells Fargo Insurance Services Investment Advisors Inc, Wells Fargo Investments LLC, Western Equity Group Inc., Windham Financial Services Inc, Woodbury Financial Services Inc, Workman Securities Corp, World Equity Group, Worth Financial Group Inc, Wrp Investments Inc, Ws Griffith Securities Inc. 6 Your registered representative can provide you with more information about the compensation arrangements that apply upon the sale of the Contract. EXPERTS The consolidated financial statements of Pruco Life Insurance Company and its subsidiaries as of December 31, 2011 and 2010 and for each of the three years in the period ended December 31, 2011 and the financial statements of Pruco Life Variable Appreciable Account as of December 31, 2011 and for each of the two years in the periodended December 31, 2011, included in this Statement of Additional Information have been so included in reliance on the reports of PricewaterhouseCoopers LLP, an independent registered public accounting firm, given on the authority of said firm as experts in auditing and accounting. Actuarial matters included in this Statement of Additional Information have been examined by Nancy D. Davis, MAAA, FSA, Vice President and Actuary of Prudential. PERFORMANCE DATA Average Annual Total Return The Account may advertise average annual total return information calculated according to a formula prescribed by the U.S. Securities and Exchange Commission (“SEC”).Average annual total return shows the average annual percentage increase, or decrease, in the value of a hypothetical contribution allocated to a Subaccount from the beginning to the end of each specified period of time.The SEC standardized version of this performance information is based on an assumed contribution of $1,000 allocated to a Subaccount at the beginning of each period and full withdrawal of the value of that amount at the end of each specified period.This method of calculating performance further assumes that (i) a $1,000 contribution was allocated to a Subaccount and (ii) no transfers or additional payments were made.Premium taxes are not included in the term “charges” for purposes of this calculation.Average annual total return is calculated by finding the average annual compounded rates of return of a hypothetical contribution that would compare the Unit Value on the first day of a specified period to the ending redeemable value at the end of the period according to the following formula: P(1+T)n ERV Where T equals average annual total return, where ERV (the ending redeemable value) is the value at the end of the applicable period of a hypothetical contribution of $1,000 made at the beginning of the applicable period, where P equals a hypothetical contribution of $1,000, and where n equals the number of years. Non-Standard Total Return In addition to the standardized average annual total return information described above, we may present total return information computed on bases different from that standardized method.The Account may also present aggregate total return figures for various periods, reflecting the cumulative change in value of an investment in the Account for the specified period. For the periods prior to the date the Subaccounts commenced operations, non-standard performance information for the Contracts will be calculated based on the performance of the Funds and the assumption that the Subaccounts were in existence for the same periods as those indicated for the Funds, with the level of Contract charges that were in effect at the inception of the Subaccounts (this is referred to as “hypothetical performance data”).Standard and non-standard average annual return calculations include the mortality and expense risk charge under the Contract, but do not reflect other life insurance contract charges (sales, administration, and actual cost of insurance) nor any applicable surrender or lapse charges, which would significantly lower the returns.Information stated for any given period does not indicate or represent future performance. 7 Money Market Subaccount Yield The “total return” figures for the Money Market Subaccount are calculated using historical investment returns of the Money Market Portfolio of The Prudential Series Fund as if Pruco Life’s Variable Appreciable Life® had been investing in that Subaccount during a specified period.Fees associated with the Series Fund are reflected; however, all fees, expenses, and charges associated with Pruco Life’s Variable Appreciable Life® are not reflected. The yield is computed by determining the net change, exclusive of capital changes, in the value of a hypothetical pre-existing account having a balance of one accumulation unit of the Money Market Subaccount at the beginning of a specified period, subtracting a hypothetical charge reflecting deductions from Contract Owner accounts, and dividing the difference by the value of the Subaccount at the beginning of the base period to obtain the base period return, and then multiplying the base period return by (365/7), with the resulting figure carried to the nearest ten-thousandth of 1%.The effective yield is obtained by taking the base period return, adding 1, raising the sum to a power equal to 365 divided by 7, and subtracting 1 from the result, according to the following formula: Effective Yield ([base period return + 1] 365/7)-1. The yields on amounts held in the Money Market Subaccount will fluctuate on a daily basis.Therefore, the stated yields for any given period are not an indication of future yields. FINANCIAL STATEMENTS The financial statements of the Account should be distinguished from the consolidated financial statements of Pruco Life and its subsidiaries, which should be considered only as bearing upon the ability of Pruco Life to meet its obligations under the Contracts. 8 FINANCIAL STATEMENTS OF PRUCO LIFE VARIABLE APPRECIABLE ACCOUNT STATEMENT OF NET ASSETS December31, 2011 SUBACCOUNTS Prudential MoneyMarket Portfolio Prudential DiversifiedBond Portfolio PrudentialEquity Portfolio Prudential Flexible Managed Portfolio Prudential Conservative Balanced Portfolio ASSETS Investment in the portfolios, at fair value $ Net Assets $ NET ASSETS, representing: Accumulation units $ Units outstanding Portfolio shares held Portfolio net asset value per share $ Investment in portfolio shares, at cost $ STATEMENT OF OPERATIONS For the year ended December31, 2011 SUBACCOUNTS Prudential MoneyMarket Portfolio Prudential DiversifiedBond Portfolio Prudential Equity Portfolio Prudential Flexible Managed Portfolio Prudential Conservative Balanced Portfolio INVESTMENT INCOME Dividend income $ EXPENSES Charges to contract owners for assuming mortality risk and expense risk and for administration Reimbursement for excess expenses 0 ) NET EXPENSES NET INVESTMENT INCOME (LOSS) ) NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Capital gains distributions received 0 0 0 0 Realized gain (loss) on shares redeemed 0 Net change in unrealized gain (loss) on investments 0 ) NET GAIN (LOSS) ON INVESTMENTS 0 ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ $ ) $ $ The accompanying notes are an integral part of these financial statements. A1 SUBACCOUNTS (Continued) Prudential Value Portfolio Prudential High YieldBond Portfolio Prudential Natural Resources Portfolio PrudentialStock Index Portfolio Prudential GlobalPortfolio Prudential Government Income Portfolio Prudential Jennison Portfolio Prudential Small Capitalization StockPortfolio $ SUBACCOUNTS (Continued) Prudential Value Portfolio Prudential High Yield Bond Portfolio Prudential Natural Resources Portfolio Prudential Stock Index Portfolio Prudential Global Portfolio Prudential Government Income Portfolio Prudential Jennison Portfolio Prudential Small Capitalization Stock Portfolio $ 0 0 0 0 0 0 0 0 ) ) 0 0 0 0 0 0 ) $ ) $ $ ) $ $ ) $ $ ) $ ) The accompanying notes are an integral part of these financial statements. A2 FINANCIAL STATEMENTS OF PRUCO LIFE VARIABLE APPRECIABLE ACCOUNT STATEMENT OF NET ASSETS December31, 2011 SUBACCOUNTS T.RowePrice International StockPortfolio JanusAspen JanusPortfolio– Institutional Shares MFS Growth Series – Initial Class American Century VP Value Fund Prudential SP Small CapValue Portfolio ASSETS Investment in the portfolios, at fair value $ Net Assets $ NET ASSETS, representing: Accumulation units $ Units outstanding Portfolio shares held Portfolio net asset value per share $ Investment in portfolio shares, at cost $ STATEMENT OF OPERATIONS For the year ended December31, 2011 SUBACCOUNTS T.RowePrice International Stock Portfolio Janus Aspen JanusPortfolio– Institutional Shares MFSGrowth Series – InitialClass American CenturyVP Value Fund Prudential SPSmall CapValue Portfolio INVESTMENT INCOME Dividend income $ EXPENSES Charges to contract owners for assuming mortality risk and expense risk and for administration Reimbursement for excess expenses 0 0 0 0 0 NET EXPENSES NET INVESTMENT INCOME (LOSS) ) ) NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Capital gains distributions received 0 0 0 0 0 Realized gain (loss) on shares redeemed ) Net change in unrealized gain (loss) on investments ) NET GAIN (LOSS) ON INVESTMENTS ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ ) $ ) $ $ ) The accompanying notes are an integral part of these financial statements. A3 SUBACCOUNTS (Continued) Prudential SPPrudential U.S.Emerging Growth Portfolio PrudentialSP GrowthAsset Allocation Portfolio* PrudentialSP International Growth Portfolio Prudential SP International Value Portfolio AST T. Rowe PriceLarge-Cap GrowthPortfolio ASTLarge-Cap Value Portfolio ASTSmall-Cap GrowthPortfolio AST PIMCO Total Return BondPortfolio $ $ 0 $ 0 $ 0 $ 0 $ 0 0 $ 0 $ SUBACCOUNTS (Continued) Prudential SPPrudential U.S.Emerging Growth Portfolio PrudentialSP GrowthAsset Allocation Portfolio* PrudentialSP International Growth Portfolio PrudentialSP International Value Portfolio ASTT. Rowe PriceLarge-Cap Growth Portfolio ASTLarge-Cap ValuePortfolio ASTSmall-Cap GrowthPortfolio ASTPIMCO TotalReturn BondPortfolio $ $ 0 $ $ $ 0 $ $ 0 $ 0 0 0 0 0 0 0 0 ) ) ) 0 0 0 0 0 0 ) $ ) $ $ ) $ ) $ ) $ ) $ ) $ * The subaccount is no longer available for investment as of December 31, 2011. The accompanying notes are an integral part of these financial statements. A4 FINANCIAL STATEMENTS OF PRUCO LIFE VARIABLE APPRECIABLE ACCOUNT STATEMENT OF NET ASSETS December31, 2011 SUBACCOUNTS ASTWellington Management Hedged Equity Portfolio AST BalancedAsset Allocation Portfolio AST Preservation AssetAllocation Portfolio AST BlackRock GlobalStrategies Portfolio ASTMarsico CapitalGrowth Portfolio ASSETS Investment in the portfolios, at fair value $ Net Assets $ NET ASSETS, representing: Accumulation units $ Units outstanding Portfolio shares held Portfolio net asset value per share $ Investment in portfolio shares, at cost $ STATEMENT OF OPERATIONS For the year ended December31, 2011 SUBACCOUNTS ASTWellington Management Hedged Equity Portfolio AST BalancedAsset Allocation Portfolio AST Preservation AssetAllocation Portfolio AST BlackRock GlobalStrategies Portfolio ASTMarsico CapitalGrowth Portfolio INVESTMENT INCOME Dividend income $ 0 $ EXPENSES Charges to contract owners for assuming mortality risk and expense risk and for administration Reimbursement for excess expenses 0 0 0 0 0 NET EXPENSES NET INVESTMENT INCOME (LOSS) NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Capital gains distributions received 0 0 0 0 0 Realized gain (loss) on shares redeemed ) Net change in unrealized gain (loss) on investments ) NET GAIN (LOSS) ON INVESTMENTS ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ ) $ $ ) $ ) The accompanying notes are an integral part of these financial statements. A5 [THIS PAGE INTENTIONALLY LEFT BLANK] A6 FINANCIAL STATEMENTS OF PRUCO LIFE VARIABLE APPRECIABLE ACCOUNT STATEMENT OF CHANGES IN NET ASSETS For the years ended December31, 2011 and 2010 SUBACCOUNTS Prudential Money Market Portfolio Prudential Diversified Bond Portfolio Prudential Equity Portfolio 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 OPERATIONS Net investment income (loss) $ ) $ ) $ Capital gains distributions received 0 0 0 0 Realized gain (loss) on shares redeemed 0 0 ) Net change in unrealized gain (loss) on investments 0 0 ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS ) ) ) CONTRACT OWNER TRANSACTIONS Contract owner net payments Policy loans ) Policy loan repayments and interest Surrenders, withdrawals and death benefits ) Net transfers between other subaccounts or fixed rate option ) ) Withdrawal and other charges ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM CONTRACT OWNER TRANSACTIONS ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) ) NET ASSETS Beginning of period End of period $ Beginning units Units issued Units redeemed ) Ending units The accompanying notes are an integral part of these financial statements. A7 SUBACCOUNTS (Continued) Prudential Flexible Managed Portfolio Prudential Conservative Balanced Portfolio Prudential Value Portfolio Prudential High Yield Bond Portfolio 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 $ 0 0 0 0 0 0 0 0 ) $ ) The accompanying notes are an integral part of these financial statements. A8 FINANCIAL STATEMENTS OF PRUCO LIFE VARIABLE APPRECIABLE ACCOUNT STATEMENT OF CHANGES IN NET ASSETS For the years ended December31, 2011 and 2010 SUBACCOUNTS Prudential Natural Resources Portfolio Prudential Stock Index Portfolio Prudential Global Portfolio 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 OPERATIONS Net investment income (loss) $ ) $ ) $ Capital gains distributions received 0 0 0 0 0 0 Realized gain (loss) on shares redeemed ) ) Net change in unrealized gain (loss) on investments ) ) ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS ) ) CONTRACT OWNER TRANSACTIONS Contract owner net payments Policy loans ) Policy loan repayments and interest Surrenders, withdrawals and death benefits ) Net transfers between other subaccounts or fixed rate option ) Withdrawal and other charges ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM CONTRACT OWNER TRANSACTIONS ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) ) ) NET ASSETS Beginning of period End of period $ Beginning units Units issued Units redeemed ) Ending units The accompanying notes are an integral part of these financial statements. A9 SUBACCOUNTS (Continued) Prudential Government Income Portfolio Prudential Jennison Portfolio PrudentialSmallCapitalization Stock Portfolio T. Rowe Price International Stock Portfolio 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 $ $ $ ) $ ) $ 0 0 0 0 ) $ ) The accompanying notes are an integral part of these financial statements. A10 FINANCIAL STATEMENTS OF PRUCO LIFE VARIABLE APPRECIABLE ACCOUNT STATEMENT OF CHANGES IN NET ASSETS For the years ended December31, 2011 and 2010 SUBACCOUNTS JanusAspenJanusPortfolio– Institutional Shares MFS Growth Series – Initial Class AmericanCenturyVP Value Fund 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 OPERATIONS Net investment income (loss) $ ) $ $ ) $ ) $ $ Capital gains distributions received 0 0 0 0 0 0 Realized gain (loss) on sharesredeemed ) ) Net change in unrealized gain (loss) on investments ) ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS ) ) CONTRACT OWNER TRANSACTIONS Contract owner net payments Policy loans ) Policy loan repayments and interest Surrenders, withdrawals and death benefits ) Net transfers between other subaccounts or fixed rate option ) Withdrawal and other charges ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM CONTRACT OWNER TRANSACTIONS ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of period End of period $ Beginning units Units issued Units redeemed ) Ending units ** Date subaccount was no longer available for investment. The accompanying notes are an integral part of these financial statements. A11 SUBACCOUNTS (Continued) Prudential SP Small Cap Value Portfolio Prudential SP Prudential U.S. Emerging Growth Portfolio Prudential SP Growth Asset Allocation Portfolio Prudential SP International Growth Portfolio 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 4/29/2011** 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 $ ) $ ) $ $ $ 0 0 0 0 0 0 0 ) $ 0 $ $ $ ) 0 The accompanying notes are an integral part of these financial statements. A12 FINANCIAL STATEMENTS OF PRUCO LIFE VARIABLE APPRECIABLE ACCOUNT STATEMENT OF CHANGES IN NET ASSETS For the years ended December31, 2011 and 2010 SUBACCOUNTS PrudentialSPInternational Value Portfolio ASTT.RowePriceLarge-Cap Growth Portfolio ASTLarge-CapValue Portfolio 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 OPERATIONS Net investment income (loss) $ $ $ ) $ ) $ $ Capital gains distributions received 0 0 0 0 0 0 Realized gain (loss) on shares redeemed ) Net change in unrealized gain (loss) on investments ) ) ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS ) ) ) CONTRACT OWNER TRANSACTIONS Contract owner net payments Policy loans ) Policy loan repayments and interest Surrenders, withdrawals and death benefits ) Net transfers between other subaccounts or fixed rate option ) ) ) Withdrawal and other charges ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM CONTRACT OWNER TRANSACTIONS ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) ) ) NET ASSETS Beginning of period End of period $ Beginning units Units issued Units redeemed ) Ending units The accompanying notes are an integral part of these financial statements. A13 SUBACCOUNTS (Continued) ASTSmall-CapGrowth Portfolio AST PIMCO Total Return Bond Portfolio AST Wellington Management Hedged Equity Portfolio ASTBalancedAsset Allocation Portfolio 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 $ ) $ ) $ $ $ ) $ ) $ $ 0 0 0 0 0 0 ) $ ) The accompanying notes are an integral part of these financial statements. A14 FINANCIAL STATEMENTS OF PRUCO LIFE VARIABLE APPRECIABLE ACCOUNT STATEMENT OF CHANGES IN NET ASSETS For the years ended December31, 2011 and 2010 SUBACCOUNTS AST Preservation Asset Allocation Portfolio ASTBlackRockGlobal Strategies Portfolio AST Marsico Capital Growth Portfolio 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 04/29/2011* to 12/31/2011 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 OPERATIONS Net investment income (loss) $ $ $ ) $ ) $ Capital gains distributions received 0 0 0 0 0 Realized gain (loss) on shares redeemed ) ) Net change in unrealized gain (loss) on investments ) ) ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS ) ) CONTRACT OWNER TRANSACTIONS Contract owner net payments Policy loans ) Policy loan repayments and interest Surrenders, withdrawals and death benefits ) Net transfers between other subaccounts or fixed rate option ) ) Withdrawal and other charges ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM CONTRACT OWNER TRANSACTIONS ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) ) NET ASSETS Beginning of period 0 End of period $ Beginning units 0 Units issued Units redeemed ) Ending units * Date subaccount became available for investment The accompanying notes are an integral part of these financial statements. A15 NOTES TO FINANCIAL STATEMENTS OF PRUCO LIFE VARIABLE APPRECIABLE ACCOUNT December31, 2011 Note1: General Pruco Life Variable Appreciable Account (the “Account”) was established on January13, 1984 under Arizona law as a separate investment account of Pruco Life Insurance Company (“Pruco Life”), a wholly-owned subsidiary of The Prudential Insurance Company of America (“Prudential”), which is a wholly-owned subsidiary of Prudential Financial, Inc (“PFI”). Under applicable insurance law, the assets and liabilities of the Account are clearly identified and distinguished from Pruco Life’s other assets and liabilities. The portion of the Account’s assets applicable to the variable life contracts is not chargeable with liabilities arising out of any other business Pruco Life may conduct. Proceeds from sales of purchases of Pruco Life’s Variable Appreciable Life (“VAL”) contracts and Pruco Life’s Variable Universal Life (“VUL”) contracts are invested in the Account. The Account is registered under the Investment Company Act of 1940, as amended, as a unit investment trust. The Account is a funding vehicle for individual variable life contracts. There are thirty subaccounts within the Account. Each contract offers the option to invest in various subaccounts, each of which invests in either a corresponding portfolio of The Prudential Series Fund, Advanced Series Trust (collectively the “Series Funds”) or one of the non-Prudential administered funds (collectively, the “Portfolios”). Investment options vary by contract. The name of each Portfolio and the corresponding subaccount name are as follows: American Century VP Value Fund AST PIMCO Total Return Bond Portfolio AST Wellington Management Hedged Equity Portfolio AST Balanced Asset Allocation Portfolio AST Preservation Asset Allocation Portfolio AST BlackRock Global Strategies Portfolio (merged from Prudential SP Growth Asset Allocation Portfolio) AST Marsico Capital Growth Portfolio AST Large-Cap Value Portfolio AST Small-Cap Growth Portfolio AST T. Rowe Price Large-Cap Growth Portfolio Janus Aspen Janus Portfolio – Institutional Shares MFS Growth Series – Initial Class Prudential Conservative Balanced Portfolio Prudential Diversified Bond Portfolio Prudential Equity Portfolio Prudential Flexible Managed Portfolio Prudential Global Portfolio Prudential Government Income Portfolio Prudential High Yield Bond Portfolio Prudential Jennison Portfolio Prudential Money Market Portfolio Prudential Natural Resources Portfolio Prudential Small Capitalization Stock Portfolio Prudential SP Growth Asset Allocation Portfolio (merged to AST BlackRock Global Strategies Portfolio)* Prudential SP International Growth Portfolio Prudential SP International Value Portfolio Prudential SP Small Cap Value Portfolio Prudential Stock Index Portfolio Prudential Value Portfolio Prudential SP Prudential U.S. Emerging Growth Portfolio T. Rowe Price International Stock Portfolio * Subaccount no longer available for investment as of December 31, 2011 The Series Funds are diversified open-end management investment companies, and each portfolio of the Series Funds is managed by affiliates of Prudential. Each of the variable investment options of the Account indirectly bears exposure to the market, credit, and liquidity risks of the portfolio in which it invests. These financial statements should be read in conjunction with the financial statements and footnotes of the underlying mutual funds. Additional information on these mutual funds is available upon request to the appropriatecompanies. A16 Note1: General (Continued) The following table sets forth the dates on which mergers took place in the Account along with relevant information pertaining to each merger. The transfers from the old subaccounts to the new subaccounts are reflected in the Statement of Changes in Net Assets for the year ended December31, 2011 as net transfers between subaccounts. The transfers occurred as follows: April29, 2011 Removed Portfolio Surviving Portfolio PrudentialSPGrowth AssetAllocationPortfolio ASTBlackRockGlobal Strategies Portfolio Shares Net asset value per share $ $ Net assets before merger $ $ 0 Net assets after merger $ 0 $ Note2: Significant Accounting Policies The accompanying financial statements are prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”). The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts and disclosures at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. Investments—The investments in shares of the portfolios are stated at the net asset value of the respective portfolios, which is obtained from the custodian and is based on the fair value of the underlying securities in the respective portfolios. All changes in fair value are recorded as changes in unrealized gains (losses) on investments in the statements of operations of the applicable Subaccount. Security Transactions—Realized gains and losses on security transactions are determined based upon an average cost of the investment sold. Purchase and sale transactions are recorded as of the trade date of the security being purchased or sold. Dividend Income and Distributions Received—Dividend and capital gain distributions received are reinvested in additional shares of the portfolios and are recorded on the ex-distribution date. Future Adoption of New Accounting Pronouncements In May 2011, the Financial Accounting Standards Board (“FASB”) issued updated guidance regarding the fair value measurements and disclosure requirements. The updated guidance clarifies existing guidance related to the application of fair value measurement methods and requires expanded disclosures. This new guidance is effective for the first interim or annual reporting period beginning after December15, 2011 and should be applied prospectively. The Account expects this guidance to have an impact on its financial statement disclosures but limited, if any, impact on the Account’s financial position or results of operations. Note3: Fair Value Fair Value Measurement—Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The authoritative guidance around fair value established a framework for measuring fair value that includes a hierarchy used to classify the inputs usedin measuring fair value. The hierarchy prioritizes the inputs to valuation techniques into three levels. The level in the fair value hierarchy within which the fair value measurement falls is determined based on the lowest level input that is significant to the fair valuemeasurement. A17 Note3: Fair Value (Continued) The levels of the fair value hierarchy are as follows: Level 1—Fair value is based on unadjusted quoted prices in active markets that are accessible to the Account for identical assets or liabilities. These generally provide the most reliable evidence and are used to measure fair value whenever available. Active markets are defined as having the following characteristics for the measured asset/liability: (i)many transactions, (ii)current prices, (iii)price quotes not varying substantially among market makers, (iv)narrow bid/ask spreads and (v)most information publicly available. Investments which have a net asset value readily available to the public are classified as Level 1. Level 2—Fair value is based on significant inputs, other than Level 1 inputs, that are observable for the asset, either directly or indirectly, for substantially the full term of the asset through corroboration with observable market data. Level 2 inputs include quoted market prices in active markets for similar assets and liabilities, quoted market prices in markets that are not active for identical or similar assets or liabilities, and other market observable inputs. Investments which have a net asset value which is only available to institutional clients are classified as Level 2. Level 3—Fair value is based on at least one or more significant unobservable inputs for the asset or liability. These inputs reflect the Account’s assumptions about the inputs market participants would use in pricing the asset or liability. As of December31, 2011, the Account did not have any Level 3 assets or liabilities. As of December 31, 2011, all funds have been classified as Level 1 with the exception of proprietary funds, consisting of “Series Funds”, and any non-proprietary funds not available for public investment, which are classified as Level 2. The Level 2 fund balances of assets and liabilities measured at fair value on a recurring basis, as of December 31, 2011, are presented below. Proprietary Funds (“Series Funds”) $ Janus Aspen Janus Portfolio – Institutional Shares $ Transfers between Level 1 and Level 2 During the twelve months ended December31, 2011, there were no significant transfers between Level 1 and Level 2. As there are no Level 3 assets for either period, a presentation of the reconciliation of Level3 assets is not required at this time. In addition, there are no other financial assets or liabilities valued on a non-recurring basis. Note4: Taxes Pruco Life is taxed as a “life insurance company” as defined by the Internal Revenue Code. The results of operations of the Account form a part of PFI’s consolidated federal tax return. No federal income taxes are payable by the Account. As such, no provision for tax liability has been recorded in these financial statements. Prudential management will review periodically the status of the policy in the event of changes in the tax law. A charge may be made in future years for any federal income taxes that would be attributable to thecontracts. A18 Note5: Purchases and Sales of Investments The aggregate costs of purchases and proceeds from sales, excluding distributions received and reinvested, of investments in the portfolios for the year ended December31, 2011 were as follows: Purchases Sales Prudential Money Market Portfolio $ $ ) Prudential Diversified Bond Portfolio $ $ ) Prudential Equity Portfolio $ $ ) Prudential Flexible Managed Portfolio $ $ ) Prudential Conservative Balanced Portfolio $ $ ) Prudential Value Portfolio $ $ ) Prudential High Yield Bond Portfolio $ $ ) Prudential Natural Resources Portfolio $ $ ) Prudential Stock Index Portfolio $ $ ) Prudential Global Portfolio $ $ ) Prudential Government Income Portfolio $ $ ) Prudential Jennison Portfolio $ $ ) Prudential Small Capitalization Stock Portfolio $ $ ) T. Rowe Price International Stock Portfolio $ $ ) Janus Aspen Janus Portfolio – Institutional Shares $ $ ) MFS Growth Series – Initial Class $ $ ) American Century VP Value Fund $ $ ) Prudential SP Small Cap Value Portfolio $ $ ) Prudential SP Prudential U.S. Emerging Growth Portfolio $ $ ) Prudential SP Growth Asset Allocation Portfolio $ $ ) Prudential SP International Growth Portfolio $ $ ) Prudential SP International Value Portfolio $ $ ) AST T. Rowe Price Large-Cap Growth Portfolio $ $ ) AST Large-Cap Value Portfolio $ $ ) AST Small-Cap Growth Portfolio $ $ ) AST PIMCO Total Return Bond Portfolio $ $ ) AST Wellington Management Hedged Equity Portfolio $ $ ) AST Balanced Asset Allocation Portfolio $ $ ) AST Preservation Asset Allocation Portfolio $ $ ) AST BlackRock Global Strategies Portfolio $ $ ) AST Marsico Capital Growth Portfolio $ $ ) Note6: Related Party Transactions PFI and its affiliates perform various services on behalf of the portfolios of the Series Funds in which the Account invests and may receive fees for the services performed. These services include, among other things, investment management, subadvisory, shareholder communications, preparation, postage, fund transfer agency and various other record keeping, administrative and customer service functions. The Series Fund has entered into a management agreement with Prudential Investments LLC (“PI”) and the Advanced Series Trust has entered into an agreement with PI and AST Investment Services, Inc, both indirect, wholly-owned subsidiaries of PFI (together the “Investment Managers”). Pursuant to these agreements, the Investment Managers have responsibility for all investment advisory services and supervise the subadvisors’ performance of such services with respect to each portfolio. The Investment Managers entered into subadvisory agreements with several subadvisors, including Prudential Investment Management, Inc. and Jennison Associates LLC, which are indirect, wholly-owned subsidiaries of PFI. The Series Funds have distribution agreements with Prudential Investment Management Services LLC (“PIMS”), an indirect, wholly-owned subsidiary of PFI, which acts as the distributor of the Class I and Class II shares of the Series Funds. No distribution or service A19 Note6: Related Party Transactions (Continued) fees are paid to PIMS as distributor of the Class I shares of the portfolios of the Series Funds. However, service fees are paid to PIMS as distributor of the Class II shares of the portfolios of the Series Funds. The Investment Managers have agreed to reimburse certain portfolios of the Series Funds the portion of the management fee for that Portfolio equal to the amount that the aggregate annual ordinary operating expenses (excluding interest, taxes, brokerage commissions, and acquired fund expenses, as applicable) exceeds various agreed upon percentages of the portfolio’s average daily net assets. Prudential Mutual Fund Services LLC, an affiliate of the Investment Managers and an indirect, wholly-owned subsidiary of PFI, serves as the transfer agent of each portfolio of the Series Funds. The Account has extensive transactions and relationships with Prudential and other affiliates. Due to these relationships, it is possible that the terms of these transactions are not the same as those that would result from transactions among wholly unrelated parties. Note7: Financial Highlights Pruco Life sells a number of variable life insurance products that are funded by the Account. These products have unique combinations of features and fees that are charged against the contract owner’s account balance. Differences in the fee structures result in a variety of unit values, expense ratios and total returns. The following table was developed by determining which products offered by Pruco Life and funded by the Account have the lowest and highest expense ratio. Only product designs within each subaccount that had units outstanding during the respective periods were considered when determining the lowest and highest expense ratio. The summary may not reflect the minimum and maximum contract charges offered by Pruco Life as contract owners may not have selected all available and applicable contract options as discussed innote 1. At the period ended For the period ended Units (000s) Unit Value Lowest—Highest Net Assets (000s) Investment Income Ratio* Expense Ratio** Lowest—Highest Total Return*** Lowest—Highest Prudential Money Market Portfolio December31, 2011 $ to $ $ 0.02% 0.60% to 0.60% -0.58% to -0.54% December31, 2010 $ to $ $ 0.03% 0.60% to 0.60% -0.56% to -0.53% December31, 2009 $ to $ $ 0.42% 0.60% to 0.60% -0.20% to -0.19% December31, 2008 $ to $ $ 2.60% 0.57% to 0.60% 2.03% to 2.07% December31, 2007 $ to $ $ 4.93% 0.59% to 0.60% 4.42% to 4.46% Prudential Diversified Bond Portfolio December31, 2011 $ to $ $ 4.31% 0.57% to 0.60% 6.87% to 6.90% December31, 2010 $ to $ $ 4.22% 0.54% to 0.60% 9.91% to 9.97% December31, 2009 $ to $ $ 4.72% 0.57% to 0.60% 19.79% to 19.84% December31, 2008 $ to $ $ 5.19% 0.56% to 0.60% -4.03% to -3.99% December31, 2007 $ to $ $ 5.06% 0.59% to 0.60% 5.07% to 5.11% Prudential Equity Portfolio December31, 2011 $ to $ $ 0.68% 0.52% to 0.60% -4.04% to -3.96% December31, 2010 $ to $ $ 0.79% 0.52% to 0.60% 11.23% to 11.32% December31, 2009 $ to $ $ 1.60% 0.44% to 0.60% 37.35% to 37.46% December31, 2008 $ to $ $ 1.44% 0.60% to 0.60% -38.53% to -38.53% December31, 2007 $ to $ $ 1.06% 0.60% to 0.60% 8.66% to 8.67% Prudential Flexible Managed Portfolio December31, 2011 $ to $ $ 1.96% 0.37% to 0.60% 3.71% to 3.95% December31, 2010 $ to $ $ 2.24% 0.36% to 0.60% 11.36% to 11.63% December31, 2009 $ to $ $ 3.48% 0.15% to 0.60% 19.23% to 19.51% December31, 2008 $ to $ $ 2.97% 0.36% to 0.60% -25.27% to -25.09% December31, 2007 $ to $ $ 2.38% 0.38% to 0.60% 5.72% to 5.96% A20 Note7: Financial Highlights (Continued) At the period ended For the period ended Units (000s) Unit Value Lowest—Highest Net Assets (000s) Investment Income Ratio* Expense Ratio** Lowest—Highest Total Return*** Lowest—Highest Prudential Conservative Balanced Portfolio December31, 2011 $ to $ $ 2.25% 0.41% to 0.60% 3.98% to 4.18% December31, 2010 $ to $ $ 2.45% 0.41% to 0.60% 11.09% to 11.28% December31, 2009 $ to $ $ 3.78% 0.24% to 0.60% 19.29% to 19.52% December31, 2008 $ to $ $ 3.44% 0.41% to 0.60% -21.88% to -21.72% December31, 2007 $ to $ $ 2.96% 0.43% to 0.60% 5.49% to 5.68% Prudential Value Portfolio December31, 2011 $ to $ $ 1.02% 0.60% to 0.60% -6.14% to -6.14% December31, 2010 $ to $ $ 0.88% 0.60% to 0.60% 13.18% to 13.18% December31, 2009 $ to $ $ 2.05% 0.60% to 0.60% 41.08% to 41.08% December31, 2008 $ to $ $ 1.87% 0.60% to 0.60% -42.64% to -42.64% December31, 2007 $ to $ $ 1.40% 0.60% to 0.60% 2.57% to 2.57% Prudential High Yield Bond Portfolio December31, 2011 $ to $ $ 7.51% 0.60% to 0.60% 4.46% to 4.47% December31, 2010 $ to $ $ 8.40% 0.60% to 0.60% 13.37% to 13.38% December31, 2009 $ to $ $ 9.46% 0.60% to 0.60% 46.28% to 46.29% December31, 2008 $ to $ $ 8.75% 0.60% to 0.60% -22.75% to -22.75% December31, 2007 $ to $ $ 7.08% 0.60% to 0.60% 1.99% to 2.00% Prudential Natural Resources Portfolio December31, 2011 $ to $ $ 0.19% 0.60% to 0.60% -19.52% to -19.52% December31, 2010 $ to $ $ 0.42% 0.60% to 0.60% 27.22% to 27.22% December31, 2009 $ to $ $ 0.71% 0.60% to 0.60% 76.05% to 76.05% December31, 2008 $ to $ $ 0.76% 0.60% to 0.60% -53.28% to -53.28% December31, 2007 $ to $ $ 0.64% 0.60% to 0.60% 47.41% to 47.41% Prudential Stock Index Portfolio December31,2011 $ to $ $ 1.60% 0.60% to 0.60% 1.34% to 1.34% December31, 2010 $ to $ $ 1.78% 0.60% to 0.60% 13.90% to 13.90% December31, 2009 $ to $ $ 2.84% 0.60% to 0.60% 25.32% to 25.32% December31, 2008 $ to $ $ 2.30% 0.60% to 0.60% -37.32% to -37.32% December31, 2007 $ to $ $ 1.62% 0.60% to 0.60% 4.47% to 4.47% Prudential Global Portfolio December31, 2011 $ to $ $ 1.56% 0.60% to 0.60% -7.53% to -7.53% December31, 2010 $ to $ $ 1.57% 0.60% to 0.60% 12.07% to 12.08% December31, 2009 $ to $ $ 2.90% 0.60% to 0.60% 30.60% to 30.61% December31, 2008 $ to $ $ 1.93% 0.60% to 0.60% -43.26% to -43.26% December31, 2007 $ to $ $ 1.13% 0.60% to 0.60% 9.81% to 9.82% Prudential Government Income Portfolio December31, 2011 $ to $ $ 2.46% 0.60% to 0.60% 6.99% to 6.99% December31, 2010 $ to $ $ 2.87% 0.60% to 0.60% 6.35% to 6.35% December31, 2009 $ to $ $ 3.13% 0.60% to 0.60% 7.07% to 7.07% December31, 2008 $ to $ $ 4.04% 0.60% to 0.60% 3.68% to 3.68% December31, 2007 $ to $ $ 4.46% 0.60% to 0.60% 5.06% to 5.06% Prudential Jennison Portfolio December31, 2011 $ to $ $ 0.30% 0.60% to 0.60% -0.30% to -0.30% December31, 2010 $ to $ $ 0.43% 0.60% to 0.60% 11.28% to 11.29% December31, 2009 $ to $ $ 0.67% 0.60% to 0.60% 42.18% to 42.18% December31, 2008 $ to $ $ 0.52% 0.60% to 0.60% -37.66% to -37.65% December31, 2007 $ to $ $ 0.30% 0.60% to 0.60% 11.33% to 11.33% Prudential Small Capitalization Stock Portfolio December31, 2011 $ to $ $ 0.81% 0.60% to 0.60% -0.04% to -0.04% December31, 2010 $ to $ $ 0.81% 0.60% to 0.60% 25.18% to 25.18% December31, 2009 $ to $ $ 1.84% 0.60% to 0.60% 24.44% to 24.44% December31, 2008 $ to $ $ 1.16% 0.60% to 0.60% -31.45% to -31.45% December31, 2007 $ to $ $ 0.59% 0.60% to 0.60% -1.13% to -1.13% A21 Note7: Financial Highlights (Continued) At the period ended For the period ended Units (000s) Unit Value Lowest—Highest Net Assets (000s) Investment Income Ratio* Expense Ratio** Lowest—Highest Total Return*** Lowest—Highest T. Rowe Price International Stock Portfolio December31, 2011 $ to $ $ 1.49% 0.60% to 0.60% -13.35% to -13.35% December31, 2010 $ to $ $ 0.92% 0.60% to 0.60% 13.77% to 13.77% December31, 2009 $ to $ $ 2.74% 0.60% to 0.60% 51.49% to 51.49% December31, 2008 $ to $ $ 1.76% 0.60% to 0.60% -49.01% to -49.01% December31, 2007 $ to $ $ 1.49% 0.60% to 0.60% 12.36% to 12.36% Janus Aspen Janus Portfolio – Institutional Shares December31, 2011 $ to $ $ 0.59% 0.60% to 0.60% -5.87% to -5.87% December31, 2010 $ to $ $ 1.09% 0.60% to 0.60% 13.84% to 13.84% December31, 2009 $ to $ $ 0.54% 0.60% to 0.60% 35.55% to 35.55% December31, 2008 $ to $ $ 0.75% 0.60% to 0.60% -40.08% to -40.08% December31, 2007 $ to $ $ 0.73% 0.60% to 0.60% 14.40% to 14.40% MFS® Growth Series – Initial Class December31, 2011 $ to $ $ 0.19% 0.60% to 0.60% -0.92% to -0.92% December31, 2010 $ to $ $ 0.11% 0.60% to 0.60% 14.65% to 14.65% December31, 2009 $ to $ $ 0.31% 0.60% to 0.60% 36.86% to 36.86% December31, 2008 $ to $ $ 0.21% 0.60% to 0.60% -37.79% to -37.79% December31, 2007 $ to $ $ 0.00% 0.60% to 0.60% 20.45% to 20.45% American Century VP Value Fund December31, 2011 $ to $ $ 2.03% 0.60% to 0.60% 0.41% to 0.41% December31, 2010 $ to $ $ 2.22% 0.60% to 0.60% 12.75% to 12.75% December31, 2009 $ to $ $ 5.68% 0.60% to 0.60% 19.15% to 19.15% December31, 2008 $ to $ $ 2.54% 0.60% to 0.60% -27.21% to -27.21% December31, 2007 $ to $ $ 1.58% 0.60% to 0.60% -5.71% to -5.71% Prudential SP Small Cap Value Portfolio December31, 2011 $ to $ $ 0.77% 0.60% to 0.60% -3.35% to -3.35% December31, 2010 $ to $ $ 0.63% 0.60% to 0.60% 25.51% to 25.51% December31, 2009 $ to $ $ 1.52% 0.60% to 0.60% 30.03% to 30.03% December31, 2008 $ to $ $ 1.10% 0.60% to 0.60% -30.91% to -30.91% December31, 2007 $ to $ $ 0.75% 0.60% to 0.60% -4.21% to -4.21% Prudential SP Prudential U.S. Emerging Growth Portfolio December31, 2011 $ to $ $ 0.61% 0.60% to 0.60% 1.61% to 1.61% December31, 2010 $ to $ $ 0.38% 0.60% to 0.60% 19.72% to 19.72% December31, 2009 $ to $ $ 0.77% 0.60% to 0.60% 41.05% to 41.05% December31, 2008 $ to $ $ 0.30% 0.60% to 0.60% -36.61% to -36.61% December31, 2007 $ to $ $ 0.34% 0.60% to 0.60% 16.12% to 16.12% Prudential SP Growth Asset Allocation Portfolio (expired April 29, 2011) December31, 2011 0 $ to $ $ 0 0.00% 0.60% to 0.60% 6.38% to 6.38% December31, 2010 $ to $ $ 1.95% 0.60% to 0.60% 13.22% to 13.22% December31, 2009 $ to $ $ 2.19% 0.60% to 0.60% 25.46% to 25.46% December31, 2008 $ to $ $ 1.71% 0.60% to 0.60% -36.74% to -36.74% December31, 2007 $ to $ $ 1.61% 0.60% to 0.60% 8.57% to 8.57% Prudential SP International Growth Portfolio December31, 2011 $ to $ $ 1.32% 0.60% to 0.60% -15.42% to -15.42% December31, 2010 $ to $ $ 1.52% 0.60% to 0.60% 13.33% to 13.33% December31, 2009 $ to $ $ 2.10% 0.60% to 0.60% 36.33% to 36.33% December31, 2008 $ to $ $ 1.55% 0.60% to 0.60% -50.59% to -50.59% December31, 2007 $ to $ $ 0.74% 0.60% to 0.60% 18.83% to 18.83% Prudential SP International Value Portfolio December31, 2011 $ to $ $ 2.52% 0.60% to 0.60% -13.62% to -13.62% December31, 2010 $ to $ $ 2.11% 0.60% to 0.60% 10.15% to 10.15% December31, 2009 $ to $ $ 3.18% 0.60% to 0.60% 31.57% to 31.57% December31, 2008 $ to $ $ 2.80% 0.60% to 0.60% -44.39% to -44.39% December31, 2007 $ to $ $ 2.22% 0.60% to 0.60% 17.38% to 17.38% A22 Note7: Financial Highlights (Continued) At the period ended For the period ended Units (000s) Unit Value Lowest—Highest Net Assets (000s) Investment Income Ratio* Expense Ratio** Lowest—Highest Total Return*** Lowest—Highest AST T. Rowe Price Large-Cap Growth Portfolio (available May 1, 2008) December31, 2011 $ to $ $ 0.00% 0.60% to 0.60% -2.28% to -2.28% December31, 2010 $ to $ $ 0.00% 0.60% to 0.60% 15.12% to 15.12% December31, 2009 $ to $ $ 0.00% 0.60% to 0.60% 52.46% to 52.46% December31, 2008 $ to $ $ 0.05% 0.60% to 0.60% -38.44% to -38.44% AST Large-Cap Value Portfolio (available May 1, 2008) December31, 2011 $ to $ $ 1.30% 0.60% to 0.60% -4.75% to -4.75% December31, 2010 $ to $ $ 0.92% 0.60% to 0.60% 12.48% to 12.48% December31, 2009 $ to $ $ 3.05% 0.60% to 0.60% 18.72% to 18.72% December31, 2008 $ to $ $ 1.70% 0.60% to 0.60% -39.60% to -39.60% AST Small-Cap Growth Portfolio (available May 1, 2008) December31, 2011 $ to $ $ 0.00% 0.60% to 0.60% -1.57% to -1.57% December31, 2010 $ to $ $ 0.20% 0.60% to 0.60% 35.60% to 35.60% December31, 2009 $ to $ $ 0.05% 0.60% to 0.60% 33.11% to 33.11% December31, 2008 $ to $ $ 0.00% 0.60% to 0.60% -33.00% to -33.00% AST PIMCO Total Return Bond Portfolio (available December 7, 2009) December31, 2011 $ to $ $ 1.70% 0.60% to 0.60% 2.56% to 2.56% December31, 2010 $ to $ $ 1.79% 0.60% to 0.60% 7.08% to 7.08% December31, 2009 $ to $ $ 0.00% 0.60% to 0.60% -0.55% to -0.55% AST Wellington Management Hedged Equity Portfolio (available November 16, 2009) December31, 2011 $ to $ $ 0.30% 0.60% to 0.60% -4.03% to -4.03% December31, 2010 $ to $ $ 0.49% 0.60% to 0.60% 13.95% to 13.95% December31, 2009 $ to $ $ 0.00% 0.60% to 0.60% 0.05% to 0.05% AST Balanced Asset Allocation Portfolio (available November 16, 2009) December31, 2011 $ to $ $ 0.60% 0.60% to 0.60% -1.81% to -1.81% December31, 2010 $ to $ $ 0.84% 0.60% to 0.60% 11.64% to 11.64% December31, 2009 $ to $ $ 0.00% 0.60% to 0.60% -0.17% to -0.17% AST Preservation Asset Allocation Portfolio (available November 23, 2009) December31, 2011 $ to $ $ 1.71% 0.60% to 0.60% 0.39% to 0.39% December31, 2010 $ to $ $ 1.41% 0.60% to 0.60% 9.91% to 9.91% December31, 2009 $ to $ $ 0.00% 0.60% to 0.60% -0.15% to -0.15% AST BlackRock Global Strategies Portfolio (available April 29, 2011) December31, 2011 $ to $ $ 0.00% 0.60% to 0.60% -7.67% to -7.67% AST Marsico Capital Growth Portfolio (available May 1, 2008) December31, 2011 $ to $ $ 0.27% 0.60% to 0.60% -1.50% to -1.50% December31, 2010 $ to $ $ 0.70% 0.60% to 0.60% 19.04% to 19.04% December31, 2009 $ to $ $ 0.86% 0.60% to 0.60% 28.98% to 28.98% December31, 2008 $ to $ $ 0.23% 0.60% to 0.60% -39.61% to -39.61% * These amounts represent the dividends, excluding distributions of capital gains, received by the subaccount from the underlying mutual fund, net of management fees assessed by the fund manager, divided by the average net assets. This ratio is annualized and excludes those expenses, such as mortality and expense charges, that result in direct reductions in the unit values. The recognition of investment income by the subaccount is affected by the timing of the declaration of dividends by the underlying fund in which the subaccounts invest. ** These ratios represent the annualized contract expenses of the separate account, consisting primarily of mortality and expense charges, for each period indicated. The ratios include only those expenses that result in a direct reduction to unit values. Charges made directly to contract owner accounts through the redemption of units and expenses of the underlying fund are excluded. A23 Note7: Financial Highlights (Continued) *** These amounts represent the total return for the periods indicated, including changes in the value of the underlying fund, and reflect deductions for all items included in the expense ratio. The total return does not include any expenses assessed through the redemption of units; inclusion of these expenses in the calculation would result in a reduction in the total return presented. Product designs within a subaccount with an effective date during a period were excluded from the range of total return for that period. Contract owners may experience different total returns based on their investment options. Investment options with a date notation indicate the effective date of that investment option in the Account. Total returns for periods less than one year are not annualized. The total return is calculated for each of the five years in the period ended December31, 2011 or from the effective date of the subaccount through the end of the reporting period. Charges and Expenses The expense ratio represents the annualized contract expenses of the Pruco Life Variable Appreciable Account for the period indicated and includes those expenses that are charged through a reduction of the unit value, which consists solely of the mortality& expense charges. These fees equal an effective annual rate of up to 0.60% to 0.90%,per Contract. Expenses of the underlying Portfolios and charges made directly to Contract Owner accounts through either the redemption of units or from premium payments are excluded. Charges deducted from premium payments range from 0% to 11.5%, except that VAL1 Contracts also assess a $2 premium processing charge for each premium paid. The percentage of the premium payment deducted consists of taxes attributable to premiums, any applicable sales charge, and any premium based administrative charge. The charges made directly to the contract owner through the redemption of units depend on the product and the options or transactions selected by the client. The following charges are made through the redemption of units. The Account charges from $0.06 to $83.34 per $1,000 of basic insurance amount for the cost of insurance plus additional mortality for extra ratings of up to $2.08 per $1,000 of basic insurance amount. The Account charges surrender fees that range from $0 to $5 per $1,000 of basic insurance amount plus 0% to 45% of the first year’s annual premium, except for VUL1 Contracts, where the fees range from 0% to 26% of the lesser of target level premiums and actual premiums paid plus a range of $0 to the lesser of $5 per $1,000 of basic insurance amount and $500. The Account charges a Guaranteed Death Benefit fee of $0.01 per $1,000 of basic insurance amount. The charge for withdrawals ranges from the lesser of $15 and 2% to the lesser of $25 and 2% of the withdrawal amount. The Account charges monthly administrative fees that range from $2.50 to $10 per Contract plus $0.01 to $0.08 per $1,000 of basic insurance amount, although it may be less for subsequent increases. The Account also charges $15 to $25 per change to the basic insurance amount. Expense Reimbursement The Account is reimbursed by Pruco Life for expenses related to the management of the fund in excess of 0.40% of VAL’s average daily net assets incurred by the Money Market, Diversified Bond, Equity, Flexible Managed, and the Conservative Balanced portfolios of the Prudential Series Fund. This reimbursement is applied through an increase in unit values. A24 Note8: Other Contract owner net payments—represent contract owner contributions under the Variable Life Policies reduced by applicable deductions, charges, and state premium taxes. Policy loans—represent amounts borrowed by contractholders using the policy as the security for the loan. Policy loan repayments and interest—represent payments made by contractholders to reduce the total outstanding policy loan balance. Surrenders, withdrawals, and death benefits—are payments to contract owners and beneficiaries made under the terms of the Variable Life Policies, and amounts that contract owners have requested to be withdrawn or paid to them. Net transfers between other subaccounts or fixed rate options—are amounts that contract owners have directed to be moved among subaccounts, including permitted transfers to and from the Guaranteed Interest Account and Market Value Adjustment. Withdrawals and other charges—are various contract level charges as described in contract charges and features section located above. A25 Report of Independent Registered Public Accounting Firm To the Contract Owners of Pruco Life Variable Appreciable Account and the Board of Directors of Pruco Life Insurance Company In our opinion, the accompanying statements of net assets and the related statements of operations and of changes in net assets present fairly, in all material respects, the financial position of each of the subaccounts listed in Note 1 of the Pruco Life Variable Appreciable Account at December31, 2011, and the results of each of their operations and the changes in each of their net assets for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. These financial statements are the responsibility of the management of Pruco Life Insurance Company. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments at December31, 2011 by correspondence with the transfer agents of the investee mutual funds, provide a reasonable basis for our opinion. /s/ PricewaterhouseCoopers LLP New York, New York April12, 2012 A26 PRUCO LIFE INSURANCE COMPANY Consolidated Financial Statements and Report of Independent Registered Public Accounting Firm December31, 2011 and 2010 PRUCO LIFE INSURANCE COMPANY INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Financial Statements Page# Management’s Annual Report on Internal Control Over Financial Reporting B-2 Consolidated Financial Statements: B-3 Consolidated Statements of Financial Position - December31, 2011 and 2010 B-3 Consolidated Statements of Operations and Comprehensive Income Years ended December31, 2011, 2010 and 2009 B-4 Consolidated Statements of Stockholder’s Equity Years ended December31, 2011, 2010 and 2009 B-5 Consolidated Statements of Cash Flows Years ended December31, 2011, 2010 and 2009 B-6 Notes to Consolidated Financial Statements B-7 Report of Independent Registered Public Accounting Firm B-79 B-1 Management’s Annual Report on Internal Control Over Financial Reporting Management of Pruco Life Insurance Company (“the Company”) is responsible for establishing and maintaining adequate internal control over financial reporting. Management conducted an assessment of the effectiveness, as of December31, 2011, of the Company’s internal control over financial reporting, based on the framework established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Based on our assessment under that framework, management concluded that the Company’s internal control over financial reporting was effective as of December31, 2011. Our internal control over financial reporting is a process designed by or under the supervision of our principal executive and principal financial officers to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Our internal control over financial reporting includes policies and procedures that (1)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect transactions and dispositions of assets; (2)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures are being made only in accordance with authorizations of management and the directors of the Company; and (3)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on our financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. This Annual Report does not include an attestation report of the Company’s registered public accounting firm, PricewaterhouseCoopers LLP, regarding internal control over financial reporting. Internal controls over Financial Reporting were not subject to attestation by the Company’s registered public accounting firm pursuant to final rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this Annual Report. March9, 2012 B-2 Pruco Life Insurance Company Consolidated Statements of Financial Position As of December 31, 2011 and December 31, 2010 (in thousands, except share amounts) ASSETS Fixed maturities, available for sale, at fair value (amortized cost: 2011 - $5,151,406; 2010 - $5,701,829) $ $ Equity securities, available for sale, at fair value (cost: 2011 - $9,627; 2010 - $17,964) Trading account assets, at fair value Policy loans Short-term investments Commercial mortgage and other loans Other long-term investments Total investments Cash and cash equivalents Deferred policy acquisition costs Accrued investment income Reinsurance recoverables Receivables from parents and affiliates Deferred sales inducements Other assets Separate account assets Total assets LIABILITIES AND EQUITY LIABILITIES Policyholders’ account balances Future policy benefits and other policyholder liabilities Cash collateral for loaned securities Securities sold under agreements to repurchase Income taxes Short-term debt to affiliates - Long-term debt to affiliates Payables to parent and affiliates Other liabilities Separate account liabilities Total liabilities COMMITMENTS AND CONTINGENT LIABILITIES (See Note 12) EQUITY Common stock, ($10 par value; 1,000,000 shares, authorized; 250,000 shares, issued and outstanding) Additional paid-in capital Retained earnings Accumulated other comprehensive income Total equity TOTAL LIABILITIES AND EQUITY $ $ See Notes to Consolidated Financial Statements B-3 Pruco Life Insurance Company Consolidated Statements of Operations and Comprehensive Income (Loss) Years Ended December31, 2011, 2010 and 2009 (in thousands) REVENUES Premiums $ $ $ Policy charges and fee income Net investment income Asset administration fees Other income Realized investment gains (losses), net: Other-than-temporary impairments on fixed maturity securities ) ) ) Other-than-temporary impairments on fixed maturity securities transferred to Other Comprehensive Income Other realized investment gains (losses), net ) Total realized investment gains (losses), net ) Total revenues BENEFITS AND EXPENSES Policyholders’ benefits ) Interest credited to policyholders’ account balances Amortization of deferred policy acquisition costs General, administrative and other expenses Total benefits and expenses INCOME (LOSS) FROM OPERATIONS BEFORE INCOME TAXES ) ) Income taxes Current Deferred ) ) Income tax expense (benefit) ) ) NET INCOME (LOSS) $ ) $ $ ) Change in net unrealized investment gains (losses), net of taxes (1) COMPREHENSIVE INCOME (LOSS) $ ) $ $ Amounts are net of tax expense of $17 million, $46 million and $111 million for the years ended December31, 2011, 2010 and 2009, respectively. See Notes to Consolidated Financial Statements B-4 Pruco Life Insurance Company Consolidated Statements of Stockholder’s Equity Years Ended December31, 2011, 2010 and 2009 (in thousands) Common Stock Additional Paid-in- Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Equity Balance, December31, 2008 $ ) $ Net income (loss) - - ) - ) Contributed Capital - - Change in foreign currency translation adjustments, net of taxes - - - Impact of adoption of new guidance for other-than-temporary impairments of debt securities, net of taxes - - ) - Change in net unrealized investment gains, net of taxes - - - Balance, December31, 2009 $ Net income - - Contributed Capital - 10 - - 10 Affiliated Asset Transfers - ) - - ) Dividend to Parent - - ) - ) Change in foreign currency translation adjustments, net of taxes - - - ) ) Change in net unrealized investment gains, net of taxes - - - Balance, December31, 2010 $ Net income (loss) - - ) - ) Contributed Capital- Parent/Child Asset Transfers - - - Affiliated Asset Transfers - ) - Change in foreign currency translation adjustments, net of taxes - - - ) ) Change in net unrealized investment gains(losses), net of taxes - - - Balance, December31, 2011 $ See Notes to Consolidated Financial Statements B-5 Pruco Life Insurance Company Consolidated Statements of Cash Flows Years Ended December31, 2011, 2010 and 2009 (in thousands) CASH FLOWS FROM (USED IN) OPERATING ACTIVITIES: Net income (loss) $ ) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Policy charges and fee income ) ) ) Interest credited to policyholders’ account balances Realized investment (gains) losses, net ) ) Amortization and other non-cash items ) ) ) Change in: Future policy benefits and other insurance liabilities Reinsurance recoverables ) ) ) Accrued investment income ) ) Receivables from parent and affiliates ) Payables to parent and affiliates ) ) Deferred policy acquisition costs ) ) Income taxes payable ) ) ) Deferred sales inducements ) ) ) Other, net ) ) CASH FLOWS FROM (USED IN) OPERATING ACTIVITIES $ ) $ ) $ ) CASH FLOWS FROM (USED IN) INVESTING ACTIVITIES: Proceeds from the sale/maturity/prepayment of: Fixed maturities, available for sale $ $ $ Short-term investments Policy loans Commercial mortgage and other loans Other long-term investments Equity securities, available for sale Trading account assets, at fair value 5 Payments for the purchase/origination of: - - - Fixed maturities, available for sale ) ) ) Short-term investments ) ) ) Policy loans ) ) ) Commercial mortgage and other loans ) ) ) Other long-term investments ) ) ) Equity securities, available for sale ) ) ) Trading account assets, at fair value - - ) Notes receivable from parent and affiliates, net ) Other CASH FLOWS FROM (USED IN) INVESTING ACTIVITIES $ $ ) $ ) CASH FLOWS FROM (USED IN) FINANCING ACTIVITIES: Policyholders’ account deposits $ $ $ Policyholders’ account withdrawals ) ) ) Net change in securities sold under agreement to repurchase and cash collateral for loaned securities ) Dividend to parent - ) - Contributed capital (including parent/child asset transfer) 10 - Net change in financing arrangements (maturities 90 days or less) Net change in long-term borrowing - CASH FLOWS FROM (USED IN) FINANCING ACTIVITIES $ $ $ Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year CASH AND CASH EQUIVALENTS, END OF YEAR $ $ $ SUPPLEMENTAL CASH FLOW INFORMATION Income taxes (refunded) paid $ $ $ ) Interest paid $ $ $ 8 See Notes to Consolidated Financial Statements B-6 Pruco Life Insurance Company Notes to Consolidated Financial Statements 1. BUSINESS AND BASIS OF PRESENTATION Pruco Life Insurance Company, or the “Company,” is a wholly owned subsidiary of The Prudential Insurance Company of America, or “Prudential Insurance,” which in turn is an indirect wholly owned subsidiary of Prudential Financial, Inc., or “Prudential Financial.” Pruco Life Insurance Company was organized in 1971 under the laws of the State of Arizona. It is licensed to sell life insurance and annuities in the District of Columbia, Guam, and in all States except New York. The Company has three subsidiaries, including one wholly owned life insurance subsidiary, Pruco Life Insurance Company of New Jersey, or “PLNJ,” and two subsidiaries formed in 2009 for the purpose of holding certain commercial loan investments. Pruco Life Insurance Company and its subsidiaries are together referred to as the Company and all financial information is shown on a consolidated basis. Two additional subsidiaries formerly owned by the Company for the purpose of acquiring fixed income investments were liquidated in 2009. PLNJ is a stock life insurance company organized in 1982 under the laws of the state of New Jersey. It is licensed to sell life insurance and annuities only in New Jersey and New York. Beginning in March 2010, Prudential Annuities Life Assurance Corporation (“PALAC”), an affiliate of the Company, ceased offering its existing variable annuity products (and where offered, the companion market value adjustment option) to new investors upon the launch of a new product in the Company. In general, the new product line offers the same optional living benefits and optional death benefits as offered by PALAC’s existing variable annuities. However, subject to applicable contractual provisions and administrative rules, PALAC will continue to accept subsequent purchase payments on in force contracts under existing annuity products. These initiatives were implemented to create operational and administrative efficiencies by offering a single product line of annuity products from a more limited group of legal entities. In addition, by limiting its variable annuity offerings to a single product line sold through one insurer (and its affiliate, for New York sales), the Prudential Annuities business unit of Prudential Financial expects to convey a more focused, cohesive image in the marketplace. Basis of Presentation The Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States of America, or “U.S. GAAP.” The Company has extensive transactions and relationships with Prudential Insurance and other affiliates, (as more fully described in Note 13. Due to these relationships, it is possible that the terms of these transactions are not the same as those that would result from transactions among unrelated parties. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The most significant estimates include those used in determining deferred policy acquisition costs and related amortization; amortization of deferred sales inducements; future policy benefits including guarantees; valuation of investments including derivatives and the recognition of other-than-temporary impairments; provision for income taxes and valuation of deferred tax assets; and reserves for contingent liabilities, including reserves for losses in connection with unresolved legal matters. B-7 Pruco Life Insurance Company Notes to Consolidated Financial Statements 1. BUSINESS AND BASIS OF PRESENTATION (continued) Reclassifications Certain amounts in prior periods have been reclassified to conform to the current period presentation. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Investments and Investment Related Liabilities The Company’s investments in debt and equity securities include fixed maturities; trading account assets; equity securities; and short-term investments. The accounting policies related to these, as well as commercial mortgage and other loans, are as follows: Fixed maturities are comprised of bonds, notes and redeemable preferred stock. Fixed maturities classified as “available for sale” are carried at fair value. See Note 10 for additional information regarding the determination of fair value. Interest income, as well as the related amortization of premium and accretion of discount, is included in “Net investment income” under the effective yield method. For mortgage-backed and asset-backed securities, the effective yield is based on estimated cash flows, including prepayment assumptions based on data from widely accepted third-party data sources or internal estimates. In addition to prepayment assumptions, cash flow estimates vary based on assumptions regarding the underlying collateral, including default rates and changes in value. These assumptions can significantly impact income recognition and the amount of other-than-temporary impairments recognized in earnings and other comprehensive income. For high credit quality mortgage-backed and asset-backed securities (those rated AA or above), cash flows are provided quarterly, and the amortized cost and effective yield of the security are adjusted as necessary to reflect historical prepayment experience and changes in estimated future prepayments. The adjustments to amortized cost are recorded as a charge or credit to net investment income in accordance with the retrospective method. For asset-backed and mortgage-backed securities rated below AA, the effective yield is adjusted prospectively for any changes in estimated cash flows. See the discussion below on realized investment gains and losses for a description of the accounting for impairments. Unrealized gains and losses on fixed maturities classified as “available for sale,” net of tax, and the effect on deferred policy acquisition costs, deferred sales inducements and future policy benefits that would result from the realization of unrealized gains and losses, are included in “Accumulated other comprehensive income (loss).” Equity securities available for sale are comprised of common stock, and non-redeemable preferred stock and are carried at fair value. The associated unrealized gains and losses, net of tax, and the effect on deferred policy acquisition costs, deferred sales inducements and future policy benefits that would result from the realization of unrealized gains and losses, are included in “Accumulated other comprehensive income (loss).” The cost of equity securities is written down to fair value when a decline in value is considered to be other-than-temporary. See the discussion below on realized investment gains and losses for a description of the accounting for impairments. Dividends from these investments are recognized in “Net investment income” when declared. Trading account assets, at fair value, consist primarily of asset-backed securities, commercial mortgage-backed securities and perpetual preferred stock whose fair values are determined consistent with similar instruments described above under “Fixed Maturity Securities.” Realized and unrealized gains and losses for these investments are reported in “Other income.” Interest and dividend income from these investments is reported in “Net investment income.” Commercial mortgage and other loans consist of commercial mortgage loans and agricultural loans. Commercial mortgage loans are broken down by class which is based on property type (industrial properties, retail, office, multi-family/apartment, hospitality, and other). Commercial mortgage and other loans originated and held for B-8 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) investment are generally carried at unpaid principal balance, net of unamortized deferred loan origination fees and expenses and net of an allowance for losses. Commercial mortgage and other loans acquired, including those related to the acquisition of a business, are recorded at fair value when purchased, reflecting any premiums or discounts to unpaid principal balances. Interest income, as well as prepayment fees and the amortization of the related premiums or discounts, related to commercial mortgage and other loans, are included in “Net investment income.” Impaired loans include those loans for which it is probable that amounts due according to the contractual terms of the loan agreement will not all be collected. The Company defines “past due” as principal or interest not collected at least 30 days past the scheduled contractual due date. Interest received on loans that are past due, including impaired and non-impaired loans as well as loans that were previously modified in a troubled debt restructuring, is either applied against the principal or reported as net investment income based on the Company’s assessment as to the collectability of the principal. See Note 3 for additional information about the Company’s past due loans. The Company discontinues accruing interest on loans after the loans become 90 days delinquent as to principal or interest payments, or earlier when the Company has doubts about collectability. When the Company discontinues accruing interest on a loan, any accrued but uncollectible interest on the loan and other loans backed by the same collateral, if any, is charged to interest income in the same period. Generally, a loan is restored to accrual status only after all delinquent interest and principal are brought current and, in the case of loans where the payment of interest has been interrupted for a substantial period, or the loan has been modified, a regular payment performance has been established. The Company reviews the performance and credit quality of the commercial mortgage loan and agricultural loan portfolios on an on-going basis. Loans are placed on watch list status based on a predefined set of criteria and are assigned one of three categories. Loans are placed on “early warning” status in cases where, based on the Company’s analysis of the loan’s collateral, the financial situation of the borrower or tenants or other market factors, it is believed a loss of principal or interest could occur. Loans are classified as “closely monitored” when it is determined that there is a collateral deficiency or other credit events that may lead to a potential loss of principal or interest. Loans “not in good standing” are those loans where the Company has concluded that there is a high probability of loss of principal, such as when the loan is delinquent or in the process of foreclosure. As described below, in determining the allowance for losses, the Company evaluates each loan on the watch list to determine if it is probable that amounts due according to the contractual terms of the loan agreement will not be collected. Loan-to-value and debt service coverage ratios are measures commonly used to assess the quality of commercial mortgage loans. The loan-to-value ratio compares the amount of the loan to the fair value of the underlying property collateralizing the loan, and is commonly expressed as a percentage. Loan-to-value ratios greater than 100% indicate that the loan amount exceeds the collateral value. A smaller loan-to-value ratio indicates a greater excess of collateral value over the loan amount. The debt service coverage ratio compares a property’s net operating income to its debt service payments. Debt service coverage ratios less than 1.0 times indicate that property operations do not generate enough income to cover the loan’s current debt payments. A larger debt service coverage ratio indicates a greater excess of net operating income over the debt service payments. The values utilized in calculating these ratios are developed as part of the Company’s periodic review of the commercial mortgage loan and agricultural loan portfolio, which includes an internal appraisal of the underlying collateral value. The Company’s periodic review also includes a quality re-rating process, whereby the internal B-9 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) quality rating originally assigned at underwriting is updated based on current loan, property and market information using a proprietary quality rating system. The loan-to-value ratio is the most significant of several inputs used to establish the internal credit rating of a loan which in turn drives the allowance for losses. Other key factors considered in determining the internal credit rating include debt service coverage ratios, amortization, loan term, estimated market value growth rate and volatility for the property type and region. See Note 3 for additional information related to the loan-to-value ratios and debt service coverage ratios related to the Company’s commercial mortgage and agricultural loan portfolios. The allowance for loan losses includes a loan specific reserve for each impaired loan that has a specifically identified loss and a portfolio reserve for probable incurred but not specifically identified losses. For impaired commercial mortgage loans and agricultural loans, the allowances for losses are determined based on the present value of expected future cash flows discounted at the loan’s effective interest rate, or based upon the fair value of the collateral if the loan is collateral dependent. The portfolio reserves for probable incurred but not specifically identified losses in the commercial mortgage and agricultural loan portfolio segments considers the current credit composition of the portfolio based on an internal quality rating, (as described above). The portfolio reserves are determined using past loan experience, including historical credit migration, loss probability and loss severity factors by property type. These factors are reviewed each quarter and updated as appropriate. The allowance for losses on commercial mortgage loans and agricultural loans can increase or decrease from period to period based on the factors noted above. “Realized investment gains (losses), net” includes changes in the allowance for losses. “Realized investment gains (losses), net” also includes gains and losses on sales, certain restructurings, and foreclosures. When a commercial mortgage or other loan is deemed to be uncollectible, any specific valuation allowance associated with the loan is reversed and a direct write down to the carrying amount of the loan is made. The carrying amount of the loan is not adjusted for subsequent recoveries in value. Policy loans are carried at unpaid principal balances. Interest income on policy loans is recognized in “Net investment income” at the contract interest rate when earned. Securities repurchase and resale agreements and securities loaned transactions are used to earn spread income, to borrow funds, or to facilitate trading activity. Securities repurchase and resale agreements are generally short term in nature, and therefore, the carrying amounts of these instruments approximate fair value. As part of securities repurchase agreements or securities loan transactions the Company transfers U.S. government and government agency securities and receives cash as collateral. As part of securities resale agreements, the Company transfers cash as collateral and receives U.S. government securities. For securities repurchase agreements and securities loaned transactions used to earn spread income, the cash received is typically invested in cash equivalents, short term investments or fixed maturities. Securities repurchase and resale agreements that satisfy certain criteria are treated as collateralized financing arrangements. These agreements are carried at the amounts at which the securities will be subsequently resold or reacquired, as specified in the respective agreements. For securities purchased under agreements to resell, the Company’s policy is to take possession or control of the securities and to value the securities daily. Securities to be resold are the same, or substantially the same, as the securities received. For securities sold under agreements to repurchase, the market value of the securities to be repurchased is monitored, and additional collateral is obtained where appropriate, to protect against credit exposure. Securities to be repurchased are the same, or substantially the same as those sold. Income and expenses related to these transactions executed within the B-10 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) insurance subsidiary used to earn spread income are reported as “Net investment income,” however, for transactions used to borrow funds, the associated borrowing cost is reported as interest expense (included in “General, administrative and other expenses”). Securities loaned transactions are treated as financing arrangements and are recorded at the amount of cash received. The Company obtains collateral in an amount equal to 102% and 105% of the fair value of the domestic and foreign securities, respectively. The Company monitors the market value of the securities loaned on a daily basis with additional collateral obtained as necessary. Substantially all of the Company’s securities loaned transactions are with large brokerage firms. Income and expenses associated with securities loaned transactions used to earn spread income are generally reported as “Net investment income;” however, for securities loaned transactions used for funding purposes the associated rebate is reported as interest expense (included in “General, administrative and other expenses”). Other long-term investments consist of the derivatives, the Company’s investments in joint ventures and limited partnerships in which the Company does not exercise control, as well as investments in the Company’s own separate accounts, which are carried at fair value, and investment real estate. Joint venture and partnership interests are generally accounted for using the equity method of accounting, except in instances in which the Company’s interest is so minor that it exercises virtually no influence over operating and financial policies. In such instances, the Company applies the cost method of accounting. The Company’s share of net income from investments in joint ventures and partnerships is generally included in “Net investment income.” “Short-term investments” primarily consist of highly liquid debt instruments with a maturity of greater than three months and less than twelve months when purchased. These investments are generally carried at fair value and include certain money market investments, short-term debt securities issued by government sponsored entities and other highly liquid debt instruments. Realized investment gains (losses) are computed using the specific identification method. Realized investment gains and losses are generated from numerous sources, including the sale of fixed maturity securities, equity securities, investments in joint ventures and limited partnerships and other types of investments, as well as adjustments to the cost basis of investments for net other-than-temporary impairments recognized in earnings. Realized investment gains and losses are also generated from prepayment premiums received on private fixed maturity securities, allowance for losses on commercial mortgage and other loans and fair value changes on embedded derivatives and free-standing derivatives that do not qualify for hedge accounting treatment. The Company’s available-for-sale securities with unrealized losses are reviewed quarterly to identify other-than-temporary impairments in value. In evaluating whether a decline in value is other-than-temporary, the Company considers several factors including, but not limited to the following: (1)the extent and the duration of the decline; (2)the reasons for the decline in value (credit event, currency or interest-rate related, including general credit spread widening); and (3)the financial condition of and near-term prospects of the issuer. With regard to available-for-sale equity securities, the Company also considers the ability and intent to hold the investment for a period of time to allow for a recovery of value. When it is determined that a decline in value of an equity security is other-than-temporary, the carrying value of the equity security is reduced to its fair value, with a corresponding charge to earnings. Under the authoritative guidance for the recognition and presentation of other-than-temporary impairments for debt securities, an other-than-temporary impairment must be recognized in earnings for a debt security in an unrealized loss position when an entity either (a)has the intent to sell the debt security or (b)more likely than not will be required to sell the debt security before its anticipated recovery. For all debt securities in unrealized loss B-11 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) positions that do not meet either of these two criteria, the guidance requires that the Company analyze its ability to recover the amortized cost by comparing the net present value of projected future cash flows with the amortized cost of the security. The net present value is calculated by discounting the Company’s best estimate of projected future cash flows at the effective interest rate implicit in the debt security prior to impairment. The Company may use the estimated fair value of collateral as a proxy for the net present value if it believes that the security is dependent on the liquidation of collateral for recovery of its investment. If the net present value is less than the amortized cost of the investment, an other-than-temporary impairment is recognized. Under the authoritative guidance for the recognition and presentation of other-than-temporary impairments, when an other-than-temporary impairment of a debt security has occurred, the amount of the other-than-temporary impairment recognized in earnings depends on whether the Company intends to sell the security or more likely than not will be required to sell the security before recovery of its amortized cost basis. If the debt security meets either of these two criteria, the other-than-temporary impairment recognized in earnings is equal to the entire difference between the security’s amortized cost basis and its fair value at the impairment measurement date. For other-than-temporary impairments of debt securities that do not meet these criteria, the net amount recognized in earnings is equal to the difference between the amortized cost of the debt security and its net present value calculated as described above. Any difference between the fair value and the net present value of the debt security at the impairment measurement date is recorded in “Other comprehensive income (loss).” Unrealized gains or losses on securities for which an other-than-temporary impairment has been recognized in earnings is tracked as a separate component of “Accumulated other comprehensive income (loss).” For debt securities, the split between the amount of an other-than-temporary impairment recognized in other comprehensive income and the net amount recognized in earnings is driven principally by assumptions regarding the amount and timing of projected cash flows. For mortgage-backed and asset-backed securities, cash flow estimates consider the payment terms of the underlying assets backing a particular security, including prepayment assumptions, and are based on data from widely accepted third-party data sources or internal estimates. In addition to prepayment assumptions, cash flow estimates include assumptions regarding the underlying collateral including default rates and recoveries, which vary based on the asset type and geographic location, as well as the vintage year of the security. For structured securities, the payment priority within the tranche structure is also considered. For all other debt securities, cash flow estimates are driven by assumptions regarding probability of default and estimates regarding timing and amount of recoveries associated with a default. The Company has developed these estimates using information based on its historical experience as well as using market observable data, such as industry analyst reports and forecasts, sector credit ratings and other data relevant to the collectability of a security, such as the general payment terms of the security and the security’s position within the capital structure of the issuer. The new cost basis of an impaired security is not adjusted for subsequent increases in estimated fair value. In periods subsequent to the recognition of an other-than-temporary impairment, the impaired security is accounted for as if it had been purchased on the measurement date of the impairment. For debt securities, the discount (or reduced premium) based on the new cost basis may be accreted into net investment income in future periods, including increases in cash flow on a prospective basis. In certain cases where there are decreased cash flow expectations, the security is reviewed for further cash flow impairments. Cash and Cash Equivalents Cash and cash equivalents include cash on hand, amounts due from banks, certain money market investments, and other debt issues with maturities of three months or less when purchased. The Company also engages in B-12 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) overnight borrowing and lending of funds with Prudential Financial and affiliates which are considered cash and cash equivalents. Deferred Policy Acquisition Costs Costs that vary with and that are related primarily to the production of new insurance and annuity products are deferred to the extent such costs are deemed recoverable from future profits. Such deferred policy acquisition costs (“DAC”) include commissions, costs of policy issuance and underwriting, and variable field office expenses that are incurred in producing new business. See below under “Future Adoption of New Accounting Pronouncements” for a discussion of the new authoritative guidance adopted effective January1, 2012, regarding which costs relating to the acquisition of new or renewal insurance contracts qualify for deferral. In each reporting period, capitalized DAC is amortized to “Amortization of deferred policy acquisition costs,” net of the accrual of imputed interest on DAC balances. DAC is subject to recoverability testing at the end of each reporting period to ensure that the capitalized amounts do not exceed the present value of anticipated gross profits or premiums less benefits and maintenance expenses, as applicable. DAC, for applicable products, is adjusted for the impact of unrealized gains or losses on investments as if these gains or losses had been realized, with corresponding credits or charges included in “Accumulated other comprehensive income (loss).” Policy acquisition costs for interest sensitive and variable life products and fixed and variable deferred annuity products are deferred and amortized over the expected life of the contracts (approximately 25 – 99 years) in proportion to gross profits arising principally from investment results, mortality and expense margins, and surrender charges, based on historical and anticipated future experience, which is updated periodically. The Company uses a reversion to the mean approach to derive the blended future rate of return assumptions. However, if the projected future rate of return calculated using this approach is greater than the maximum future rate of return assumption, the maximum future rate of return is utilized in deriving the blended future rate of return assumption. In addition to the gross profit components previously mentioned, the impact of the embedded derivatives associated with certain optional living benefit features of the Company’s variable annuity contracts and related hedging activities are also included in actual gross profits used as the basis for calculating current period amortization and, in certain instances, in management’s estimate of total gross profits used for setting the amortization rate, regardless of which affiliated legal entity this activity occurs. In calculating gross profits, profits and losses related to contracts issued by the Company that are reported in affiliated legal entities other than the Company as a result of, for example, reinsurance agreements with those affiliated entities are also included. The Company is an indirect subsidiary of Prudential Financial (an SEC registrant) and has extensive transactions and relationships with other subsidiaries of Prudential Financial, including reinsurance agreements, as described in Note 13. Incorporating all product-related profits and losses in gross profits, including those that are reported in affiliated legal entities, produces a DAC amortization pattern representative of the total economics of the products. The effect of changes to estimated gross profits on unamortized deferred acquisition costs is reflected in “Amortization of deferred policy acquisition costs” in the period such estimated gross profits are revised. DAC related to non-participating traditional individual life insurance is amortized in proportion to gross premiums. For some products, policyholders can elect to modify product benefits, features, rights or coverages by exchanging a contract for a new contract or by amendment, endorsement, or rider to a contract, or by the election of a feature or coverage within a contract. These transactions are known as internal replacements. If policyholders surrender traditional life insurance policies in exchange for life insurance policies that do not have fixed and guaranteed terms, the Company immediately charges to expense the remaining unamortized DAC on the surrendered policies. For other internal replacement transactions, except those that involve the addition of a non-integrated contract feature that does not change the existing base contract, the unamortized DAC is B-13 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) immediately charged to expense if the terms of the new policies are not substantially similar to those of the former policies. If the new terms are substantially similar to those of the earlier policies, the DAC is retained with respect to the new policies and amortized over the expected life of the new policies. Reinsurance recoverables Reinsurance recoverables include corresponding payables and receivables associated with reinsurance arrangements with affiliates. For additional information about these arrangements see Note 13. Separate Account Assets and Liabilities Separate account assets are reported at fair value and represent segregated funds, which are invested for certain policyholders and other customers. The assets consist primarily of equity securities, fixed maturities, real estate related investments, real estate mortgage loans and short term investments and derivative instruments. The assets of each account are legally segregated and are generally not subject to claims that arise out of any other business of the Company. Investment risks associated with market value changes are borne by the customers, except to the extent of minimum guarantees made by the Company with respect to certain accounts. Separate account liabilities primarily represent the contractholder’s account balance in separate account assets and to a lesser extent borrowings of the separate account, and will be equal and offsetting to total separate account assets. See Note 7 to the Consolidated Financial Statements for additional information regarding separate account arrangements with contractual guarantees. The investment income and realized investment gains or losses from separate accounts generally accrue to the policyholders and are not included in the Consolidated Statements of Operations. Mortality, policy administration and surrender charges assessed against the accounts are included in “Policy charges and fee income.” Asset administration fees charged to the accounts are included in “Asset administration fees.” Deferred sales inducements The Company provides sales inducements to contractholders, which primarily reflect an up-front bonus added to the contractholder’s initial deposit for certain annuity contracts. These costs are deferred and recognized in “Deferred sales inducements”. They are amortized using the same methodology and assumptions used to amortize DAC. Sales inducements balances are subject to recoverability testing at the end of each reporting period to ensure that the capitalized amounts do not exceed the present value of anticipated gross profits. The Company records amortization of deferred sales inducements in “Interest credited to policyholders’ account balances.” Other Assets and Other Liabilities Other assets consist primarily of premiums due, certain restricted assets, and receivables resulting from sales of securities that had not yet settled at the balance sheet date. Other liabilities consist primarily of accrued expenses, technical overdrafts, derivatives, and payables resulting from purchases of securities that had not yet been settled at the balance sheet date. Future Policy Benefits The Company’s liability for future policy benefits is primarily comprised of the present value of estimated future payments to or on behalf of policyholders, where the timing and amount of payment depends on policyholder mortality or morbidity, less the present value of future net premiums. For life insurance and annuity products, expected mortality and morbidity is generally based on the Company’s historical experience or standard industry tables including a provision for the risk of adverse deviation on our term life products. Interest rate assumptions B-14 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) are based on factors such as market conditions and expected investment returns. Although mortality and morbidity and interest rate assumptions are “locked-in” upon the issuance of new insurance or annuity products with fixed and guaranteed terms, significant changes in experience or assumptions may require the Company to provide for expected future losses on a product by establishing premium deficiency reserves. Premium deficiency reserves, if required, are determined based on assumptions at the time the premium deficiency reserve is established and do not include a provision for the risk of adverse deviation. The Company’s liability for future policy benefits also includes net liabilities for guarantee benefits related to certain nontraditional long-duration life and annuity contracts, which are discussed more fully in Note 7, and certain unearned revenues. Policyholders’ Account Balances The Company’s liability for policyholders’ account balances represents the contract value that has accrued to the benefit of the policyholder as of the balance sheet date. This liability is generally equal to the accumulated account deposits, plus interest credited, less policyholders’ withdrawals and other charges assessed against the account balance. These policyholders’ account balances also include a provision for benefits under non-life contingent payout annuities and certain unearned revenues. Contingent Liabilities Amounts related to contingent liabilities are accrued if it is probable that a liability has been incurred and an amount is reasonably estimable. Management evaluates whether there are incremental legal or other costs directly associated with the ultimate resolution of the matter that are reasonably estimable and, if so, they are included in the accrual. Insurance Revenue and Expense Recognition Premiums from individual life products, other than interest-sensitive life contracts, are recognized when due. When premiums are due over a significantly shorter period than the period over which benefits are provided, any gross premium in excess of the net premium (i.e., the portion of the gross premium required to provide for all expected future benefits and expenses) is deferred and recognized into revenue in a constant relationship to insurance in force. Benefits are recorded as an expense when they are incurred. A liability for future policy benefits is recorded when premiums are recognized using the net premium method. Certain individual annuity contracts provide the holder a guarantee that the benefit received upon death or annuitization will be no less than a minimum prescribed amount. These benefits are accounted for as insurance contracts and are discussed in further detail in Note 7. The Company also provides contracts with certain living benefits which are accounted for as embedded derivatives. These contracts are discussed in further detail in Note7. Amounts received as payment for interest-sensitive contracts, are reported as deposits to “Policyholders’ account balances.” Revenues from these contracts are reflected in “Policy charges and fee income” consisting primarily of fees assessed during the period against the policyholders’ account balances for mortality charges, policy administration charges and surrender charges. In addition to fees, the Company earns investment income from the investment of policyholders’ deposits in the Company’s general account portfolio. Fees assessed that represent compensation to the Company for services to be provided in future periods and certain other fees are deferred and amortized into revenue over the life of the related contracts in proportion to estimated gross profits. Benefits and expenses for these products include claims in excess of related account balances, expenses of contract administration, interest credited to policyholders’ account balances and amortization of DAC. Premiums, benefits and expenses are stated net of reinsurance ceded to other companies. Estimated reinsurance B-15 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) recoverables and the cost of reinsurance are recognized using assumptions consistent with those used to account for the underlying policies. Asset Administration Fees The Company receives asset administration fee income from policyholders’ account balances invested in The Prudential Series Funds or, “PSF,” which are a portfolio of mutual fund investments related to the Company’s separate account products. Also, the Company receives fee income calculated on contractholder separate account balances invested in the Advanced Series Trust Funds (see Note 13 to the Consolidated Financial Statements). In addition, the Company receives fees from policyholders’ account balances invested in funds managed by companies other than affiliates of Prudential Insurance. Asset administration fees are recognized as income when earned. Derivative Financial Instruments Derivatives are financial instruments whose values are derived from interest rates, financial indices, or the values of securities. Derivative financial instruments generally used by the Company include swaps, futures, forwards and options which are contracted in the over-the-counter market with an affiliate. Derivative positions are carried at fair value, generally by obtaining quoted market prices or through the use of valuation models. Values can be affected by changes in interest rates, financial indices, values of securities, credit spreads, market volatility, expected returns, non-performance risks and liquidity. Values can also be affected by changes in estimates and assumptions, including those related to counterparty behavior and non-performance risk used in valuation models. Derivatives are used to manage the characteristics of the Company’s asset/liability mix to manage the interest rate and currency characteristics of assets or liabilities. Additionally, derivatives may be used to seek to reduce exposure to interest rate, credit, foreign currency and equity risks associated with assets held or expected to be purchased or sold, and liabilities incurred or expected to be incurred. Derivatives are recorded either as assets, within “Other long-term investments,” or as liabilities, within “Other liabilities,” except for embedded derivatives, which are recorded with the associated host contract. The Company nets the fair value of all derivative financial instruments with its affiliated counterparty for which a master netting arrangement has been executed. As discussed below and in Note 11, all realized and unrealized changes in fair value of derivatives, with the exception of the effective portion of cash flow hedges are recorded in current earnings. Cash flows from these derivatives are reported in the operating and investing activities sections in the Consolidated Statements of Cash Flows based on the nature and purpose of the derivative. The Company designates derivatives as either (1)a hedge of a forecasted transaction or of the variability of cash flows to be received or paid related to a recognized asset or liability (“cash flow” hedge), or (2)a derivative that does not qualify for hedge accounting. To qualify for hedge accounting treatment, a derivative must be highly effective in mitigating the designated risk of the hedged item. Effectiveness of the hedge is formally assessed at inception and throughout the life of the hedging relationship. Even if a derivative qualifies for hedge accounting treatment, there may be an element of ineffectiveness of the hedge. Under such circumstances, the ineffective portion is recorded in “Realized investment gains (losses), net.” The Company formally documents at inception all relationships between hedging instruments and hedged items, as well as its risk-management objective and strategy for undertaking various hedge transactions. This process B-16 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) includes linking all derivatives designated as cash flow hedges to specific assets and liabilities on the balance sheet or to forecasted transactions. When a derivative is designated as a cash flow hedge and is determined to be highly effective, changes in its fair value are recorded in “Accumulated other comprehensive income (loss)” until earnings are affected by the variability of cash flows being hedged (e.g., when periodic settlements on a variable-rate asset or liability are recorded in earnings). At that time, the related portion of deferred gains or losses on the derivative instrument is reclassified and reported in the income statement line item associated with the hedged item. If it is determined that a derivative no longer qualifies as an effective cash flow hedge, or management removes the hedge designation, the derivative will continue to be carried on the balance sheet at its fair value, with changes in fair value recognized currently in “Realized investment gains (losses), net.” In this scenario, the hedged asset or liability under a fair value hedge will no longer be adjusted for changes in fair value and the existing basis adjustment is amortized to the income statement line associated with the asset or liability. The component of “Accumulated other comprehensive income (loss)” related to discontinued cash flow hedges is reclassified to the income statement line associated with the hedged cash flows consistent with the earnings impact of the original hedged cash flows. When hedge accounting is discontinued because it is probable that the forecasted transaction will not occur by the end of the specified time period, the derivative will continue to be carried on the balance sheet at its fair value, with changes in fair value recognized currently in “Realized investment gains (losses), net.” Gains and losses that were in “Accumulated other comprehensive income (loss)” pursuant to the hedge of a forecasted transaction are recognized immediately in “Realized investment gains (losses), net.” If a derivative does not qualify for hedge accounting, all changes in its fair value, including net receipts and payments, are included in “Realized investment gains (losses), net” without considering changes in the fair value of the economically associated assets or liabilities. The Company is a party to financial instruments that contain derivative instruments that are “embedded” in the financial instruments. At inception, the Company assesses whether the economic characteristics of the embedded instrument are clearly and closely related to the economic characteristics of the remaining component of the financial instrument (i.e., the host contract) and whether a separate instrument with the same terms as the embedded instrument would meet the definition of a derivative instrument. When it is determined that (1)the embedded instrument possesses economic characteristics that are not clearly and closely related to the economic characteristics of the host contract, and (2)a separate instrument with the same terms would qualify as a derivative instrument, the embedded instrument qualifies as an embedded derivative that is separated from the host contract, carried at fair value, and changes in its fair value are included in “Realized investment gains (losses), net.” For certain financial instruments that contain an embedded derivative that otherwise would need to be bifurcated and reported at fair value, the Company may elect to classify the entire instrument as a trading account asset and report it within “Trading account assets, at fair value.” The Company sells variable annuity contracts that include optional living benefit features that may be treated from an accounting perspective as embedded derivatives. The Company has reinsurance agreements to transfer the risk related to certain of these embedded derivatives to an affiliate, Pruco Reinsurance Ltd. (“Pruco Re”). The embedded derivatives related to the living benefit features and the related reinsurance agreements are carried at fair value and included in “Future policy benefits and other policyholder liabilities” and “Reinsurance recoverables,” respectively. Changes in the fair value are determined using valuation models as described in Note 10, and are recorded in “Realized investment gains (losses), net.” B-17 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) The Company, excluding its subsidiaries, also sells certain universal life products that contain a no lapse guarantee provision that is reinsured with an affiliate, Universal Prudential Arizona Reinsurance Company (“UPARC”). The reinsurance of this no lapse guarantee results in an embedded derivative that incurs market risk primarily in the form of interest rate risk. Interest rate sensitivity can result in changes in the value of the underlying contractual guarantees that are carried at fair value and included in “Reinsurance recoverable,” and changes in “Realized investment gains (losses), net.” In the third quarter of 2011, the Company amended its reinsurance agreement resulting in a recapture of a portion of this business (See Note 13) effective July1, 2011. Pursuant to the recapture amendment, the settlement of the recapture premium occurred subsequent to the effective date of the recapture. As a result, the recapture premium was treated as if settled on the effective date and adjusted for the time elapsed between this date and the settlement date. This adjustment was equal to the earned interest and changes in market values from the effective date through the settlement date related to fixed maturity securities from an asset portfolio within UPARC. This settlement feature was accounted for as a derivative. Concurrent with the recapture discussed above, the Company entered into a new coinsurance agreement with an affiliate, Prudential Arizona Reinsurance Universal Company, (“PAR U”) effective July1, 2011. The settlement of the initial coinsurance premium also occurred subsequent to the effective date of the coinsurance agreement and contains a settlement provision similar to the recapture premium, discussed above. The adjustment to the initial coinsurance premium was equal to the earned interest and changes in market values from the effective date through settlement date related to fixed maturity securities from both an asset portfolio within the Company, as well as an asset portfolio within UPARC. The settlement feature of this agreement was accounted for as a derivative (See Note 13 for additional information about this agreement). Income Taxes The Company is a member of the consolidated federal income tax return of Prudential Financial and primarily files separate company state and local tax returns. Pursuant to the tax allocation arrangement with Prudential Financial, total federal income tax expense is determined on a separate company basis. Members with losses record tax benefits to the extent such losses are recognized in the consolidated federal tax provision. Deferred income taxes are recognized, based on enacted rates, when assets and liabilities have different values for financial statement and tax reporting purposes. A valuation allowance is recorded to reduce a deferred tax asset to the amount expected to be realized. The Company’s liability for income taxes includes the liability for unrecognized tax benefits and interest and penalties which relate to tax years still subject to review by the Internal Revenue Service (“IRS”) or other taxing jurisdictions. Audit periods remain open for review until the statute of limitations has passed. Generally, for tax years which produce net operating losses, capital losses or tax credit carryforwards (“tax attributes”), the statute of limitations does not close, to the extent of these tax attributes, until the expiration of the statute of limitations for the tax year in which they are fully utilized. The completion of review or the expiration of the statute of limitations for a given audit period could result in an adjustment to the liability for income taxes. The Company classifies all interest and penalties related to tax uncertainties as income tax expense. See Note 9 for additional information regarding income taxes. Adoption of New Accounting Pronouncements In April 2011, the Financial Accounting Standards Board (“FASB”) issued updated guidance clarifying which restructurings constitute troubled debt restructurings. It is intended to assist creditors in their evaluation of B-18 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) whether conditions exist that constitute a troubled debt restructuring. This new guidance is effective for the first interim or annual reporting period beginning on or after June15, 2011 and should be applied retrospectively to the beginning of the annual reporting period of adoption. The Company’s adoption of this guidance in the third quarter of 2011 did not have a material effect on the Company’s consolidated financial position, results of operations, or financial statement disclosures. In July 2010, the FASB issued updated guidance that requires enhanced disclosures related to the allowance for credit losses and the credit quality of a company’s financing receivable portfolio. The disclosures as of the end of a reporting period are effective for interim and annual reporting periods ending on or after December15, 2010. The Company adopted this guidance effective December31, 2010. The disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning after December15, 2010. The required disclosures are included above and in Note 3. In January 2011, the FASB deferred the disclosures required by this guidance related to troubled debt restructurings. These disclosures are effective for the first interim or annual reporting period beginning on or after June15, 2011, concurrent with the effective date of guidance for determining what constitutes a troubled debt restructuring. The disclosures required by this guidance related to troubled debt restructurings were adopted in the third quarter of 2011 and are included above and in Note 3. In April 2010, the FASB issued authoritative guidance clarifying that an insurance entity should not consider any separate account interests in an investment held for the benefit of policyholders to be the insurer’s interests, and should not combine those interests with its general account interest in the same investment when assessing the investment for consolidation, unless the separate account interests are held for a related party policyholder, whereby consolidation of such interests must be considered under applicable variable interest guidance. This guidance is effective for interim and annual reporting periods beginning after December15, 2010 and retrospectively to all prior periods upon the date of adoption, with early adoption permitted. The Company’s adoption of this guidance effective January1, 2011 did not have a material effect on the Company’s consolidated financial position, results of operations, and financial statement disclosures. In January 2010, the FASB issued updated guidance that requires new fair value disclosures about significant transfers between Level 1 and 2 measurement categories and separate presentation of purchases, sales, issuances, and settlements within the roll forward of Level 3 activity. Also, this updated fair value guidance clarifies the disclosure requirements about level of disaggregation and valuation techniques and inputs. This new guidance is effective for interim and annual reporting periods beginning after December15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of Level 3 activity, which are effective for interim and annual reporting periods beginning after December15, 2010. The Company adopted the guidance effective for interim and annual reporting periods beginning after December15, 2009 on January1, 2010. The Company adopted the guidance effective for interim and annual reporting periods beginning after December15, 2010 on January1, 2011. The required disclosures are provided in Note 10 and Note 11. Future Adoption of New Accounting Pronouncements In December 2011, the FASB issued updated guidance regarding the disclosure of offsetting assets and liabilities. This new guidance requires an entity to disclose information on both a gross basis and net basis about instruments and transactions eligible for offset in the statement of financial position and instruments and transactions subject to an agreement similar to a master netting arrangement. This new guidance is effective for annual reporting periods beginning on or after January1, 2013, and interim reporting periods within those years, and should be applied retrospectively for all comparative periods presented. The Company is currently assessing B-19 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) the impact of the guidance on the Company’s consolidated financial position, results of operations, and financial statement disclosures. In June 2011, the FASB issued updated guidance regarding the presentation of comprehensive income. The updated guidance eliminates the option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity. Under the updated guidance, an entity has the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The updated guidance does not change the items that are reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income. In October 2011, the FASB proposed a deferral of the requirement to separately present reclassifications from the components of other comprehensive income to the components of net income on the face of the financial statements. If the deferral is effective, companies would still be required to adopt the other requirements of the updated guidance. This updated guidance is effective for the first interim or annual reporting period beginning after December15, 2011 and should be applied retrospectively. The Company expects this guidance to impact its financial statement presentation but not to impact the Company’s consolidated financial position or results of operations. In May 2011, the FASB issued updated guidance regarding the fair value measurements and disclosure requirements. The updated guidance clarifies existing guidance related to the application of fair value measurement methods and requires expanded disclosures. This new guidance is effective for the first interim or annual reporting period beginning after December15, 2011 and should be applied prospectively. The Company expects this guidance to have an impact on its financial statement disclosures but limited, if any, impact on the Company’s consolidated financial position or results of operations. In April 2011, the FASB issued updated guidance regarding the assessment of effective control for repurchase agreements. This new guidance is effective for the first interim or annual reporting period beginning on or after December15, 2011 and should be applied prospectively to transactions or modifications of existing transactions that occur on or after the effective date. The Company’s adoption of this guidance effective January1, 2012 is not expected to have a material effect on the Company’s consolidated financial position, results of operations, and financial statement disclosures. In October 2010, the FASB issued authoritative guidance to address diversity in practice regarding the interpretation of which costs relating to the acquisition of new or renewal insurance contracts qualify for deferral. Under the amended guidance acquisition costs are to include only those costs that are directly related to the acquisition or renewal of insurance contracts by applying a model similar to the accounting for loan origination costs. An entity may defer incremental direct costs of contract acquisition with independent third parties or employees that are essential to the contract transaction, as well as the portion of employee compensation, including payroll fringe benefits, and other costs directly related to underwriting, policy issuance and processing, medical inspection, and contract selling for successfully negotiated contracts. This amended guidance is effective for fiscal years, and interim periods within those years, beginning after December15, 2011 and permits, but does not require, retrospective application. The Company will adopt this guidance effective January1, 2012, and expects to apply the retrospective method of adoption. Accordingly, upon adoption, “Deferred policy acquisition costs” will be reduced with a corresponding reduction, net of taxes, to “Retained earnings” (and “Total equity”), as a result of acquisition costs previously deferred that are not eligible for deferral under the amended guidance. The Company estimates if the amended guidance were adopted as of December31, 2011, retrospective adoption would reduce “Deferred policy acquisition costs” by approximately $610 million to $740 million, and reduce “Total equity” by approximately $400 million to $480 million. Subsequent to the adoption of the guidance, the B-20 Pruco Life Insurance Company Notes to Consolidated Financial Statements 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) lower level of costs qualifying for deferral may be only partially offset by a lower level of amortization of “Deferred policy acquisition costs,” and, as such, may initially result in lower earnings in future periods primarily reflecting lower deferrals of wholesaler costs associated with annual sales. While the adoption of this amended guidance changes the timing of when certain costs are reflected in the Company’s results of operations, it has no effect on the total acquisition costs to be recognized over time and will have no impact on the Company’s cash flows. 3. INVESTMENTS Fixed Maturities and Equity Securities The following tables provide information relating to fixed maturities and equity securities (excluding investments classified as trading) as of the dates indicated: December31, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Other-than- temporary impairments in AOCI (4) (in thousands) Fixed maturities, available-for-sale U.S. Treasury securities and obligations of U.S. government authorities and agencies $ $ $
